 

EXHIBIT 10.1

 

CONVERTIBLE NOTE FACILITY AGREEMENT

 

DATED AS OF MAY 28, 2014

 

BY AND BETWEEN

 

ECO-STIM ENERGY SOLUTIONS, INC., as the Issuer

 

AND

 

ACM EMERGING MARKETS MASTER FUND I, L.P., as the Note Purchaser

 



 

 

 

TABLE OF CONTENTS

 



    Page Section 1. DEFINITIONS 1 1.1 Certain Defined Terms 1 1.2 Accounting
Terms 21 1.3 Other Definitional Provisions 22 Section 2. THE NOTES, CLOSING and
DELIVERY 22 2.1 The Notes and Closing 22 2.2 Advances 23 2.3 Use of Proceeds 24
Section 3. THE NOTES – MATURITY, INTEREST AND PAYMENTS 24 3.1 Maturity and
Principal Payments 24 3.2 Interest 25 3.3 Principal Payments and Prepayments 25
3.4 Application of Payments 27 3.5 General Provisions Regarding Payment 28 3.6
Taxes 28 Section 4. CONDITIONS TO effectiveness and to advances 31 4.1
Conditions to the Purchase of the Notes and the Initial Advance 31 4.2
Conditions to all Advances 35 Section 5. REPRESENTATIONS AND WARRANTIES OF THE
ISSUER 36 5.1 Ownership and Organization 36 5.2 Authorization of Issuance 38 5.3
Contingent Liabilities, Long Term Commitments 44 5.4 No Changes 44 5.5 Title to
Properties and Assets, Liens 44 5.6 Litigation and Compliance with Law 45 5.7
Taxes 45 5.8 Business Agreements and Performance of Contractual Obligations 45
5.9 Regulation 46 5.10 ERISA 46 5.11 Authorizations 47 5.12 Environmental
Protection 47 5.13 Labor Matters 48 5.14 Financial Advisers, Finders and Brokers
49 5.15 Solvency 49 5.16 Anti-Corruption 49 5.17 Full Disclosure 49 5.18
Insurance 50 Section 6. AFFIRMATIVE COVENANTS OF THE ISSUER 50 6.1 Financial
Statements, Notices and Other Reports 50 6.2 Corporate and Partnership Existence
54 6.3 Payment of Taxes and Claims 54 6.4 Maintenance of Properties, Insurance
54 6.5 Compliance with Applicable Laws and Authorizations 55 6.6 Inspection 55

 



-i-

 

 

TABLE OF CONTENTS

(continued)

 

    Page 6.7 Security Interest, Filings and Reportings 55 6.8 Books and Records
56 6.9 Material Agreements 56 6.10 Environmental Disclosure and Investigation 57
6.11 Remedial Action Regarding Hazardous Materials 58 6.12 Casualty or
Condemnation Event 58 6.13 Mandatory Prepayments of Notes 59 6.14 Equipment
Reserve 59 6.15 Approved Capex Draw 59 6.16 Disclosure of Transactions and Other
Material Information 59 6.17 Reservation of Shares 60 6.18 Subsidiary Guarantee
60 6.19 Federal Income Tax Treatment of Loan 60 6.20 Account Balances 61 6.21
Operating Budget Compliance 61 Section 7. NEGATIVE COVENANTS OF the ISSUER 61
7.1 Indebtedness and Contingent Obligations 61 7.2 Prohibition on Liens and
Related Matters 62 7.3 Investments and Joint Ventures 62 7.4 Restriction on
Fundamental Changes and Asset Sales 63 7.5 Restrictions on Issuances or
Transfers of Securities 63 7.6 Transactions with Affiliates 63 7.7 Restrictions
on Conduct of Business 64 7.8 Restrictions on Prepayment or Refinancing of
Indebtedness 64 7.9 Restricted Payments 64 7.10 Fiscal Year 65 7.11 ERISA 65
7.12 Accountant 65 7.13 Lease Payments 65 Section 8. EVENTS OF DEFAULT 65 8.1
Events of Default 65 8.2 Remedies 69 Section 9. MISCELLANEOUS 69 9.1
Registration and Transfer of the Notes 69 9.2 Costs and Expenses 71 9.3
Indemnity 72 9.4 Amendments and Waivers 73 9.5 Notices 73 9.6 Survival of
Warranties and Certain Agreements 74 9.7 Failure or Indulgence Not Waiver,
Remedies Cumulative 74 9.8 Severability 74 9.9 Headings 75 9.10 Independence of
Covenants 75

 



-ii-

 

 

TABLE OF CONTENTS

(continued)



 

    Page 9.11 Applicable Law 75 9.12 Successors and Assigns, Subsequent Holders
of the Notes 75 9.13 Marshaling, Payments Set Aside 75 9.14 Set-Off 76 9.15
Ratable Sharing 76 9.16 Classification of Transaction 77 9.17 Consent to
Jurisdiction and Service of Process 77 9.18 Waiver of Jury Trial 78 9.19
Exculpation 78 9.20 This Agreement Controls 78 9.21 Counterparts, Effectiveness
78 9.22 Representations of the Note Purchaser 79 9.23 Confidentiality 82 9.24
Reinstatement 83 9.25 Coordination Among the Note Holders 84

 

Schedule 2.3A   Use of Proceeds Schedule 3.3A   Calculation of Make Whole
Premium Schedule 5.1A   Ownership of the Issuer Schedule 5.2L   Transactions
With Affiliates Schedule 5.2R   Other Covered Persons Schedule 5.3   Contingent
Obligations of Eco-Stim Argentina Schedule 5.6   Litigation Schedule 5.7   Taxes
Schedule 5.12   Environmental Non-Compliance       Exhibit A   Form of Note
Exhibit B   Form of Advance Notice Exhibit C   Form of Option Agreement Exhibit
D-1   Form of Viking Security Agreements Exhibit D-2   Form of Viking Share
Pledges Exhibit E   Form of U.S. Security Agreement Exhibit F   Form of
Argentina Share Pledge Exhibit G   Form of Registration Rights Agreement Exhibit
H   Form of Stockholders’ Rights Agreement Exhibit I-1   Form of U.S. Tax
Compliance Certificate (Not Partnerships) Exhibit I-2   Form of U.S. Tax
Compliance Certificate (Partnerships)

 

-iii-

 

 

CONVERTIBLE NOTE FACILITY AGREEMENT

 

This Convertible Note Facility Agreement is dated as of May 28, 2014 by and
between ECO-STIM ENERGY SOLUTIONS, INC., a Nevada corporation (the “Issuer”) and
ACM EMERGING MARKETS MASTER FUND I, L.P., a Cayman Islands exempted limited
partnership (the “Note Purchaser”). The Note Purchaser and any other registered
holder of Notes hereunder is referred to as a “Note Holder” and collectively, as
“Note Holders.”

 

RECITALS

 

A. WHEREAS, on the terms and subject to the conditions set forth herein, the
Note Purchaser desires to purchase from the Issuer, and the Issuer desires to
sell to the Note Purchaser, multiple draw secured promissory notes in the
aggregate principal amount of up to $22,000,000, convertible into the common
stock, par value $0.001 per share (“Common Stock”) of the Issuer as provided
herein and in such notes; and

 

B. WHEREAS, on or prior to the Closing Date, the Issuer also desires to grant to
the Note Purchaser, and the Note Purchaser desires to be granted, the option to
subscribe for 1,333,333 shares of Common Stock of the Issuer, in accordance with
the terms and conditions set forth in the Option Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and conditions set forth below, the Parties intending to be legally
bound, hereby agree as follows:

 

Section 1. DEFINITIONS

 

1.1 Certain Defined Terms

 

The following terms used in this Agreement (including in the Recitals) shall
have the following meanings:

 

“8-K Filing” has the meaning set forth in Section 6.16.

 

“Acceptable Insurance Carriers” means financially sound and reputable insurance
companies authorized and licensed to do business in each jurisdiction where the
Subject Companies conduct business or any other Collateral is located with a
minimum “A” rating from A.M. Best or an equivalent rating from any other
comparable insurance ratings bureaus, or other insurance companies of recognized
responsibility satisfactory to the Note Holders.

 

“Accountant” means, with respect to the Issuer, Whitley Penn LLP, or such other
nationally recognized public accounting firm as the Note Holders may approve in
writing, and with respect to any other Subject Company, a regionally recognized
and reputable accounting firm as the Note Holders may approve in writing.

 

“Additional Transaction Documents” means any documents or agreements relating to
the transactions contemplated hereby entered into by any Transaction Document
Party with the Note Holders or for the expressed benefit of the Note Holders as
a third party beneficiary after the Closing Date.

 

-1-

 

 

“Advance” means any advance of funds made under the Notes in accordance with
this Agreement.

 

“Advance Notice” has the meaning set forth in Section 2.2C(i).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that Person
and, if such Person is an individual, any member of the immediate family
(including parents, spouse, children and siblings) of such individual and any
trust whose principal beneficiary is such individual or one or more members of
such immediate family and any Person who is controlled by any such member or
trust. For the purposes of this definition, “control” (including with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of that Person, whether through the ownership of securities or
partnership or other ownership interests, by contract or otherwise.
Notwithstanding the foregoing, no individual shall be deemed an Affiliate of a
Person solely by reason of his or her being a director, committee member,
officer or employee of such Person.

 

“Aggregate Amounts Due” has the meaning set forth in Section 9.15A.

 

“Agreement” means this Convertible Note Facility Agreement, including all
attached Schedules and Exhibits.

 

“Albright Fund Manager” means Albright Capital Management LLC, a Delaware
limited liability company.

 

“Approved Capex Draw” means a capital expenditure budget for the Subject
Companies, developed, presented and recommended by the management of the Issuer,
for each Fiscal Year (or portion thereof) from the Closing Date to and including
the Fiscal Year ending December 17, 2017, which has been approved by the
Issuer’s Board of Directors and the Note Holders and which does not provide for
expenditures in any such Fiscal Year (or portion thereof) that exceed in the
aggregate the sum of (a) the greater of (i) $25,000,000 and (ii) 25% of EBITDA
for the Issuer on a consolidated basis for such Fiscal Year plus (b) an
additional amount for capital expenditures necessary, in the reasonable judgment
of the management and the Board of Directors of the Issuer, in order for the
Subject Companies to pursue additional business opportunities.

 

“Argentina” means the Argentine Republic.

 

“Argentina Customer” has the meaning set forth in Section 4.1T.

 

“Argentina Security Agreement” means the registered pledge of assets to be
entered into by Viking Rock for the benefit of the Note Holders, in form and
substance satisfactory to the Note Holders.

 

-2-

 

 

“Argentina Service Agreement” has the meaning set forth in Section 4.1T.

 

“Argentina Share Pledge” means the Share Pledge Agreement entered into as of the
Closing Date by the Issuer, for the benefit of the Note Holders, pledging 65% of
the shares of Eco-Stim Argentina, in form and substance satisfactory to the Note
Holders, substantially in the form attached in Exhibit F.

 

“Authorizations” means all permits, licenses, orders, approvals, consents,
exemptions, rulings, decrees, tariffs, filings, certifications, franchises,
building permits, plot plan approvals, subdivision approvals, site plan reviews,
environmental approvals (including an environmental impact statement or other
reviews or environmental assessment report required under Environmental Laws),
sewer and waste discharge permits, national pollutant discharge elimination
system permits, water permits, zoning and land use entitlement, drilling permits
and other authorizations, whether now existing or hereafter issued to, or
obtained by, any Transaction Document Party or any other Subject Company that,
(i) relate to or concern in any way to the business of any of the Subject
Companies, any of the transactions contemplated hereby or by any Transaction
Document, or the exercise by any Note Holder of its rights under the Security
Documents, and (ii) are given or issued by any Governmental Authority.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Interest” has the meaning set forth in Section 3.2A.

 

“Benefit Plan Investors” include (a) any employee benefit plan (as defined in
section 3(3) of ERISA), that is subject to Title I of ERISA, (b) any plan to
which Section 4975 of the Internal Revenue Code applies, including, without
limitation, individual retirement accounts and Keogh plans, and (c) any entity,
the underlying assets of which include plan assets of a plan described in (a) or
(b) above by reason of a plan’s investment in the entity, including without
limitation for this purpose, the general account of an insurance company, any of
the underlying assets of which constitute “plan assets” under Section 401(c) of
ERISA, or a wholly owned subsidiary thereof.

 

“Board of Directors” shall mean, with respect to any Person, (i) in the case of
any corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, (iii) in the
case of any partnership, the board of directors of the general partner of such
Person, and (iv) in the case of any other type of Person, the functional
equivalent of the foregoing.

 

“Business Agreement” means each indenture, mortgage, deed of trust, contract,
undertaking, agreement, lease, easement or other instrument to which any Subject
Company is or becomes a party or by which any Subject Company, any Subject
Company Property or Subject Company’s Securities are or become bound or to which
any Subject Company, any Subject Company Property or Subject Company’s
Securities are or become subject, including the Equipment Purchase Agreements
and the Argentina Service Agreement.

 

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the Laws of the State of New York or which is a day on which
banking institutions located in any such jurisdiction are authorized or required
by Law or other action by any Governmental Authority to close.

 

-3-

 

 

“Casualty Event” means any event that causes any Subject Company Property, or
any portion thereof, to be damaged, destroyed or rendered unfit for normal use
for any reason whatsoever.

 

“Casualty/Condemnation Proceeds” means all amounts and proceeds of any kind
(including instruments) received in respect of any Casualty Event or
Condemnation Event.

 

“Change of Control” has the meaning set forth in Section 3.3C.

 

“Closing” has the meaning set forth in Section 2.1B.

 

“Closing Date” has the meaning set forth in Section 2.1B.

 

“Closing Operating Budget” has the meaning set forth in Section 4.1J.

 

“Collateral” means, collectively, the “Collateral” as defined in the U.S.
Security Agreement, “Security Assets” as defined in each of the Viking Security
Agreements and the Viking Share Pledges, “Pledged Shares” as defined in the
Argentina Share Pledge and any other collateral as defined in or in which a
security interest is granted or purported to be granted to any Person for the
benefit of the Note Holders under any Security Document.

 

“Commitment” means $22,000,000, the maximum aggregate principal amount of the
Notes.

 

“Commitment Period” means the period commencing on the Closing Date and ending
on the earlier to occur of, (i) the date that is the second anniversary of the
Closing Date, and (ii) the date that any prepayment of the Notes has been made.

 

“Common Stock” has the meaning set forth in Recital A.

 

“Condemnation Event” means any taking, exercise of rights of eminent domain,
public improvement, inverse condemnation, condemnation or similar action of, or
proceeding by, any Governmental Authority relating to any Subject Company
Property.

 

“Contingent Obligation,” as applied to any Person, means any direct or indirect
obligation or other liability, contingent or otherwise (an “obligation”) of that
Person:

 

(i) with respect to any Indebtedness, lease, dividend or other obligation of
another if the primary purpose or intent thereof by the Person incurring such
obligation is to provide assurance to the obligee of such obligation of another
that such obligation of another will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
obligation will be protected (in whole or in part) against loss in respect
thereof; or

 

-4-

 

 

(ii) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings.

 

Contingent Obligations shall include:

 

(a) the direct or indirect guaranty, endorsement (otherwise than for collection
or deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another;

 

(b) the obligation to make take-or-pay or similar payments if required
regardless of non-performance by any other parties to an agreement; and

 

(c) any obligation of such Person for the obligation of another through any
agreement (contingent or otherwise) to: (1) purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise); or (2) maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under this clause (c), the
primary purpose or intent thereof is as described in the preceding sentence.

 

The amount of any Contingent Obligation shall be equal to the amount of the
obligation so guaranteed or otherwise supported or, if less, the amount to which
such Contingent Obligation is expressly limited under the terms of the
documentation establishing such Contingent Obligation.

 

“Default Interest Rate” has the meaning set forth in Section 3.2B.

 

“Disqualification Event” has the meaning set forth in Section 5.2Q.

 

“Dollars” or “$” means dollars in the legal tender of the United States.

 

“DTC” means The Depository Trust Issuer.

 

“EBITDA” means, for any period the sum of:

 

(i)(a) net income (or loss) of the Issuer for such period (excluding
extraordinary gains, plus (b) all interest expense of the Issuer for such
period, plus (c) all charges against income of the Issuer for such period for
federal, state and local taxes actually paid, each consolidated in accordance
with GAAP of the accounts or other items of the Issuer;

 

(ii) depreciation expenses for such period; plus

 

(iii) amortization expenses for such period; plus

 

(iv) other non-recurring expenses reducing net income of the Issuer which do not
represent a cash item in such period or any future period,

 

all calculated for such period in accordance with GAAP.

 

“Eco-Stim Argentina” means EcoStim Energy Solutions Argentina S.A., a sociedad
anónima incorporated under the laws of Argentina.

 

“EcoStim Texas” means EcoStim, Inc., a Texas corporation.

 

-5-

 

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA, other than a Multiemployer Plan, which is or was established,
maintained, sponsored or contributed to, or is or was required to be
established, maintained, sponsored or contributed to, by any Subject Company or
any of its ERISA Affiliates or with respect to which any Subject Company or any
of its ERISA Affiliates may have any liability, contingent or otherwise.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, demand, abatement order or other order or direction (conditional or
otherwise) by any Governmental Authority or any Person for any damage, including
personal injury (including death), property damage, contribution, indemnity,
indirect or consequential damages, damage to the environment or natural
resources, nuisance, pollution, contamination or other adverse effects on the
environment, or for fines, penalties or operating restrictions, in each case
relating to, resulting from or in connection with Hazardous Materials or the
violation or alleged violation of any Environmental Law and relating to any
Subject Company or any Subject Company Property.

 

“Environmental Laws” means all applicable current or future federal, state,
regional, municipal and local laws contained in any statutes, ordinances,
orders, rules, regulations, judgments, approvals, permits and drilling permits,
as interpreted by the relevant Governmental Authorities, whether of the United
States, Argentina or any other nation or jurisdiction, relating to:

 

(i) environmental matters, including those relating to fines, injunctions,
penalties, damages, monetary contribution, cost recovery compensation, losses or
injuries resulting from a Release or threatened Release;

 

(ii) the generation, use, storage, transportation or disposal of Hazardous
Materials; or

 

(iii) occupational safety and health, industrial hygiene, or the protection of
human, plant or animal health or welfare, in any manner applicable to any
Subject Company or any properties of any of the foregoing, including the
following laws of Argentina: Law 25,675 (General Environmental Law), Law 24,501
(Hazardous Waste Law), and general regulations and minimum standards
specifically applicable to hydrocarbon activities issued by the Argentine
National Secretariat of Energy while exercising the powers delegated by law to
that effect (including Resolutions 105/92, 25/04, 341/93, 342/93, 143/98, 5/96
and 318/10), as well as all regulations promulgated thereunder, and any
analogous future or present local, state or federal statutes and regulations
promulgated pursuant thereto, each as in effect as of the date of determination.

 

“Equipment Purchase Agreements” means, collectively, (i) the S&S Equipment
Purchase Agreement; (ii) the QM Equipment Purchase Agreement; and (iii) the
SageRider Equipment Purchase Agreement.

 

“Equity Interests” means, with respect to any Person, any of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase, subscription or
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination, in each such case including all voting
rights and economic rights related thereto.

 

-6-

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” as applied to any Person means:

 

(i) corporation which is a member of a controlled group of corporations within
the meaning of Section 414(b) of the Internal Revenue Code of which that Person
is a member;

 

(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and

 

(iii) any member of an affiliated service group within the meaning of Section
414(m) or (o) of the Internal Revenue Code of which that Person, any corporation
described in clause (i) above or any trade or business described in clause (ii)
above is a member.

 

Any former ERISA Affiliate of any Subject Company shall continue to be
considered an ERISA Affiliate within the meaning of this definition with respect
to the period such entity was an ERISA Affiliate of any Subject Company and with
respect to liabilities arising after such period for which any Subject Company
could be liable under the Internal Revenue Code or ERISA.

 

“ERISA Event” means:

 

(i) a “reportable event” within the meaning of Section 4043 of ERISA and the
regulations issued thereunder with respect to any Pension Plan (excluding those
for which the provision for thirty (30) days’ notice to the PBGC has been waived
by regulation);

 

(ii) the failure to meet the minimum funding standard of Section 412 of the
Internal Revenue Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Internal Revenue Code) or the failure to
make by its due date a required installment under Section 430(j) of the Internal
Revenue Code with respect to any Pension Plan or the failure by a Subject
Company or any of its ERISA Affiliates to make any required contribution to a
Multiemployer Plan;

 

(iii) the provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA;

 

(iv) the withdrawal by a Subject Company or any of its ERISA Affiliates from any
Pension Plan with two or more contributing sponsors or the termination of any
such Pension Plan resulting in liability pursuant to Sections 4063 or 4064 of
ERISA;

 

(v) the institution by the PBGC of proceedings to terminate any Pension Plan, or
the occurrence of any event or condition which might constitute grounds under
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan;

 

-7-

 

 

(vi) the imposition of liability on a Subject Company or any of its ERISA
Affiliates pursuant to Sections 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA;

 

(vii) the withdrawal of a Subject Company or any of its ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any potential liability therefor,
or the receipt by a Subject Company or any of its ERISA Affiliates of notice
from any Multiemployer Plan that it is in reorganization or insolvency pursuant
to Sections 4241 or 4245 of ERISA, or that it intends to terminate or has
terminated under Sections 4041A or 4042 of ERISA;

 

(viii) the occurrence of an act or omission which could give rise to the
imposition on a Subject Company or any of its ERISA Affiliates of fines,
penalties, Taxes or related charges under Chapter 43 of the Internal Revenue
Code other than Sections 4977, 4979, 4980B or 4980D or under Sections 409,
502(i) or 502(l) of ERISA in respect of any Employee Benefit Plan;

 

(ix) the assertion of a material claim (other than routine claims for benefits)
against any Employee Benefit Plan or the assets thereof, or against a Subject
Company or any of its ERISA Affiliates in connection with any Employee Benefit
Plan;

 

(x) receipt from the IRS of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) to qualify under Section 401(a) of the Internal Revenue
Code, or the failure of any trust forming part of any such Employee Benefit Plan
to qualify for exemption from taxation under Section 501(a) of the Internal
Revenue Code; or

 

(xi) the imposition of a Lien against any Subject Company, any of its ERISA
Affiliates or any of their respective assets pursuant to Sections 412 or 430(k)
of the Internal Revenue Code or pursuant to ERISA with respect to any Pension
Plan.

 

“Event of Default” means each of the events set forth in Section 8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Note Holder or required to be withheld or deducted from a payment to a Note
Holder:

 

(i)  Taxes imposed on or measured by net income (however denominated, and
including branch profits Taxes), overall receipts or total capital, franchise
Taxes or other Taxes imposed in lieu of net income Taxes, in each case, (a)
imposed as a result of such Note Holder being organized under the laws of, or
having its principal office or its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof), or (b)
that are Other Connection Taxes;

 

(ii) United States federal withholding Taxes imposed on amounts payable to or
for the account of a Foreign Note Holder with respect to an applicable interest
in any loan hereunder pursuant to a law in effect on the date on which (a) such
Note Holder acquires such interest in the loan or (b) such Note Holder changes
its lending office, except in each case to the extent that, pursuant to Section
3.6, amounts with respect to such Taxes were payable either to such Note
Holder’s assignor immediately before such Note Holder became a party hereto or
to such Note Holder immediately before it changed its lending office;

 

-8-

 

 

(iii)  Taxes attributable to such Note Holder’s failure to comply with Section
3.6E; and

 

(iv) any United States federal withholding Taxes imposed under FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreement entered into by the United States and a
foreign jurisdiction to implement the information reporting requirements imposed
by such Sections of the Code, and any local law rules, regulations and other
practices or guidance issued in connection to such intergovernmental agreement.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means each twelve-month period ending on December 31 of each
calendar year.

 

“Foreign Note Holder” means a Note Holder that is not a U.S. Person.

 

“Foreign Subsidiary” means a Subsidiary that is not a U.S. person.

 

“FSHCO” means any Subsidiary that is organized under the laws of the United
States of America or any state thereof or the District of Columbia substantially
all of whose assets consist of Equity Interests and/or indebtedness of one or
more Foreign Subsidiaries that are “controlled foreign corporations” (within the
meaning of Section 957 of the Internal Revenue Code).

 

“Funding Date” means each date upon which an Advance is made.

 

“GAAP” means generally accepted accounting principles of the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination.

 

“Governmental Authority” means any court, agency, authority, board, bureau,
commission, department, regulatory or administrative body, office or
instrumentality of any nature whatsoever of any governmental or
quasi-governmental unit, whether federal, state, parish, county, district,
municipality, city, political subdivision or otherwise, domestic or foreign, or
any other entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, in each case whether
now or hereafter in existence.

 

-9-

 

 

“Hazardous Materials” means:

 

(i) any chemical, material or substance at any time defined as or included in
the definition of “hazardous substances”, “hazardous wastes”, “hazardous
materials”, “extremely hazardous waste”, “restricted hazardous waste”, “toxic
substances” or any other formulations intended to define, list or classify
substances as hazardous under any applicable Environmental Laws;

 

(ii) any oil, petroleum, petroleum fraction or petroleum derived substance;

 

(iii) any drilling fluids, produced waters and other wastes associated with the
exploration, development or production of crude oil, natural gas or geothermal
resources;

 

(iv) any flammable substances or explosives;

 

(v) any radioactive materials;

 

(vi) asbestos in any form;

 

(vii) urea formaldehyde foam insulation;

 

(viii) electrical equipment which contains any dielectric fluid containing
polychlorinated biphenyls;

 

(ix) pesticides; and

 

(x) any other chemical, material or substance, exposure to which is prohibited,
limited or regulated by any Governmental Authority or under any Environmental
Law.

 

“IMPACT Lease” means that certain Coiled Tubing Asset Package Lease Agreement,
dated as of December 21, 2013, between the Issuer and IMPACT ENGINEERING, AS, a
Norwegian Corporation.

 

“Incumbent Board” has the meaning set forth in the definition of “Change of
Control”.

 

“Indebtedness” means, as applied to any Person, without duplication:

 

(i) all obligations for borrowed money (and any notes payable, drafts accepted,
letters of credit or similar instruments representing extensions of credit
whether or not representing obligations for borrowed money) whether for
principal, interest, fees or otherwise;

 

(ii) any obligation owed in respect of the deferred purchase price of property
(or the cost of construction thereon or improvements thereto) or services
(excluding any obligations to suppliers of goods or services, contractors,
materialmen, repairmen and the like which are unsecured, are incurred in the
ordinary course of business on normal trade terms, are not evidenced by a note
or similar instrument, are due in full no later than forty-five (45) days after
the date incurred and are paid when due in accordance with such terms);

 

(iii) any unfunded benefit liabilities (as defined in Section 4001(a)(18) of
ERISA);

 

(iv) any obligation secured by a Lien in respect of property owned or held by
such Person, regardless of whether such Person has assumed or become liable for
the payment of such obligation;

 

-10-

 

 

(v) any obligation of such Person created or arising under any conditional sale
agreement or other title retention agreement; and

 

(vi) that portion of the obligations of such Person with respect to any lease of
any property (whether real, personal or mixed) by that Person as lessee that is
accounted for as a capital lease that is properly classified as a liability on
the balance sheet in accordance with GAAP as applied to such Person.

 

“Indemnified Liabilities” has the meaning set forth in Section 9.3B.

 

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any U.S.
Subject Company under any Transaction Document and (ii) to the extent not
otherwise described in clause (i), Other Taxes.

 

“Indemnitees” has the meaning set forth in Section 9.3A.

 

“Initial Advance” has the meaning set forth in Section 2.2A(i).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“Investment Company Act” means the Investment Company Act of 1940.

 

“IRR Target Amount” has the meaning set forth in Schedule 3.3A.

 

“IRS” means the Internal Revenue Service of the United States.

 

“Issuer” has the meaning set forth in the Preamble.

 

“Issuer Covered Persons” has the meaning set forth in Section 5.2Q.

 

“Law” means any applicable common law and any constitutional provision, statute
or other law, rule, treaties, regulation, permits, licenses, approvals,
interpretations, code, order, ordinance or interpretation of any of the
foregoing by any Governmental Authority, whether foreign or domestic, including
any Environmental Law, and any orders or decrees of any court or arbitrator.

 

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including any conditional sale or other title retention
agreement, any lease in the nature thereof, and any agreement granting any
security interest).

 

“Make Whole Premium” means an amount as calculated in accordance with Schedule
3.3A.

 

“Margin Stock” has the meaning assigned to such term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

 

-11-

 

 

“Material Adverse Effect” means:

 

(i) a material adverse effect on the business, operations, properties, assets,
condition (financial or otherwise) of the Subject Companies, taken as a whole;

 

(ii) a material impairment of the ability of any Transaction Document Party to
perform, or any Note Holder to enforce, any of the Obligations; or

 

(iii)  a material adverse effect on the validity, enforceability or priority of
the security interests granted to any Note Holder securing the Obligations.

 

“Material Agreements” means each Business Agreement, in each case, whether now
existing or entered into after the date hereof, which could reasonably be
expected to result in material liability on any Subject Company or the
termination thereof could reasonably be expected to have a Material Adverse
Effect.

 

“Maturity Date” means the day that is the fourth anniversary of the Closing
Date.

 

“Multiemployer Plan” means a “multiemployer plan” within the meaning of Section
3(37) of ERISA.

 

“Net Proceeds” means:

 

(i) in connection with any asset sale, or any Casualty/Condemnation Proceeds,
the proceeds thereof in the form of cash and cash equivalents (including any
such proceeds actually received from deferred payments), net of attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be reserved for
indemnification, adjustment of purchase price or similar obligations pursuant to
the agreements governing such asset sale, amounts required to be applied to the
repayment of Indebtedness secured by a Permitted Lien on any asset that is the
subject of such asset sale or Casualty/Condemnation Proceeds (other than any
Lien pursuant to a Security Document) and other customary fees and expenses
actually incurred in connection therewith and net of Taxes paid (after taking
into account any available Tax credits or deductions and any Tax sharing
arrangements); and

 

(ii) in connection with any issuance or sale of Equity Interests or any
incurrence of Indebtedness, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

 

“Norwegian Subject Companies” means, collectively, Viking Rock and Viking Rock
Holding.

 

“Note Holders” has the meaning set forth in the Preamble.

 

“Note Purchaser” has the meaning set forth in the Preamble.

 

“Notes” means the multiple draw secured promissory notes issued pursuant to
Section 2.1A on the Closing Date, and any notes issued in substitution or
replacement thereof or upon any assignment thereof, in each case in the form of
Exhibit A hereto and as may be amended, restated, supplemented or otherwise
modified from time to time.

 

-12-

 

 

“Obligations” means all obligations and other liabilities of every nature of the
Issuer or any other Transaction Document Party now or hereafter existing under
or arising out of or in connection with this Agreement or any of the other
Transaction Documents, including all advances under the Notes, and all
extensions or renewals thereof, whether for principal, interest (including
interest that, but for the filing of a petition in bankruptcy with respect to
any Transaction Document Party, would accrue on such obligations or other
liabilities), fees, costs, expenses, indemnities or otherwise, whether voluntary
or involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or other liabilities that are paid,
to the extent all or any part of such payment is avoided or recovered directly
or indirectly from any Note Holder as a preference, fraudulent transfer or
otherwise.

 

“Officer’s Certificate” means a certificate in form and substance satisfactory
to the Note Holders executed on behalf of a Transaction Document Party by its
president, chief executive officer, vice president, chairman, management
committee member, chief financial officer, chief accounting officer, partner or
manager.

 

“Operating Budget” means:

 

(i) for the period from the Closing Date through December 31, 2015, the Closing
Operating Budget; or

 

(ii) any subsequent Fiscal Year, the operating budget for such Fiscal Year
approved by the Issuer’s Board of Directors and the Note Holders pursuant to
Section 6.1B(vii);

 

provided that, solely during the Fiscal Years ending December 31 of 2014 and
2015, the Issuer may update the budgets described in clauses (i) and (ii) at the
end of each Fiscal Quarter in order to reflect the changes in the Issuer’s
operating activities and conditions so long as the Issuer immediately provides
notice of such update to the Note Holders.

 

“Option Agreement” means the Securities Purchase Option Agreement to be entered
into pursuant to Section 2.1E, substantially in the form attached in Exhibit C.

 

“Organizational Documents” means:

 

(i) in the case of any corporation, the articles or certificate of incorporation
and bylaws of such corporation;

 

(ii) in the case of any partnership, the partnership agreement of such
partnership and, if applicable, the certificate of formation;

 

(iii) in the case of a limited liability company, the regulations, operating
agreement or limited liability company agreement and the certificate or articles
of formation; or

 

(iv) in the case of any such Person described above in this definition, or any
other form of entity, any similar constitutive documents of such Person.

 

-13-

 

 

“Other Connection Taxes” means, with respect to any Note Holder, Taxes imposed
as a result of a present or former connection between such Note Holder and the
jurisdiction imposing such Tax (other than connections arising from such Note
Holder having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Transaction
Document, or sold or assigned an interest in any loan made hereunder or
Transaction Document).

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Transaction Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment of a Note.

 

“Participant Register” has the meaning set forth in Section 9.1B(iii).

 

“Parties” means, collectively, the Issuer and the Note Holders.

 

“Payment Instructions” has the meaning set forth in Section 3.5B.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Permitted Contest Procedures” means a contest by any Person, pursued in good
faith, challenging the enforceability, validity, interpretation, amount or
application of any requirement of Law, Tax, assessment, fee, governmental charge
or levy or any Lien or other claim, payment or matter (legal, contractual or
other) by appropriate proceedings if:

 

(i) the Person contesting such claim diligently pursues such contest;

 

(ii) the Person contesting such claim sets aside adequate cash reserves with
respect to the contested claim to the extent required by GAAP;

 

(iii)  during the period of such contest the enforcement of any contested claim
or requirement of Law or any Lien on any asset of a Subject Company imposed in
connection therewith is effectively stayed;

 

(iv) such contest does not involve, (a) any material risk or danger of
foreclosure, sale, forfeiture or loss of, or any material risk or material
danger of the imposition of a Lien on, any of the Subject Company Properties or
any material portion thereof; (b) any material risk or danger of the loss or
impairment of any Lien granted under any of the Security Documents; (c) any
material risk or danger of any impairment of the ownership of any of the Subject
Company Properties or any material risk or material danger of any impairment of
the use, operation or maintenance thereof in material respect; (d) any material
risk or danger of any criminal or civil liability being incurred by any Note
Holder (whether or not material); and (e) any material risk or material danger
of resulting in any other Material Adverse Effect; and

 

(v) after the resolution of any such contest, such contested claim, together
with any interest or penalties thereon, shall be paid in full.

 

-14-

 

 

“Permitted Contingent Obligations” means:

 

(i) Contingent Obligations of Eco-Stim Argentina, in respect of surety bonds,
performance bonds, importation bonds or bid bonds, in each case as reasonably
determined by the management of the Issuer as necessary for the conduct of
Eco-Stim Argentina’s business and contemplated in the Operating Budget, in an
aggregate amount not exceeding at any time outstanding the lesser of (a)
$30,000,000 or (b) 300,000,000 Argentine pesos (notionally converted at the
relevant exchange rate as quoted by Bloomberg or, if not available, the relevant
exchange rate as quoted by Reuters, and if neither of the foregoing are
available, the most recent relevant exchange rate, as published by the
International Monetary Fund, at or about 1:00 p.m. New York City time on the day
prior to the effective date of such calculation);

 

(ii) Contingent Obligations of Eco-Stim Argentina set forth on Schedule 5.3 and
reflected on the balance sheet of the Issuer provided to the Note Purchaser at
the Closing; and

 

(iii) any asset retirement obligations of Eco-Stim Argentina set forth on
Schedule 5.3 and any asset retirement obligations of Eco-Stim Argentina incurred
after the Closing Date with respect to assets the acquisition of which is
approved in the Operating Budget;

 

provided that the aggregate amount of Contingent Obligations of Eco-Stim
Argentina at any time outstanding under clauses (ii) and (iii) in this
definition shall not exceed $500,000.

 

“Permitted Indebtedness” means:

 

(i) Indebtedness and Contingent Obligations under this Agreement and the other
Transaction Documents;

 

(ii) Permitted Contingent Obligations to the extent incurred by a Person
permitted to incur such obligation under the definition of such term;

 

(iii)  Indebtedness of the Norwegian Subject Companies for the purchase price of
fixed or capital equipment owed to the seller thereof and not exceeding 100% of
such purchase price, and the purchase of which is contemplated under the
Approved Capex Draw and the Operating Budget; and

 

(iv) Indebtedness incurred in connection with financing insurance premiums in
the ordinary course of business;

 

(v) Indebtedness incurred in connection with the IMPACT Lease prior to the date
of this Agreement; and

 

(vi) unsecured Indebtedness of an amount not to exceed at any time an aggregate
of 1,000,000 Argentine pesos.

 

-15-

 

 

“Permitted Lien” means any of the following types of Liens (other than any such
Lien imposed pursuant to Section 430(k) of the Internal Revenue Code or pursuant
to ERISA, any Lien relating to or imposed in connection with any Environmental
Claim, and any Lien expressly prohibited by any applicable term of any of the
Security Documents):

 

(i) Liens created pursuant to any Transaction Document;

 

(ii) Liens for Taxes, assessments or governmental charges or claims that are not
yet delinquent or the payment of which is not required by Section 6.3 or the
payment of which are being contested in accordance with Permitted Contest
Procedures;

 

(iii) Liens, pledges or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of statutory obligations, surety
and appeal bonds, leases, and performance bonds, and other similar obligations
(exclusive of obligations for the payment of borrowed money), so long as no
foreclosure, sale or similar proceedings have been commenced with respect to any
portion of the Collateral on account thereof;

 

(iv) judgment Liens that do not constitute an Event of Default, that have been
bonded and that are being contested in accordance with Permitted Contest
Procedures;

 

(v) statutory Liens of landlords, statutory Liens of banks and rights of
set-off, mechanics’ and materialmen’s liens, and other Liens imposed by
applicable Law, in each case arising in the ordinary course of business in
respect of sums not yet delinquent or sums which are being contested in
accordance with Permitted Contest Procedures;

 

(vi) easements or other matters affecting the real property of a Subject Company
which do not constitute Liens securing any monetary obligations, do not
materially detract from the value or marketability of such property and which
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect; and

 

(vii) Liens on fixed or capital equipment acquired by any Norwegian Subject
Company after the Closing Date that are purchase money security interests in
favor of the seller thereof to secure Indebtedness permitted under clause (iii)
of the definition of “Permitted Indebtedness”, provided that, (a) such security
interests secure only the purchase price thereof, (b) such Liens and the
Indebtedness secured thereby are incurred upon such purchase, (c) such Liens
shall not apply to any other Subject Company Property other than such purchased
equipment, and (d) the amount of Indebtedness secured thereby is not more than
100% of the purchase price of such equipment.

 

“Permitted Transferee” means:

 

(i) any bank, insurance company, trust company or other institutional investor;
or

 

(ii) any other Person that is:

 

(a) an assignee or transferee of all or any portion of the assets or investments
of any Note Holder;

 

(b) the partners, members, beneficiaries or separate account participants of any
Note Holder;

 

(c) any successor trustee, investment manager or investment advisor of any Note
Holder;

 

-16-

 

 

(d) any Affiliate of any Note Holder (including any special purpose entity owned
thereby);

 

(e) any investment or other fund with respect to which the Albright Fund Manager
is the manager or investment advisor or serves a similar function; or

 

(f) any limited partner or other investor in any such fund described in clause
(e) or in any Note Holder, as a co-investor.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, joint stock companies, joint ventures, associations,
companies, limited liability companies, sociedades anónimas, aksjeselskap,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Potential Event of Default” means a condition or event which, after notice or
lapse of time or both, would constitute an Event of Default.

 

“Prepayment Refinancing Evidence” has the meaning set forth in Section 3.3A(ii).

 

“Prepayment Notice” means a written notice by the Issuer to the Note Holders of
the Issuer’s desire to make a prepayment in accordance with the terms of this
Agreement.

 

“Proceedings” has the meaning set forth in Section 6.1B(xii).

 

“QM” means QM Equipment S.A., a sociedad anonomia incorporated under the laws of
Argentina.

 

“QM Equipment” means the fracturing equipment defined as “Equipment” in the QM
Equipment Purchase Agreement, together with all software and intellectual
property relating thereto.

 

“QM Equipment Purchase Agreement” means the Irrevocable Offer to enter into a
Purchase Agreement dated as of May 14, 2014 by and between Eco-Stim Argentina
and QM providing for the QM Option, as assigned by Eco-Stim Argentina to Viking
Rock pursuant to the Assignment and Assumption Agreement dated as of May 28,
2014 by and between Eco-Stim Argentina and Viking Rock.

 

“QM Option” means the options concerning the manufacture by QM and purchase by
Eco-Stim Argentina from QM of the QM Equipment pursuant to the QM Equipment
Purchase Agreement, which may be exercised for a period of 6 months from the
date of the QM Equipment Purchase Agreement.

 

-17-

 

 

“Quarterly Dates” means March 31, June 30, September 30 and December 31 of each
year, commencing June 30, 2014; provided that if any such date is not a Business
Day, the Quarterly Date shall be the next succeeding Business Day.

 

“Registration Rights Agreement” means the Registration Rights Agreement to be
entered into pursuant to Section 4.1V, substantially in the form attached in
Exhibit G.

 

“Regulation D Securities” means Rule 506(b) under the Securities Act.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials (including the abandonment or disposal of
any barrels, containers or other closed receptacles containing any Hazardous
Materials), including the movement of any Hazardous Material through the air,
soil, surface water, groundwater or property.

 

“Reporting Period” has the meaning set forth in Section 6.7C.

 

“Required Reserved Amount” has the meaning set forth in Section 6.17.

 

“Restoration” means, in the case of any Casualty Event or Condemnation Event,
the restoration, repair, replacement or rebuilding of the applicable damaged
asset, including designing, engineering, constructing and completing such repair
or restoration, or the applicable portion thereof subject to the Casualty Event
or Condemnation Event, as nearly as practicable to its value, condition and
character immediately prior to such Casualty Event or Condemnation Event, with
such alterations and additions as may be made pursuant to and subject to the
applicable provisions of this Agreement and the Security Documents, together
with any temporary repairs and property protection measures taken pending
completion of the work.

 

“Rule 144” means, collectively, Rule 144 or Rule 144A promulgated under the
Securities Act.

 

“S&S Equipment Purchase Agreement” means the Purchase Agreement dated as of
January 8, 2014 by and between Stewart & Stevenson, Inc. and the Issuer, for the
purchase of equipment to be used in the business of the Subject Companies, as
assigned by the Issuer to Viking Rock pursuant to the Assignment and Assumption
Agreement dated as of May 28, 2014 by and between the Issuer and Viking Rock.

 

“SageRider Equipment Purchase Agreement” means the Bill of Sale of Equipment and
Invoice dated May 28, 2014 between SageRider, Inc. and Viking Rock for the
purchase of equipment to be used in the business of the Subject Companies.

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Documents” means all filings, reports, schedules, forms, statements and
other documents required to be filed by the Issuer with the SEC pursuant to the
reporting requirements of the Exchange Act (including all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein.

 

-18-

 

 

“Securities” means any stocks, shares, voting trust certificates, bonds,
debentures, notes or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities” or any certificates of interest, shares or participations
in temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933.

 

“Security Agreements” means, collectively, the U.S. Security Agreement, the
Viking Security Agreements, the Viking Share Pledges, the Argentina Share Pledge
and the Argentina Security Agreement.

 

“Security Documents” means, collectively, the Security Agreements and any
Additional Transaction Documents which, (i) purport to grant a Lien to the Note
Holders on any assets or property of such Transaction Document Party to secure
payment or performance of the Obligations, or (ii) otherwise secure or purport
to secure the payment or performance of the Obligations.

 

“Stockholder Rights Agreement” means the Stockholder Rights Agreement to be
entered into pursuant to Section 4.1W, substantially in the form attached in
Exhibit H.

 

“Shares” means the shares of Common Stock of the Issuer authorized to be issued
by the Issuer pursuant to the provisions of this Agreement and the Option
Agreement.

 

“Similar Law” has the meaning set forth in Section 9.22M(i).

 

“Solvent” means, with respect to any Person, that as of the date of
determination, both:

 

(i)(a) the then fair saleable value of the property of such Person is (1)
greater than the total amount of liabilities (including contingent obligations)
of such Person and (2) greater than the amount that will be required to pay the
probable liabilities of such Person’s then existing debts as they become
absolute and matured considering all financing alternatives and potential asset
sales reasonably available to such Person;

 

(b) such Person’s capital is not unreasonably small in relation to its business
or any contemplated or undertaken transaction; and

 

(c) such Person does not intend to incur, or believe or reasonably should
believe that it will incur, debts beyond its ability to pay such debts as they
become due; and

 

(ii) such Person is solvent within the meaning given that term and similar terms
under applicable Laws relating to fraudulent transfers.

 

“Subject Companies” means, collectively, the U.S. Subject Companies, the
Norwegian Subject Companies and Eco-Stim Argentina, and each of the Issuer’s
other direct and indirect Subsidiaries from time to time (if any).

 

“Subject Company Properties” means any and all facilities and other assets and
real and personal property (including all buildings, fixtures or other
improvements located on any real property) now, hereafter or heretofore owned,
leased, operated or used by any Subject Company, including facilities and other
assets and real and personal property located in Argentina or in Houston, Texas
in the United States.

 

-19-

 

 

“Subsidiary” means, as applied to any Person:

 

(i) any corporation, association, joint venture or other business entity of
which more than fifty percent (50%) of the total voting power of shares of stock
or other ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by such
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; and

 

(ii) any partnership or limited liability company of which: (a) more than fifty
percent (50%) of the economic interests are at the time owned or controlled,
directly or indirectly, by such Person or one or more of the other Subsidiaries
of that Person or a combination thereof; or (b) which such Person or one or more
of the other Subsidiaries of that Person or a combination thereof controls
(including any Person in which such Person or one or more other subsidiaries of
that Person or a combination thereof own or control more than fifty percent
(50%) of the general partner or managing member interests).

 

“Tax Returns” has the meaning set forth in Section 5.7.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

 

“Total Prepayment Amount” has the meaning set forth in Section 3.3A(iii).

 

“Transaction Document Parties” means, collectively, as of the Closing Date, the
Subject Companies, and thereafter, any other Person subsequently designated as a
Transaction Document Party by the Note Holders at the time such Person enters
into an Additional Transaction Document. Transaction Document Parties shall not
include the Note Holders or any of its Affiliates.

 

“Transaction Documents” means, as of the Closing Date, this Agreement, the
Security Documents, the Notes and, thereafter, such Transaction Documents and
any Additional Transaction Documents.

 

“Transferee” means any Person that is a transferee or assignee of, or that has
been granted a participation in, the Notes, and any successor to such Person’s
or any other Note Holder’s interest in the Notes.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

-20-

 

 

“Undrawn Commitment” means as of any date of determination, the Commitment
reduced by the aggregate amount of all Advances which have been made hereunder
through such date.

 

“United States” and “U.S.” means the United States of America.

 

“U.S. Person” means a United States person within the meaning of Section
7701(a)(30) of the Internal Revenue Code.

 

“U.S. Security Agreement” means the Security and Guaranty Agreement to be
entered into pursuant to Section 4.1 in connection with the Closing Date by the
U.S. Subject Companies and the Norwegian Subject Companies for the benefit of
the Note Holders, in form and substance satisfactory to the Note Holders,
substantially in the form attached in Exhibit E.

 

“U.S. Subject Companies” means, collectively, the Issuer and EcoStim Texas, and
each of the Issuer’s other direct and indirect U.S. Subsidiaries from time to
time (if any).

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
3.6E(ii)(b)(3).

 

“Viking Intercompany Note” means the intercompany noted dated May 28, 2014 by
Viking Rock to the Issuer pursuant to which the Issuer advances funds to Viking
Rock for the purchase of equipment under the Equipment Purchase Agreements and
costs and expenses relating thereto.

 

“Viking Rock” means Viking Rock AS, a private limited liability joint-stock
company (aksjeselskap) incorporated under the laws of the Kingdom of Norway.

 

“Viking Rock Holding” means Viking Rock Holding AS, a private limited liability
joint-stock company (aksjeselskap) incorporated under the laws of the Kingdom of
Norway.

 

“Viking Security Agreements” means, collectively, the Norwegian law Security
Agreements entered into as of the Closing Date by the Norwegian Subject
Companies for the benefit of the Note Purchaser, in form and substance
satisfactory to the Note Holders, substantially in the form attached in Exhibit
D-1.

 

“Viking Share Pledges” means, collectively, the Share Pledge Agreements entered
into as of the Closing Date by the Issuer, in respect of its shares in Viking
Rock Holding and by Viking Rock Holding in respect of its shares in Viking Rock,
for the benefit of the Note Purchaser, pledging 100% of the shares of Viking
Rock and Viking Rock Holding, respectively, in form and substance satisfactory
to the Note Holders, substantially in the form attached in Exhibit D-2.

 

1.2 Accounting Terms

 

For purposes of this Agreement, all accounting terms not otherwise defined
herein shall have the meanings assigned to them in conformity with GAAP.

 

-21-

 

 

1.3 Other Definitional Provisions

 

References to “Exhibits,” “Sections”, “Recitals” and “clauses” shall be to
Exhibits, Sections, Recitals and clauses, respectively, of this Agreement unless
otherwise specifically provided. Each reference to an agreement shall mean and
include all amendments, supplements to and other modifications to such agreement
as, (i) are duly entered into by the parties thereto, and (ii) do not violate
the terms hereof or constitute a default hereunder. No reference in this Section
1 to any agreement or instrument as amended, supplemented or otherwise modified
from time to time shall be deemed to constitute a consent by the Note Purchaser
or any Note Holder to any such amendment, supplement or other modification or to
be in limitation or derogation of the restrictions set forth in Section 7.7.
Each reference to a Law shall mean and include such Law as amended from time to
time and any supplements or replacement provisions with respect to such Law. All
terms defined herein have the meanings assigned to them herein for all purposes,
and such meanings are equally applicable to both the singular and plural forms
of the terms defined unless the context requires otherwise. “Include,”
“includes” and “including” shall be deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
like import. References to a Person are, unless the context otherwise requires,
also to its successors and permitted assigns. The word “or” is not exclusive.
The term “knowledge” in relation to Issuer, and any other similar expressions,
shall mean knowledge of each of Subject Company, in each case, after due
inquiry.

 

Section 2. THE NOTES, CLOSING and DELIVERY

 

2.1 The Notes and Closing

 

A. Authorization of Closing Date Notes. At the Closing, the Issuer shall issue
to the Note Purchaser the Notes in an aggregate principal amount of $22,000,000.
The Notes are subject to drawings in accordance with Section 2.2.

 

B. Closing. On the terms and subject to the conditions hereof (including the
satisfaction of the conditions precedent set forth in Section 4.1), the issuance
of the Notes contemplated hereby shall be held or take place on May 28, 2014 the
“Closing Date” at 3:00 p.m. (Houston time), at the offices of the Issuer or at
such other time and place as the Parties may agree upon. Such issuance is
hereinafter referred to as the “Closing.”

 

C. Delivery. At the Closing, the Issuer will, unless otherwise requested by the
Note Purchaser, deliver to the Note Purchaser the Notes being purchased by the
Note Purchaser hereunder.

 

D. Conversion Rights. At the option of the Note Holders, the Notes are
convertible into the Shares as provided in the Notes and in accordance with the
Issuer’s Organizational Documents. In the event that the Notes are so converted
prior to the final Advance under the Notes being made:

 

(i) such conversion of the Notes into the Shares shall be in the amount of the
principal and interest then outstanding, at an initial conversion price of
US$6.00 per Share, subject to anti-dilution adjustments as set forth in the
Notes; and

 

-22-

 

 

(ii) subject to the terms and conditions of this Agreement, including Section
4.2, (a) such conversion shall not affect the availability of subsequent
Advances under the Notes, and (b) at the option of the Note Holders, the Notes
may be converted with respect to each of the remaining Advances thereunder,
either separately or together, in accordance with the provision hereof and the
Notes.

 

E. Share Option. At the Closing, the Parties shall enter into an Option
Agreement pursuant to which the Issuer grants to the Note Purchaser the option
to subscribe for not less than 1,333,333 Shares, at a price of US$6.00 per
Share, subject to anti-dilution adjustments as provided therein.

 

2.2 Advances

 

A. Commitments. On the terms and subject to the conditions of this Agreement
(including the satisfaction of the conditions specified in Sections 4.1 and 4.2
as applicable), and in reliance upon the representations and warranties of the
Issuer set forth herein:

 

(i) the Note Holders shall make an Advance to the Issuer on the Closing Date
(the “Initial Advance”) in an aggregate amount of not less than the sum of
$11,863,885 plus the amount of all costs and expenses incurred with respect to
shipping, insurance and bonding for the equipment to be purchased pursuant to
the Equipment Purchase Agreements, including the payment of the consideration
for the QM Option, plus the amounts due under the Exclusive Sales Agreement
dated May 1, 2014 between Fotech Oil & Gas Solutions Limited, an English company
and the Issuer plus the fees and expenses of the Issuer incurred in connection
with this Agreement with the proceeds of such Advance; and

 

(ii) the Note Holders shall make additional Advances to the Issuer after the
Closing Date and on any subsequent Funding Dates during the Commitment Period,
in whole or in integral multiples of $500,000.

 

Any amount advanced under the Notes and subsequently repaid shall permanently
reduce the Commitment and shall not be available to be redrawn.

 

B. Advances. The aggregate principal amount of all Advances may not exceed the
Commitment, and the Note Holders shall have no obligation to fund any further
Advances after the expiration of the Commitment Period.

 

C. Funding Mechanics.

 

(i) Whenever the Issuer desires that the Note Holders make an Advance under the
Notes it shall deliver to the Note Holders written notice thereof substantially
in the form attached in Exhibit B (an “Advance Notice”) no later than 12:00 noon
(New York City time) (A) at least five (1) Business Day in advance of the
proposed Funding Date for the Initial Advance, and (B) at least five (5)
Business Days in advance of the proposed Funding Date, for each subsequent
Advance.

 

(ii) The Advance Notice shall specify (a) the proposed Funding Date (which shall
be a Business Day) and (b) the aggregate amount and the proposed uses of the
proceeds of the Advance requested, and shall specify clearly that such request
constitutes an irrevocable request by the Issuer for an Advance and shall
certify the satisfaction of the conditions set forth, in the case only of the
Initial Advance, in Section 4.1 and, in the case of all Advances, Section 4.2.

 

-23-

 

 

(iii) The Issuer shall notify the Note Holders prior to the funding of any
Advance in the event that any of the matters to which the Issuer is required to
certify on the applicable Advance Notice is no longer true and correct as of the
applicable Funding Date, and the acceptance by the Issuer of the proceeds of any
Advance shall constitute a re-certification by the Issuer, as of the applicable
Funding Date, as to the matters to which the Issuer is required to certify in
the applicable Advance Notice.

 

D. Disbursements. If, on the Funding Date selected for any Advance in accordance
with Section 2.2C(i), all applicable conditions precedent contained in this
Agreement have been satisfied with respect to such Advance (including all
conditions set forth in Sections 2.2 and 2.3A and all conditions set forth in
Sections 4.1 and 4.2, as applicable), each Note Holder shall make disbursements
of such Advance in Dollars to the Issuer, provided that such Note Holder may
(after consultation with and confirmation by the Issuer) subtract any amounts
then due and payable to such Note Holder pursuant to the Transaction Documents
for which payment or adequate arrangements for payment have not already been
made (which amounts will be applied directly by such Note Holder to payment of
such amounts). Each Advance disbursed to the Issuer shall bear interest at the
rate provided herein from the date such Advance is so disbursed.

 

2.3 Use of Proceeds

 

A. General. Unless otherwise agreed by the Note Holders, the Issuer shall (i)
use the proceeds of the Initial Advance in accordance with Schedule 2.3A and
(ii) use the proceeds of Advances drawn after the Closing Date for expenditures
incurred in accordance with the Operating Budget then in effect or the Approved
Capex Draw.

 

B. Margin Regulations. No portion of the proceeds from the sale of the Notes was
used or shall be used by the Issuer for the purpose of “purchasing” or
“carrying” any Margin Stock or used in any manner which might cause the purchase
of the Note or the application of such proceeds to violate Regulation U,
Regulation T, or Regulation X of the Board of Governors of the Federal Reserve
System, in each case as in effect on the Closing Date and on the date of such
use of proceeds.

 

Section 3. THE NOTES – MATURITY, INTEREST AND PAYMENTS

 

3.1 Maturity and Principal Payments

 

The Notes shall mature on the Maturity Date, and on such date, or upon any
accelerated maturity as herein provided, the full amount of principal under the
Notes then outstanding, together with all accrued and unpaid interest thereon
and, if applicable, all premium thereon shall be due and payable.

 

-24-

 

 

3.2 Interest

 

A. Base Interest. Subject to the provisions of Section 3.2B, the unpaid
principal amount of the Notes shall bear interest at a base rate of fourteen
percent (14%) per annum (such interest is referred to herein as the “Base
Interest”), payable annually in arrears on each anniversary of the Closing Date,
in cash.

 

B. Default Interest Rate. Upon the occurrence and during the continuance of an
Event of Default, the unpaid principal amount of the Notes and, to the extent
permitted by Law, any accrued and unpaid interest thereon and any other
Obligations then due and payable shall bear interest at a default rate of the
Base Interest plus two percent (2%) per annum (such interest rate is referred to
herein as the “Default Interest Rate”) and be payable upon demand.

 

C. Computation of Interest. Interest on the Notes shall be computed on the basis
of a year consisting of three hundred sixty-five (365) days and the actual
number of days elapsed in the period during which it accrues.

 

D. Maximum Amount of Interest. Anything to the contrary herein or in any
Transaction Document notwithstanding, interest payable hereunder shall not
exceed the maximum amount permitted under applicable Law.

 

3.3 Principal Payments and Prepayments

 

A. Certain Prepayments.

 

(i) The Issuer shall not be permitted to prepay all or any portion of the Notes
except as expressly permitted under this Section 3.3, unless each of the Note
Holders otherwise consent in writing. For the avoidance of doubt, any amount
prepaid on the Notes may not be reborrowed and the Commitment shall be
permanently reduced by the amount of such prepayment.

 

(ii) After the occurrence of the first anniversary of the Closing Date, subject
to Sections 3.3A(iii) and 3.3A(iv), if the Note Holders have made to the Issuer
Advances in an aggregate principal amount of not less than $18,000,000, the
Issuer shall be permitted to prepay in full the aggregate principal amount
outstanding under the Notes. The Issuer shall make such prepayment in four equal
installments in the aggregate equal to the Total Prepayment Amount (as defined
below), with one installment payable on each of four consecutive Quarterly
Dates, and shall make such prepayment together with all accrued and unpaid
interest on the applicable amount of principal to be prepaid to the applicable
Quarterly Date, calculated in accordance with Section 3.2, payable on such
Quarterly Date on which prepayment is made. The Issuer shall provide a
Prepayment Notice of not less than thirty (30) days and not more than sixty (60)
days prior to the Quarterly Date on which the first prepayment installment is to
be made. Any Prepayment Notice shall, as a condition of making such prepayment,
be accompanied by written evidence satisfactory to the Note Holders that the
Issuer has arranged alternative debt or equity financing for the Total
Prepayment Amount on commercially reasonable terms with pricing, maturity and
other material terms that are more favorable to the Issuer than the terms
provided under this Agreement and the Notes (“Prepayment Refinancing Evidence”).

 

(iii) If the Issuer desires to make a prepayment in accordance with the
provisions of Section 3.3A(ii), the Issuer shall pay the following amounts, (the
sum of the following amounts, the “Total Prepayment Amount”):

 

-25-

 

 



(a) the aggregate principal amount outstanding under the Notes; plus

 

(b) in the event the first Quarterly Date on which such prepayment is made is on
or prior to the second anniversary of the Closing Date, the Make Whole Premium.

 

(iv) Notwithstanding receipt of the Prepayment Notice or the Prepayment
Refinancing Evidence, the Note Holders have the right, prior to any date of
prepayment contemplated by Section 3.3A, to convert to Common Stock, pursuant to
the terms of the Notes, all or any portion of the principal then outstanding on
the Notes, together with all accrued and unpaid interest thereon and, if
applicable, all premium thereon.

 

(v) Following the delivery of any Prepayment Notice for a prepayment
contemplated by Section 3.3A, the Issuer shall not be entitled to any further
Advances under this Agreement. Any Prepayment Notice shall be irrevocable and
the Total Prepayment Amount shall be due and payable on the Quarterly Dates as
provided in this Section 3.3A.

 

B. Mandatory Prepayments. Unless the Note Holders otherwise consent or waive in
writing, the Issuer shall prepay the Notes in the circumstances and amounts as
specified as follows: in the event that (a) on or after the first anniversary of
the Closing Date, the Issuer issues any Equity Interests, and (b) the Note
Holders shall not have exercised their right of first refusal to purchase such
Equity Interests pursuant to Section 4.03 of the Stockholder Rights Agreement,
promptly after such issuance, the Issuer shall prepay the Notes in a principal
amount equal to twenty-five per cent (25%) of the Net Proceeds of such issuance
plus accrued interest on such principal amount plus, in the case of any such
issuance on or prior to the second anniversary of the Closing Date, the Make
Whole Premium, which shall be payable in four equal installments on the date of
such prepayment and the next three succeeding Quarterly Dates to occur. The Note
Holders may waive the obligation on the Issuer to make any prepayment pursuant
to this Section 3.3B with respect to any issuance of Equity Interests only if
such waiver is provided prior to the vote of the Issuer’s Board of Directors
approving such issuance.

 

C. Prepayments upon Change of Control. In the event of any prospective Change of
Control, the Issuer, not less than thirty (30) days and not more than sixty (60)
days prior to such Change of Control, must give notice thereof to the Note
Holders, and in such notice make or cause to be made an irrevocable offer to
purchase all outstanding Notes, on a Business Day on or prior to the date such
Change of Control is proposed to occur, at a purchase price equal to 100% of
their principal amount plus accrued but unpaid interest to the relevant date of
purchase plus, if such notice is provided on or prior to the second anniversary
of the Closing Date, the Make Whole Premium. The offer must remain open for at
least twenty (20) days following its commencement. The Issuer shall comply with
the requirements of all applicable and any other securities Laws and regulations
in connection with the repurchase of Notes pursuant to any offer to purchase
described herein. Notwithstanding the above, if the Note Holders consent to such
Change of Control, the Issuer shall not be required to commence an offer to
purchase the outstanding Notes and no Note Holder will have the right to make a
request for such a purchase.

 

-26-

 

 

“Change of Control” means, with respect to the Issuer:

 

(i) any event or circumstance such that any person (as the term is used in
Sections 13(d) and 14(d) of the Exchange Act is or becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
Equity Interests (or of rights to acquire Equity Interests) representing more
than 50% of the combined voting power of all the outstanding Equity Interests in
the Issuer or otherwise has the power to elect fifty per cent (50%) or more of
the members of the Board of Directors of the Issuer;

 

(ii) any event or circumstance such that, at any time, individuals who, as of
the Closing Date, constitute the Board of Directors of the Issuer (the
“Incumbent Board”), shall cease for any reason to constitute at least a majority
thereof; provided, however, that any individual becoming a director subsequent
to the date hereof whose appointment or election by the Board of Directors of
the Issuer or nomination for election by the Issuer’s shareholders was approved
or recommended by a majority of the directors who constitute the Incumbent Board
then still in office who were either directors on the Closing Date, or whose
appointment, election or nomination for election was previously so approved or
recommended, shall be considered a member of the Incumbent Board; provided,
however that the change in the composition of the Board of Directors pursuant to
Section 2.01(iii) of the Stockholders’ Rights Agreement shall not constitute a
Change in Control; 

 

(iii) any sale, lease, exchange or other transfer (in one transaction or a
series of transactions) of all or substantially all of the assets of the Issuer;

 

(iv) any liquidation or dissolution of the Issuer or approval of any such
liquidation or dissolution by the Board of Directors of the Issuer; or

 

(v) any consolidation or merger of the Issuer (including a triangular merger)
where the holders of the Common Stock of the Issuer, immediately prior to the
consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own, directly or indirectly, Common Stock representing in
the aggregate more than fifty percent (50%) of the combined voting power of all
the outstanding Equity Interests in the Issuer or otherwise have the power to
elect fifty per cent (50%) or more of the members of the Board of Directors of
the Issuer.

 

3.4 Application of Payments

 

Any prepayments in accordance with Section 3.3 shall be applied in the following
order of priority: first, to any outstanding interest then due and payable
pursuant to all Notes to the full extent thereof; second, to any required amount
with respect to the Make Whole Premium then required to be paid; and third, to
principal outstanding under all Notes to the full extent thereof.

 

-27-

 

 

3.5 General Provisions Regarding Payment

 

A. If more than one Note is outstanding, all payments on the Notes shall be
applied to them pro rata based on the principal amounts outstanding.

 

B. All payments of principal and interest and other amounts due hereunder and
under the Notes shall be in same day funds and delivered to the Note Holders not
later than 12:00 noon (New York City time) on the date due (without set-off or
counterclaim) in Dollars in immediately available funds through wire transfer to
the account of the Note Holders at such place in the United States as shall be
designated in writing by the Note Holders to the Issuer from time to time (such
payment instructions the “Payment Instructions”). At the time of payment,
written confirmation of such payment shall be sent to the applicable Note
Holders by facsimile at the number set forth in the Payment Instructions
indicating the principal and interest paid and a wire transfer identification
number. Funds received by the Note Holders after that time shall be deemed to
have been paid on the next succeeding Business Day. Whenever any payment to be
made hereunder or under the Notes shall be stated to be due on a day that is not
a Business Day, the payment shall be made on the next succeeding Business Day,
and such extension of time shall be included in the computation of the payment
of interest and fees (if applicable) hereunder or under the Notes.

 

3.6 Taxes

 

A. Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Issuer under the Transaction Documents shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law requires the deduction or withholding of any Tax from any
such payment by the Issuer, then the Issuer shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Issuer
shall be increased as necessary so that, after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section), the applicable Note Holder receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

B. Payment of Other Taxes by the Issuer. The Issuer shall timely pay to the
relevant Governmental Authority in accordance with applicable Law any Other
Taxes.

 

C. Indemnification by the Issuer. The Issuer shall indemnify each Note Holder,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such Note
Holder or required to be withheld or deducted from a payment to such Note Holder
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority. Notwithstanding the immediately preceding
sentence, the Issuer shall not be required to make payments of interest and
penalties that would otherwise be included in Indemnified Taxes pursuant to this
Section 3.6 that accrue during the period described in the immediately following
sentence if a Note Holder makes demand for such payment more than 180 days after
the earlier of (i) the date on which the relevant Governmental Authority makes
written demand upon such Note Holder for payment of such Indemnified Taxes, and
(ii) the date on which such Note Holder has made payment of such Indemnified
Taxes. The immediately preceding sentence shall only apply to interest and
penalties that accrue during the period beginning with the first day following
the applicable 180 day period described above and ending on the day the Note
Holder makes demand for payment of such Indemnified Taxes. A certificate as to
the amount of such payment or liability delivered to the Issuer by a Note Holder
shall be conclusive absent manifest error.

 

-28-

 

 

D. Evidence of Payments. As soon as practicable after any payment of Taxes by
the Issuer to a Governmental Authority pursuant to this Section 3.6, the Issuer
shall deliver to each of the Note Holders with respect to which such Taxes were
paid the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to each such Note
Holder.

 

E. Status of the Note Holders.

 

(i) Any Note Holder that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Transaction Document
shall deliver to the Issuer, at the time or times reasonably requested by the
Issuer, such properly completed and executed documentation reasonably requested
by the Issuer as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Note Holder, if reasonably
requested by the Issuer, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Issuer as will enable the Issuer
to determine whether or not such Note Holder is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary, a
Note Holder shall not be required to deliver any form or documentation pursuant
to this Section 3.6 that such Note Holder is not legally able to deliver.

 

(ii) Without limiting the generality of the foregoing:

 

(a)  any Note Holder that is a U.S. Person shall deliver to the Issuer on or
prior to the date on which such Note Holder becomes a Note Holder under this
Agreement (and from time to time thereafter upon the reasonable request of the
Issuer), executed originals of IRS Form W-9 certifying that such Note Holder is
exempt from United States federal backup withholding tax;

 

(b) any Foreign Note Holder shall, to the extent it is legally entitled to do
so, deliver to the Issuer on or prior to the date on which such Foreign Note
Holder becomes a Note Holder under this Agreement (and from time to time
thereafter upon the reasonable request of the Issuer), whichever of the
following is applicable:

 

(1) in the case of a Foreign Note Holder claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Transaction Document, executed originals of IRS Form W-8BEN
(or applicable successor form) establishing an exemption from, or reduction of,
United States federal withholding Tax pursuant to the “interest” article of such
tax treaty and (y) with respect to any other applicable payments under any
Transaction Document, IRS Form W-8BEN (or applicable successor form)
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

-29-

 

 

(2) executed originals of IRS Form W-8ECI;

 

(3) in the case of a Foreign Note Holder claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Note Holder is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Internal Revenue Code, a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN (or applicable successor form); or

 

(4) to the extent a Foreign Note Holder is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(or applicable successor form), IRS Form W-9, U.S. Tax Compliance Certificates
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Note Holder is a partnership and one or more direct
or indirect partners of such Foreign Note Holder are claiming the portfolio
interest exemption, such Foreign Note Holder may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I-2 on behalf of each such
direct and indirect partner; and

 

(c)  if a payment made to a Note Holder under any Transaction Document would be
subject to United States federal withholding Tax imposed by FATCA if such Note
Holder were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Note Holder shall deliver to the Issuer at the time or times
prescribed by law and at such time or times reasonably requested by the Issuer
such documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Issuer as may be necessary for the
Issuer to comply with their obligations under FATCA and to determine that such
Note Holder has complied with such Note Holder’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (c), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement. Each Party agrees that the Note is
grandfathered and will not be subject to FATCA unless it is subsequently
modified after July 1, 2014, in a manner that will cause it to be treated as
reissued for U.S. federal income tax purposes.

 

Each Note Holder agrees that (i) if any form or certification it previously
delivered becomes inaccurate in any respect, it shall update such form or
certification or promptly notify the Issuer in writing of its legal inability to
do so and (ii) if any form or certification it previously delivered becomes
obsolete, it shall upon request from the Issuer update such form or
certification or promptly notify the Issuer in writing of its legal inability to
do so.

 

-30-

 

 

F.  Treatment of Certain Refunds. If any Note Holder determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.6 (including by
the payment of additional amounts pursuant to this Section 3.6), it shall pay to
the Issuer an amount equal to such refund (but only to the extent of indemnity
payments made under this Section 3.6 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of such Note
Holder and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). The Issuer, upon the
request of such Note Holder, shall repay to such Note Holder the amount paid
over pursuant to this Section 3.6F (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event that such
Note Holder is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this Section 3.6F, in no event will
the Note Holder be required to pay any amount to the Issuer pursuant to this
Section 3.6F the payment of which would place the Note Holder in a less
favorable net after-Tax position than the Note Holder would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This Section
3.6F shall not be construed to require any Note Holder to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the Issuer or any other person.

 

G. Survival. Each Party’s obligations under this Section 3.6 shall survive any
assignment of rights by a Note Holder, the repayment, satisfaction or discharge
of all obligations under any Transaction Document.

 

Section 4. CONDITIONS TO effectiveness and to advances

 

4.1 Conditions to the Purchase of the Notes and the Initial Advance

 

In addition to the conditions set forth in Section 4.2, the obligations of the
Note Purchaser to purchase the Notes and to make the Initial Advance on the
Closing Date are conditioned upon, the satisfaction as of the Closing Date of
each of the following conditions precedent, unless waived by the Note Purchaser:

 

A. Organizational Documents, Corporate Consents and Transaction Documents. On or
before the Closing Date, the Issuer shall have delivered, and shall have caused
each other Transaction Document Party or Subject Company, as applicable, to
deliver, to the Note Purchaser:

 

(i) Organizational Documents. A copy of the Organizational Documents of each
Transaction Document Party and of each other Subject Company, in each case, in
form and substance reasonably satisfactory to the Note Purchaser and including
provisions relating to the Shares certified as of a recent date by the
appropriate Governmental Authority of the jurisdiction of organization of such
Transaction Document Party or Subject Company;

 

(ii) Resolutions and Shareholder Consents. A copy of the resolutions or written
consent of the Board of Directors, members, managers or partner of such
Transaction Document Party, as applicable, approving and authorizing the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party;

 

-31-

 

 

(iii) Incumbency Certificate. A list of the officers of such Transaction
Document Party authorized to execute on behalf of such Transaction Document
Party the Transaction Documents to which such Transaction Document Party is a
party and specimen signatures for each such officer;

 

(iv) Officer’s Certificate. An Officer’s Certificate of such Transaction
Document Party and each other Subject Company, in form and substance reasonably
satisfactory to the Note Holders, dated as of the Closing Date, attaching each
of the documents referred to in clauses (i) through (iii) required to be
delivered for such Person and certifying that such documents are true and
correct copies, are in full force and effect without modification or amendment
as of the Closing Date, and no material breach, material default or material
violation thereunder has occurred and is continuing;

 

(v) Good Standing Certificates. A good standing certificate (or equivalent
thereto) for such Transaction Document Party and for each other Subject Company
from the appropriate Governmental Authority of the jurisdiction of organization
of such Transaction Document Party or Subject Company, as the case may be, and
each other jurisdiction in which such Transaction Document Party or Subject
Company, as the case may be, is qualified or is required to be so qualified or
authorized to do business, each dated a recent date prior to the Closing Date;

 

(vi) Transaction Documents. Duly executed copies of each Transaction Document
except the Argentina Security Agreement; and

 

(vii)  Other Documents. A copy of such other documents, instruments and
agreements as the Note Purchaser shall reasonably request, in form and substance
reasonably satisfactory to the Note Purchaser.

 

B.  Due Diligence. All due diligence conducted in connection with the
transaction contemplated by this Agreement and the Transaction Documents,
including legal, tax, business and environmental due diligence, have been
completed by the Note Purchaser to their satisfaction, and such completion shall
have been notified to the Issuer.

 

C. Absence of Defaults. No event shall have occurred and be continuing, or would
result from the issuance of the Notes, or the consummation of any of the other
transactions to occur on the Closing Date contemplated under this Agreement and
under the other Transaction Documents that would constitute an Event of Default
or Potential Event of Default.

 

D. No Adverse Laws. The issuance of the Notes, and the consummation of the
transactions to occur on the Closing Date as contemplated hereunder and under
the other Transaction Documents shall be permitted by all applicable Laws to
which each Note Holder, each Transaction Document Party and each other party
thereto is subject.

 

E.  No Orders. No order, judgment, injunction or decree of any arbitrator or any
Governmental Authority shall purport to enjoin or restrain the issuance of the
Notes, or the consummation of the transactions to occur on the Closing Date as
contemplated hereunder, under the other Transaction Documents.

 

-32-

 

 

F.  Consents. (i) The Issuer shall have obtained or completed, as applicable,
and the Note Holders shall have received documentation, in form and substance
reasonably satisfactory to the Note Holders evidencing, all consents, permits
and waivers, and all filings, necessary or appropriate for the issuance of the
Notes and the consummation of the other transactions to occur on the Closing
Date as contemplated by this Agreement or the other Transaction Documents,
including from any Governmental Authority or third party, and (ii) any
applicable waiting periods shall have expired.

 

G. No Material Adverse Effect. Since December 31, 2013, no event or circumstance
shall have occurred with respect to any Subject Company that has had or could
reasonably be expected to have a Material Adverse Effect.

 

H. Representations and Warranties. The representations and warranties of each
Transaction Document Party contained in Section 5 herein, and in the other
Transaction Documents, as applicable, shall be true and correct in all material
respects.

 

I. Performance of Obligations. As of the Closing Date, each Transaction Document
Party shall have performed all obligations and satisfied all conditions that
this Agreement and the other Transaction Documents required to have been
performed by it on or before the Closing Date.

 

J.   Financial Statements and Operating Budget. The Issuer shall have delivered
to the Note Purchaser:

 

(i) consolidated financial statements of the Issuer, consisting of a
consolidated statement of income, shareholders’ equity and cash flows for the
Fiscal Year ended on December 31, 2013, and a balance sheet and cash flows as of
December 31, 2013, all of which have been prepared in accordance with GAAP, and
fairly present in all material respects the financial position, as at the
respective dates thereof, and the results of operations and cash flows, for each
of the periods then ended, for the Persons covered thereby, subject, in the case
of such unaudited financial statements, to the absence of notes, changes
resulting from audit and normal year-end adjustments, and in each case in form
and substance satisfactory to the Note Holders; and

 

(ii) an updated operating budget and cash flow model for the Subject Companies
in form and substance satisfactory to the Note Holders, which shall specify all
projected operating expenses for each Fiscal Quarter beginning with the Fiscal
Quarter ending June 30, 2014, and shall contain separate line items for capital
expenditures, maintenance costs and employee compensation per Subject Company,
and as well as all operation, maintenance and other expenditures of the Subject
Companies for the period from the Closing Date through December 31, 2015 (the
“Closing Operating Budget”);

 

K. Licenses, Permits and Authorizations. The Subject Companies shall have
obtained all material licenses, permits and Authorizations necessary for its
operations, and all such licenses, permits and other Authorizations shall be in
good standing and in full force and effect.

 

-33-

 

 

L. Security Interests and Filings. Each applicable Transaction Document Party
shall have delivered, or caused to be delivered, to the Note Holders evidence,
reasonably satisfactory to the Note Purchaser, that each such Transaction
Document Party has taken, or caused to be taken, all actions required to perfect
a first priority Lien in favor of the Note Holders in all of the Collateral,
subject only to Permitted Liens, in any applicable jurisdiction. Without
limiting the generality of the foregoing, each Transaction Document Party, as
applicable, shall have executed and filed, or caused to be filed, UCC-1
financing statements and UCC-3 (amendment) financing statements, and each
Transaction Document Party, as applicable, shall have delivered original
certificates (which certificates shall be accompanied by irrevocable undated
membership interest powers or transfer documents, duly endorsed in blank and
otherwise reasonably satisfactory in form and substance to the Note Purchaser)
representing all of the Equity Interests in the Subject Companies pledged under
the Security Documents.

 

M. No Outstanding Liens or Indebtedness. The Note Purchaser shall have received
UCC lien searches, personal property security registration searches, or similar
reports in respect of judgment and lien searches certified by a party acceptable
to the Note Purchaser, dated a date reasonably close to the Closing Date, with
respect to each Transaction Document Party and each other Subject Company and
searching the applicable central filing offices in each jurisdiction in which
such Person was organized or its principal executive offices are located or any
Collateral is located, and any other jurisdictions reasonably requested by the
Note Holders, listing all effective UCC financing statements, fixture filings,
personal property security registrations or other filings evidencing a security
interest that name any Transaction Document Party, any other Subject Company, or
any other owner of Equity Interests in any Subject Company as a debtor, together
with copies of each such UCC financing statement, fixture filing, personal
property security registration or other filings, which shall evidence no Liens,
other than such filings that evidence Permitted Liens.

 

N. Officer’s Certificate. The Note Purchaser shall have received an Officer’s
Certificate from the Issuer certifying as to the satisfaction of the conditions
precedent set forth in Sections 4.1C and 4.1E through 4.1K.

 

O. Closing Date Payments. On Closing, the Issuer shall pay all reasonable and
documented fees and expenses of Norton Rose Fulbright, counsel to the Note
Purchaser, and of the Note Purchaser’s other legal counsel and external
advisers; provided such fees and expenses together with the other out-of-pocket
expenses of the Note Holders that are reimbursed by the Issuer, shall not exceed
$200,000.

 

P.  Corporate Proceedings. All corporate and other proceedings in connection
with the transactions to be consummated on the Closing Date, and all documents
and instruments incident to such transactions, shall be reasonably satisfactory
in form and substance to the Note Purchaser and its counsel.

 

Q. Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement and the other Transaction Documents, each Subject
Company shall be Solvent.

 

-34-

 

 

R. Material Agreements. The terms and conditions of all material financing and
equity instruments, and operating agreements of the Subject Companies in
connection with this Agreement and the Transaction Documents, are acceptable to
the Note Purchaser, and such approval shall have been notified to the Issuer.

 

S. Approved Capex Draw. The Issuer shall have delivered an Approved Capex Draw
to the Note Holders.

 

T. Argentina Service Agreement. The Issuer shall have entered into a Master
Service Agreement with a certain exploration and production company in the
Neuquén province of Argentina (“Argentina Customer”) pursuant to which the
Issuer shall furnish to the Argentina Customer equipment and supplies including
pressure pumping and coiling tubing units, any other annexes and supplemental
agreement thereto (“Argentina Service Agreement”), in a form and substance
satisfactory to the Note Purchaser.

 

U. QM Equipment Purchase Agreement. Eco-Stim Argentina shall have entered into
the QM Equipment Purchase Agreement, which includes the QM Option, in a form and
substance satisfactory to the Note Purchaser.

 

V. Registration Rights Agreement. The Issuer shall have executed and delivered
the Registration Rights Agreement.

 

W. Stockholder Rights Agreement. The Issuer shall have executed and delivered
the Stockholder Rights Agreement.

 

X. Viking Intercompany Note. Viking Rock and the Issuer shall have executed and
delivered the Viking Intercompany Note.

 

Y. Other Documents. The Note Purchaser shall have received such legal opinions,
certificates and other documents as it may request relating to the Subject
Companies and the transactions contemplated hereby, in a form that is
satisfactory to the Note Holders.

 

4.2 Conditions to all Advances

 

The obligations of each Note Holder to make Advances on each Funding Date are
subject to the following further conditions precedent:

 

A. Advance Notice. The Note Holders shall have received before such Funding
Date, in accordance with the provisions of Section 2.2 an originally executed
Advance Notice requesting such Advance signed by the chief executive officer,
president, vice president or chief financial officer of the Issuer or by any
executive officer of the Issuer designated by any of the above-described
officers on behalf of the Issuer in a writing delivered to each Note Holder.

 

-35-

 

 

B. Funding Date Conditions. As of such Funding Date:

 

(i) the representations and warranties contained in this Agreement and in the
other Transaction Documents shall be true and correct in all material respects
on and as of that Funding Date to the same extent as though made on and as of
that date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date;

 

(ii) no event shall have occurred and be continuing or would result from the
consummation of the transactions contemplated by such Advance Notice or the
Transaction Documents that would constitute an Event of Default or a Potential
Event of Default;

 

(iii) each Transaction Document Party shall have performed in all material
respects all agreements and satisfied all conditions which the Transaction
Documents provide shall be performed or satisfied by it on or before such
Funding Date;

 

(iv) no order, judgment or decree of any arbitrator or Governmental Authority
shall purport to enjoin or restrain any Note Holder from making the Advance to
be made by it on such Funding Date or consummation of the transactions
contemplated by the Transaction Documents;

 

(v) the making of the Advance shall not violate any Law including Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System;

 

(vi) the consummation of the transactions contemplated hereunder and under the
other Transaction Documents shall be permitted by all Laws to which each Note
Holder and each Transaction Document Party is subject; and

 

(vii)  each Note Holder shall have received an updated cash flow model through
the period of not less than three (3) days prior to the date of the request for
such Advance, in form and substance satisfactory to the Note Holders.

 

Section 5. REPRESENTATIONS AND WARRANTIES OF THE ISSUER

 

The Issuer represents and warrants to the Note Holders that the following
statements are true, correct and complete.

 

5.1 Ownership and Organization

 

A. The Issuer. Schedule 5.1A sets forth (as of the date hereof) (x) a table of
beneficial ownership of the Issuer providing the information required to be
included in a proxy statement on Schedule 14A filed with the SEC by Item 403 of
Regulation S-K and the beneficial ownership of all stockholders of the Issuer
party to the Stockholder Rights Agreement (other than the Note Purchaser), (y) a
list of all shareholders of record of the Issuer, as provided by the transfer
agent as of the end of the Business Day prior to the date hereof, and (z) a
schedule of all equity awards (including to employees and directors) as of the
date hereof. All Equity Interests of the Issuer have been duly authorized and
validly issued and are fully paid and non-assessable. Except as may be disclosed
in the Issuer’s SEC Documents, there are no options, warrants, convertible
securities or similar rights that entitle or could entitle any Person to any
Equity Interest in the Issuer, except for (a) conversion of the Notes into the
Shares as provided herein, in the Notes and in the Organizational Documents of
the Issuer and (b) pursuant to the Option Agreement. Except as may be disclosed
in the Issuer’s SEC Documents:

 

-36-

 

 

(i) none of the Issuer’s capital stock or other Equity Interests (if any) is
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Issuer;

 

(ii) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any shares of
capital stock of the Issuer or any of the other Subject Companies, or contracts,
commitments, understandings or arrangements by which the Issuer or any of the
other Subject Companies is or may become bound to issue additional shares of
capital stock of the Issuer or any of the other Subject Companies or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any shares of capital stock of the Issuer or any of the
other Subject Companies other than equity awards (including to employees and
directors);

 

(iii) there are no outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing Indebtedness
of the Issuer or any of the other Subject Companies or by which the Issuer or
any of the other Subject Companies is or may become bound;

 

(iv) there are no financing statements securing obligations in any material
amounts, either singly or in the aggregate, filed in connection with the Issuer
or any of the other Subject Companies;

 

(v) there are no agreements or arrangements under which the Issuer or any of the
other Subject Companies is obligated to register the sale of any of their
securities under the Securities Act (except pursuant to the Registration Rights
Agreement);

 

(vi) there are no outstanding securities or instruments of the Issuer or any of
the other Subject Companies which contain any redemption or similar provisions,
and there are no contracts, commitments, understandings or arrangements by which
the Issuer or any of the other Subject Companies is or may become bound to
redeem a security of the Issuer or any of the other Subject Companies;

 

(vii) there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Notes or the Shares
issuable upon conversion thereof;

 

(viii) the Issuer does not have any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement; and

 

(ix) the Issuer and the other Subject Companies have no liabilities or
obligations required to be disclosed in the SEC Documents but not so disclosed
in the SEC Documents, other than those incurred in the ordinary course of the
Issuer’s or any of the other Subject Companies’ respective businesses and which,
individually or in the aggregate, do not or could not reasonably be expected to
have a Material Adverse Effect.

 

The Issuer has furnished or made available to the Note Purchaser true, correct
and complete copies of the Issuer’s articles of incorporation, as amended and as
in effect on the date hereof, and the Issuer’s bylaws, as amended and as in
effect on the date hereof, and the terms of all securities convertible into, or
exercisable or exchangeable for shares of Common Stock and the material rights
of the holders thereof in respect thereto.

 

-37-

 

 

B. Other Subject Companies. On the Closing Date, the Issuer has no Subsidiaries
other than EcoStim Texas, Viking Rock Holding, Viking Rock and Eco-Stim
Argentina. (i) The Issuer directly owns 100% of the Equity Interests in Viking
Rock Holding, 100% of the Equity Interests in EcoStim Texas and 90% of the
Equity Interests in Eco-Stim Argentina, (ii) Viking Rock Holding directly owns
100% of the Equity Interests in Viking Rock and (iii) EcoStim Texas directly
owns 10% of the Equity Interests in Eco-Stim Argentina, in each case free and
clear of all Liens other than Permitted Liens. The Equity Interests of each
Subject Company (other than the Issuer) have been duly authorized and validly
issued and are fully paid and non-assessable. There are no options, warrants,
convertible securities or similar rights that entitle or could entitle any
Person to any Equity Interest in any such Subject Company other than options or
warrants to purchase Common Stock of the Issuer disclosed in the Issuer’s SEC
Documents, except pursuant to the Option Agreement.

 

C. Organization and Qualification. Each Subject Company and each other
Transaction Document Party is duly organized, validly existing and in good
standing (or in the case of any Subject Company not organized under the laws of
the United States, such Subject Company will have the equivalent status) under
the Laws of the jurisdiction of its organization and has all requisite power and
authority to carry on its business as now conducted and proposed to be conducted
and to execute, deliver and perform each Transaction Document to which it is a
party. Each Subject Company and each other Transaction Document Party is duly
qualified to do business and in good standing in every jurisdiction where
necessary to carry on its present business and operations, except in
jurisdictions in which the failure to be in good standing has not and could not
reasonably be expected to have a Material Adverse Effect.

 

5.2 Authorization of Issuance

 

A. Authorization of Issuance. The execution, delivery and performance of each of
the Transaction Documents have been duly authorized by all necessary action by
each Transaction Document Party that is a party thereto. The issuance of the
Notes by the Issuer in accordance with the terms of this Agreement, and the
performance by the Issuer of its obligations hereunder have been duly authorized
by all necessary corporate action on the part of the Issuer.

 

B.  No Conflict. The execution, delivery and performance by each Transaction
Document Party of each Transaction Document to which it is a party, the issuance
of and performance by the Issuer of its obligations under the Notes, including
the reservation for issuance and insurance of the Shares upon conversion of the
Notes, do not and will not:

 

(i) violate in any material respect any provision of any Law applicable to such
Transaction Document Party or any other Subject Company, any Organizational
Document of such Transaction Document Party or any other Subject Company, or any
order, judgment or decree of any Governmental Authority binding on such
Transaction Document Party or any other Subject Company;

 

-38-

 

 

(ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any contractual obligation of such
Transaction Document Party or any other Subject Company, except to the extent as
could not be reasonably expected to result in a Material Adverse Effect;

 

(iii) result in or require the creation or imposition of any Lien, charge or
encumbrance of any nature whatsoever upon any properties or assets of such
Transaction Document Party or any other Subject Company, other than Permitted
Liens; or

 

(iv) require any approval of shareholders, members or partners or any approval
or consent of any other Person under any contractual obligation of such
Transaction Document Party or any other Subject Company, other than approvals or
consents which have been obtained and are in full force and effect.

 

C. Government Consents. The execution, delivery and performance by each
Transaction Document Party of each of the Transaction Documents to which it is a
party do not and will not require on the part of such Transaction Document Party
any registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority, other than the filing of a Form D and
Form 8-K with the SEC and registrations, approvals or consents which have been
obtained and are in full force and effect.

 

D. Binding Obligation. Each of the Transaction Documents is the legally valid
and binding obligation of each Transaction Document Party that is a party
thereto, enforceable against it in accordance with its respective terms except,
(i) as such enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or similar Laws affecting the enforcement of creditors’ rights
generally, and (ii) as the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefore may be brought.

 

E.  Issuance of the Notes. The Notes, when issued in compliance with the
provisions of this Agreement, will be duly authorized and validly issued, free
of any Liens and enforceable against the Issuer in accordance with its
respective terms except, (i) as such enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization or similar Laws affecting the
enforcement of creditors’ rights generally, and (ii) as the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefore may be brought. Assuming the accuracy of the
representations and warranties of the Note Purchaser set forth herein, the offer
and issuance of the Notes issued by the Issuer under this Agreement, are made in
accordance with, and in full compliance with, all applicable Laws, including
United States securities and blue sky Laws.

 

-39-

 

 

F.  Issuance of Common Stock. As of the Closing Date, a number of shares of
Common Stock shall have been duly authorized and reserved for issuance by the
Issuer which equals or exceeds the maximum number of Shares issuable pursuant to
the Notes based on the initial Conversion Rate (as defined in the Notes). Upon
conversion of the Notes in accordance with the Notes, the Shares issuable upon
exercise of the Notes, when issued, will be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, taxes, liens and
charges with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of Common Stock. Subject to the accuracy of each
of the representations and warranties of the Note Purchaser set forth in Section
9.22 of this Agreement, the offer and issuance by the Issuer of the Notes (and
the Shares issuable upon conversion thereof) is exempt from registration under
the Securities Act.

 

G. Acknowledgment Regarding the Note Purchaser’s Purchase of Securities. The
Issuer acknowledges and agrees that the Note Purchaser is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
Additional Transaction Documents and the transactions contemplated hereby and
thereby. The Issuer further acknowledges that no Note Purchaser is acting as a
financial advisor or fiduciary of the Issuer or any of its Subsidiaries (or in
any similar capacity) with respect to this Agreement and the Additional
Transaction Documents and the transactions contemplated hereby and thereby, and
any advice given by the Note Purchaser or any of its representatives or agents
in connection with the this Agreement and the Additional Transaction Documents
and the transactions contemplated hereby and thereby is merely incidental to
such Note Purchaser’s purchase of the Notes. The Issuer further represents to
the Note Purchaser that the Issuer’s decision to enter into this Agreement and
the Additional Transaction Documents has been based solely on the independent
evaluation by the Issuer and its representatives.

 

H. No General Solicitation. Neither the Issuer, nor any of its Subsidiaries or
Affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Notes. Neither the
Issuer nor any of its Subsidiaries has engaged any placement agent or other
agent in connection with the sale of the Notes.

 

I. No Integrated Offering. None of the Issuer, its Subsidiaries, any of their
Affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of such
securities under the Securities Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Notes (or the Shares
issuable upon conversion thereof) to require approval of shareholders of the
Issuer for purposes of the Securities Act or any applicable shareholder approval
provisions, including, without limitation, under the rules and regulations of
any automated quotation system on which any of the securities of the Issuer are
listed or designated. None of the Issuer, its Subsidiaries, their Affiliates and
any Person acting on their behalf will take any action or steps referred to in
the preceding sentence that would require registration of any of Notes or the
Shares issuable upon conversion thereof under the Securities Act or cause the
offering of the Notes (or the Shares issuable upon conversion thereof) to be
integrated with other offerings for purposes of any such applicable shareholder
approval provisions.

 

-40-

 

 

J. SEC Documents; Financial Statements. Since December 11, 2013, the Issuer (and
its predecessor) has timely filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Exchange Act (all of the foregoing filed prior to
the date hereof, and all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”). The Issuer has delivered
to the Note Purchaser or its respective representatives true, correct and
complete copies of the SEC Documents not available on the EDGAR system. As of
their respective filing dates, the SEC Documents complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder applicable to the SEC Documents, and none of
the SEC Documents, at the time they were filed with the SEC, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. As of
their respective filing dates, the financial statements of the Issuer included
in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with GAAP, consistently applied, during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements) and fairly
present in all material respects the financial position of the Issuer as of the
dates thereof and the results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments). No other information provided by or on behalf of the Issuer
to the Note Purchaser which is not included in the SEC Documents, contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made, not misleading (it being
recognized that financial projections or forecasts by or on behalf of the Issuer
are not to be viewed as facts and that the actual results during the period or
periods covered by any such financial projections or forecasts may differ from
the projected or forecasted results). The Issuer is not currently contemplating
to amend or restate any of the financial statements (including without
limitation, any notes or any letter of the independent accountants of the Issuer
with respect thereto) included in the SEC Documents (the “SEC Financial
Statements”), nor is the Issuer currently aware of facts or circumstances which
would require the Issuer to amend or restate any of the SEC Financial
Statements, in each case, in order for any of the SEC Financials Statements to
be in compliance with GAAP and the rules and regulations of the SEC. The Issuer
has not been informed by its independent accountants that they recommend that
the Issuer amend or restate any of the SEC Financial Statements or that there is
any need for the Issuer to amend or restate any of the SEC Financial Statements.

 

K. Sarbanes-Oxley Act. The Issuer is in compliance with any and all requirements
of the Sarbanes-Oxley Act of 2002, as amended, that are effective as of the date
hereof and are applicable to the Issuer as of the date hereof, and any and all
applicable rules and regulations promulgated by the SEC thereunder that are
effective as of the date hereof.

 

L. Transactions With Affiliates. Except as disclosed in the SEC Documents or on
Schedule 5.2L, as of the Closing Date, none of the officers, directors or
employees of the Issuer or any other Subject Company is a party to any
transaction with the Issuer or any other Subject Company (other than for
ordinary course services as employees, officers or directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such officer, director or
employee or, to the knowledge of the Issuer or any other Subject Company, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.

 

-41-

 

 

M. Internal Accounting and Disclosure Controls. The Issuer and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that, (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset and liability accountability, (iii)
access to assets or incurrence of liabilities is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference. The Issuer maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the Exchange Act) that
are effective in ensuring that information required to be disclosed by the
Issuer in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the rules and forms of the SEC, including controls and procedures designed to
ensure that information required to be disclosed by the Issuer in the reports
that it files or submits under the Exchange Act is accumulated and communicated
to the Issuer’s management, including its principal executive officer or
officers and its principal financial officer or officers, as appropriate, to
allow timely decisions regarding required disclosure. Except as disclosed in the
SEC Documents, during the twelve months prior to the date hereof neither the
Issuer nor any of its Subsidiaries has received any notice or correspondence
from any accountant relating to any material weakness in any part of the system
of internal accounting controls of the Issuer or any of its Subsidiaries.

 

N. Off Balance Sheet Arrangements. Except as set forth in the SEC Documents,
there is no transaction, arrangement, or other relationship between the Issuer
and an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Issuer in its Exchange Act filings and is not so disclosed or
that otherwise would be reasonably likely to have a Material Adverse Effect.

 

O. Management. Except as disclosed in the SEC Documents, no current or, to the
knowledge of the Issuer, former officer or director since December 11, 2013 has
been, during the past five (5) year period:

 

-42-

 

 

(i) the subject of a petition under bankruptcy laws or any other insolvency or
moratorium law or the appointment by a court of a receiver, fiscal agent or
similar officer for such Person, or any partnership in which such person was a
general partner at or within two years before the filing of such petition or
such appointment, or any corporation or business association of which such
person was an executive officer at or within two years before the time of the
filing of such petition or such appointment;

 

(ii) convicted in a criminal proceeding or a named subject of a pending criminal
proceeding (excluding traffic violations and other minor offenses);

 

(iii) the subject of any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining any such person from, or otherwise limiting, the following
activities:

 

(a) acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the United States Commodity Futures
Trading Commission or an associated person of any of the foregoing, or as an
investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;

 

(b) engaging in any type of business practice; or

 

(c)  engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of securities laws or
commodities laws;

 

(iv) the subject of any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any authority barring, suspending or otherwise limiting
for more than sixty (60) days the right of any such person to engage in any
activity described in the Section 5.2O(iii), or to be associated with persons
engaged in any such activity;

 

(v) a finding by a court of competent jurisdiction in a civil action or by the
SEC or other authority to have violated any securities law, regulation or decree
and the judgment in such civil action or finding by the SEC or any other
authority has not been subsequently reversed, suspended or vacated; or

 

(vi) a finding by a court of competent jurisdiction in a civil action or by the
Commodity Futures Trading Commission to have violated any federal commodities
law, and the judgment in such civil action or finding has not been subsequently
reversed, suspended or vacated.

 

P.  No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Issuer to arise, between the Issuer and the accountants and lawyers formerly or
presently employed by the Issuer and the Issuer is current with respect to any
fees owed to its accountants and lawyers which could affect the Issuer’s ability
to perform any of its obligations under the Transaction Documents. In addition,
on or prior to the date hereof, the Issuer had discussions with its accountants
about its financial statements previously filed with the SEC. Based on those
discussions, the Issuer has no reason to believe that it will need to restate
any such financial statements or any part thereof.

 

-43-

 

 

Q. No Disqualification Events. With respect to Notes (and the Shares issuable
upon conversion thereof) to be offered and sold hereunder in reliance on
Regulation D Securities, none of the Issuer, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Issuer
participating in the offering hereunder, any beneficial owner of 20% or more of
the Issuer’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Issuer in any capacity at the time of sale
(collectively “Issuer Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3) under the Securities Act. The Issuer has exercised
reasonable care to determine whether any Issuer Covered Person is subject to a
Disqualification Event. The Issuer has complied, to the extent applicable, with
its disclosure obligations under Rule 506(e), and has furnished to the Note
Purchaser a copy of any disclosures provided thereunder.

 

R. Other Covered Persons. Except as disclosed on Schedule 5.2R, the Issuer is
not aware of any Person that has been or will be paid (directly or indirectly)
remuneration for solicitation of the Note Purchaser or potential purchasers in
connection with the sale of any Regulation D Securities.

 

5.3 Contingent Liabilities, Long Term Commitments

 

No Subject Company has any Contingent Obligation, contingent liability or
liability for Taxes, long-term lease or forward or long-term commitment that is
not reflected in the financial statements described in Section 5.2J or the notes
thereto and which in any such case is material in relation to the business,
operations, properties, assets or condition (financial or otherwise) of the
Subject Companies, taken as a whole.

 

5.4 No Changes.

 

Since December 31, 2013, no event or change has occurred with respect to any
Subject Company that has caused or could reasonably be expected to cause, a
Material Adverse Effect.

 

5.5 Title to Properties and Assets, Liens

 

Each of the Subject Companies has good, marketable and legal title (or in the
case of leased properties and assets, good, marketable and legal leasehold
interests) to all of its respective properties and assets, including all its
real and personal properties material to its business, in each case, free and
clear of all Liens, other than Permitted Liens (except as otherwise consented to
by the Note Holders) and except to the extent that the failure to have such
title could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. All Lien searches have been conducted
consistent with the policy of the Issuer and to the best of the Issuer’s
knowledge, indicate that the properties and assets are free of Liens, and to the
extent any such Liens exist, such Liens could not reasonably be expected to
result in a Material Adverse Effect.

 

-44-

 

 

5.6 Litigation and Compliance with Law

 

A. Except as set forth on Schedule 5.6 as of the Closing Date or disclosed to
the Note Holder pursuant to Section 6.1B(xii), there is no action, suit,
proceeding, arbitration or governmental investigation (whether or not
purportedly on behalf of any Transaction Document Party or other Subject
Company) at Law or in equity or before or by any arbitrator or Governmental
Authority pending or, to the best knowledge of the Issuer, threatened, (i)
against or affecting any Subject Company or the assets or properties of any
Subject Company, that could reasonably be expected to have, in any individual
case or in the aggregate, a Material Adverse Effect or (ii) questioning the
validity or enforceability or otherwise affecting this Agreement or any other
Transaction Document. None of the actions, suits, proceedings, arbitrations and
governmental investigations set forth on Schedule 5.6 could reasonably be
expected to have, in any individual case or in the aggregate, a Material Adverse
Effect.

 

B.  No Subject Company is, nor immediately after the Closing will be, (i) in
violation in any material respect of any applicable Law, or (ii) in default with
respect to any final judgment, writ, injunction or decree of any Governmental
Authority.

 

5.7 Taxes

 

All federal, state, local and foreign income and franchise and other tax
returns, reports and statements (collectively, the “Tax Returns”) required to be
filed by any Subject Company have been filed with the appropriate Governmental
Authorities in all jurisdictions in which such Tax Returns are required to be
filed, all such Tax Returns are true and correct in all material respects, and
all Taxes reflected therein or otherwise due and payable have been paid prior to
the date on which any liability may be added thereto for non-payment thereof
except for those being contested in accordance with Permitted Contest Procedures
or to the extent that such failure to pay such Taxes or file such Tax Returns
could not be reasonably expected to have a Material Adverse Effect. As of the
Closing Date, except as set forth on Schedule 5.7, no Tax Return is under audit
or examination by any Governmental Authority and no written notice of such an
audit or examination or any written assertion of any claim for Taxes has been
given or made by any Governmental Authority. No Subject Company has participated
in a “reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4(b). Except as set forth on Schedule 5.7, no Subject Company has been a
member of an affiliated, combined or unitary group other than the group of which
a Subject Company is the common parent.

 

5.8 Business Agreements and Performance of Contractual Obligations

 

A. Each Business Agreement required for the conduct of the business of the
Subject Companies, including the ownership, operation and maintenance of the
assets required for the activities specified in the then-effective Operating
Budget, is in full force and effect.

 

B.  No Subject Company is in default in any material respect in the performance,
observance or fulfillment of any of its obligations, covenants or conditions
contained in any of its respective contractual obligations (other than such
items that are being contested in accordance with Permitted Contest Procedures,
the liability for which could not reasonably be expected to exceed $250,000 in
the aggregate), and no condition exists that, with the giving of notice or the
lapse of time or both, would constitute such a default.

 

-45-

 

 

C. No Subject Company is a party to or is otherwise subject to any agreement or
instrument or any charter or other internal restriction that has, or could
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.

 

D. All material licenses, patents or agreements with respect to the usage of
technology or other property that are necessary for the conduct of the business
of the Subject Companies have been obtained, are final and are in full force and
effect, and all of the Subject Companies are in full compliance with the terms
thereof. True, correct and complete copies of all such material licenses,
patents or agreements have been made available to the Note Holders. There are no
royalties or fees payable or to be payable under any such agreement.

 

E.  Other than the Transaction Documents, no Subject Company is a party to or is
otherwise subject to any agreement or instrument or any charter or other
internal restriction that limits the ability of any Subject Company to make
distributions or limits the ability of the Transaction Document Parties or any
other Subject Company to create liens on its property or equity interests or
contains a change of control provision.

 

5.9 Regulation

 

A. None of the Transaction Document Parties or Subject Companies is an
“investment company,” a company “controlled” by an “investment company” or an
“investment advisor” within the meaning of the Investment Company Act.

 

B.  None of the Transaction Document Parties or Subject Companies is subject to
regulation under any Law, (i) that may limit its ability in any material respect
to incur Indebtedness generally, (ii) that may require the approval of any
Governmental Authority for such Transaction Document Party or Subject Companies
to incur Indebtedness generally, or (iii) that may otherwise render all or any
portion of the Obligations unenforceable.

 

5.10 ERISA

 

A. Except as, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect, (i) each Subject Company and each of its
ERISA Affiliates is in compliance with all applicable provisions and
requirements of ERISA and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and has performed all of
its material obligations under each Employee Benefit Plan, and (ii) each
Employee Benefit Plan that is intended to qualify under Section 401(a) of the
Internal Revenue Code is so qualified.

 

B.  Except as, individually or in the aggregate, could not reasonably be
expected to result in a material liability to the Subject Companies or any of
their ERISA Affiliates, (i) no ERISA Event has occurred or is reasonably
expected to occur, (ii) except to the extent required under Section 4980B of the
Internal Revenue Code, no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of any Subject Company or any of its ERISA Affiliates, and (iii)
as of the most recent valuation date for which the actuarial valuation report
has been completed for any Pension Plan, the fair market value of the assets of
such Pension Plan equals or exceeds the actuarial present value (determined on
the basis of reasonable assumptions employed by the independent actuary for such
Pension Plan) of the benefit liabilities (as defined in Section 4001(a)(16) of
ERISA) of such Pension Plan.

 

-46-

 

 

5.11 Authorizations

 

A. All Authorizations necessary under applicable Laws to be obtained by Subject
Companies for the conduct of its business have been duly obtained, were validly
issued, are in full force and effect, are not subject to appeal, and are free
from conditions or requirements compliance with which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. The
information set forth in each application and all other written materials
submitted by or on behalf of a Subject Company to the applicable Government
Authority in connection with each such Authorization is accurate and complete in
all material respects and does not omit to state any material fact necessary to
make such information not misleading. The Subject Companies are in compliance in
all material respects with the terms and conditions of each Authorization
described in the first sentence hereof.

 

B.  No Authorizations other than those already obtained and in full force and
effect or any transfer of any Authorizations would be required in connection
with the exercise of any remedies by the Note Holders under the Security
Documents.

 

5.12 Environmental Protection

 

Except as set forth on Schedule 5.12 and except for such matters that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect:

 

(i) the operations of each Subject Company (including all operations and
conditions at or in the Subject Company Properties) comply in all respects with
all Environmental Laws;

 

(ii) each Subject Company has timely applied for and diligently pursued issuance
of or has obtained all Authorizations under Environmental Laws necessary for its
respective operations as currently performed, and all such Authorizations are in
good standing or reasonably expected to be issued with no interruption in
operations, and each Subject Company is in compliance with the terms and
conditions of such Authorizations;

 

(iii) no Subject Company has received (a) any written notice or claim to the
effect that it is or may be liable to any Person or Governmental Authority as a
result of or in connection with any Hazardous Materials or (b) written notice
that the operations of any Subject Company is the subject of an investigation by
a Governmental Authority relating to or in connection with any Hazardous
Materials at any of the Subject Company Properties or at any other location;

 

-47-

 

 

(iv) none of the operations of any Subject Company are subject to any judicial
or administrative proceeding alleging the violation of or liability under any
Environmental Laws;

 

(v) no Subject Company nor any of its respective operations is subject to any
outstanding written order or agreement with any Governmental Authority or
private party relating to (a) any Environmental Laws or (b) any Environmental
Claims;

 

(vi) no Subject Company nor any predecessor of any Subject Company, has notified
any Governmental Authority under any Environmental Law indicating past or
present treatment or Release of Hazardous Materials at any of the Subject
Company Properties, except where such past or present treatment or Release is in
compliance with applicable Laws;

 

(vii)  there are not any, and there have been no, conditions, occurrences or
Hazardous Materials that exist on, under or about any Subject Company Property
in a manner that have a reasonable possibility of giving rise to an
Environmental Claim and no Subject Company has notified any Governmental
Authority of a Release of any Hazardous Materials that has a reasonable
possibility of giving rise to an Environmental Claim;

 

(viii) no Subject Company nor any of its respective predecessors has disposed of
any Hazardous Materials in a manner that has a reasonable possibility of giving
rise to an Environmental Claim;

 

(ix) all underground storage tanks or surface impoundments at the Subject
Company Properties are in compliance with Environmental Laws and none have
leaked or are leaking;

 

(x) no Lien in favor of any Person relating to or in connection with any
Environmental Claim has been filed or has been attached to any Subject Company
Property; and

 

(xi) compliance with all current Environmental Laws could not, individually or
in the aggregate, reasonably be expected to give rise to a Material Adverse
Effect.

 

Notwithstanding anything in this Section 5.12 to the contrary, no events or
conditions have occurred or are occurring with respect to any Subject Company
relating to any Environmental Law, any Release of Hazardous Materials, or any
activity relating to Hazardous Materials, including any matter disclosed on
Schedule 5.12, which individually or in the aggregate has had or could
reasonably be expected to have a Material Adverse Effect.

 

5.13 Labor Matters

 

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect; (i) there are no strikes, lockouts or other labor disputes
pending or, to the knowledge of the Issuer, threatened against any Subject
Company; (ii) hours worked by and wages paid to employees of each Subject
Company have not violated the Fair Labor Standards Act or any other applicable
Laws; and (iii) all payments due in respect of employee health and welfare
insurance from any Subject Company have been paid or properly accrued on the
books of the relevant Subject Company.

 

-48-

 

 

5.14 Financial Advisers, Finders and Brokers

 

No broker’s or finder’s fee or commission was or will be payable with respect to
this Agreement or any other Transaction Document, or any of the transactions
contemplated hereby or thereby for which any Subject Company, Transaction
Document Party or Note Holder may have any liability (other than fees payable to
the Note Purchaser), and the Issuer hereby indemnifies the Indemnitees against,
and the Issuer agrees that it will hold the Indemnitees harmless from any claim,
demand or liability for any such broker’s or finder’s fees alleged to have been
incurred in connection herewith or therewith and any expenses (including
reasonable fees, expenses and disbursements of counsel) arising in connection
with any such claim, demand or liability.

 

5.15 Solvency

 

Each Subject Company is, and on and after the issuance of the Notes hereunder,
and the other transactions contemplated hereby and by the other Transaction
Documents will be, Solvent.

 

5.16 Anti-Corruption.

 

Neither the Issuer, nor to the knowledge of the Issuer, any Person acting on
behalf of the Issuer or any other Subject Company, has, (i) directly or
indirectly, used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by a Subject Company (or made by any Person acting on its
behalf of which the Subject Company is aware) which is in violation of law, or
(iv) violated in any material respect any provision of the Foreign Corrupt
Practices Act or similar Laws in the jurisdictions in which any of the Subject
Companies do business. The Subject Companies have maintained or established the
financial controls and compliance procedures necessary to act in accordance with
such Laws, including the hiring of a general counsel of the Issuer.

 

5.17 Full Disclosure

 

No representation, warranty or other statement made, or other information
furnished, by any Transaction Document Party or Subject Company in this
Agreement or any other Transaction Document, or in any certificate, written
statement or other document previously furnished to the Note Holders by any
Transaction Document Party or Subject Company or by any authorized agents of any
such Person contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained in such
documents, written statements or certificates not misleading in light of the
circumstances in which the same were made. There is no fact known to any
Transaction Document Party or any of its Subsidiaries (other than matters of a
general economic nature) on the date hereof that such Transaction Document Party
or any of its Subsidiaries or any of its respective authorized agents have not
disclosed to the Note Holders in writing prior to the date of this Agreement
that, individually or in the aggregate, has had or could reasonably be expected
to have a Material Adverse Effect.

 

-49-

 

 

5.18 Insurance.

 

The properties and assets of the Subject Companies are insured with Acceptable
Insurance Carrier, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar business and
owning similar properties in localities where the applicable Subject Company
operates.

 

Section 6. AFFIRMATIVE COVENANTS OF THE ISSUER

 

The Issuer covenants and agrees that for so long as any Obligations remain
outstanding, the Issuer shall perform or cause to be performed the covenants in
this Section.

 

6.1 Financial Statements, Notices and Other Reports

 

A. The Issuer shall, and shall cause each other Subject Company to, maintain a
system of accounting established and administered in accordance with sound
business practices to permit preparation of financial statements in conformity
with GAAP. Upon the reasonable request of the Note Holders, the Issuer shall,
and shall cause each other Subject Company to, deliver to such Note Holder any
additional information relating to the substance of such financial statements
which the Note Holders reasonably believe is required to understand the
substance of such financial statements.

 

B. The Issuer shall deliver to each Note Holder:

 

(i) Monthly Financials: as soon as available and in any event within forty-five
(45) days after the end of each month occurring during each Fiscal Year,
complete unaudited consolidated balance sheets of each of the Subject Companies,
in each case, as of the end of such month and unaudited consolidated statements
of income and of cash flows of each of the Subject Companies, in each case, for
such month and for the elapsed portion of the Fiscal Year, in each case prepared
in reasonable detail and in accordance with GAAP consistently applied and
setting forth in comparative form the figures for the corresponding period of
the previous Fiscal Year, certified by the chief financial officer or chief
accounting officer of the Issuer that they fairly present the financial
condition of the Subject Companies, as of the dates indicated and the results of
its operations and cash flows for the periods indicated in accordance with GAAP
consistently applied (subject to changes resulting from audit and normal
year-end adjustments);

 

(ii) Yearly Financials: as soon as available and in any event within ninety (90)
days after the end of each Fiscal Year:

 

(a) complete audited consolidated balance sheets of each of the Subject
Companies as of the end of such Fiscal Year, audited consolidated statements of
income and of cash flows of Eco-Stim Argentina and unaudited consolidated
statements of income and of cash flows of each of the other Subject Companies
for such Fiscal Year, in each case prepared in reasonable detail and in
accordance with GAAP consistently applied and setting forth in comparative form
the figures for the previous Fiscal Year, certified by the chief financial
officer or chief accounting officer of the Issuer that they fairly present in
all material respects the financial condition of the Subject Companies, as the
case may be, as of the dates indicated and the results of its operations and
cash flows for the period indicated in accordance with GAAP consistently
applied; and

 

-50-

 

 

(b) a report thereon of the Accountant, which report shall be unqualified,
expressing no doubts, assumptions or qualifications concerning the ability to
continue as a going concern and stating that such financial statements fairly
present in all material respects the financial position of the Subject
Companies, as the case may be, as of the dates indicated and the results of its
operations and its cash flows for the period indicated in conformity with GAAP
applied on a basis consistent with prior years (except as otherwise disclosed in
such financial statements) and that the examination by such Accountant in
connection with such financial statements has been made in accordance with
generally accepted auditing standards;

 

(iii) Officer’s Certificates: together with each delivery of financial
statements of Issuer delivered pursuant to clauses (i) or (ii) of this Section
6.1B, a certificate of the chief financial officer or chief accounting officer
of the Issuer certifying that the signer reviewed the terms of this Agreement
and has made, or caused to be made under his supervision, a review in reasonable
detail of the transactions and condition of each Subject Company during the
accounting period covered by such financial statements and that such review has
not disclosed the existence during or at the end of such accounting period, and
that the signer does not have knowledge of the existence as at the date of such
certificate, of any condition or event that constitutes a Potential Event of
Default or an Event of Default or, if any such condition or event existed or
exists, specifying the nature and period of existence thereof and what action
the Issuer has taken, is taking and proposes to take with respect thereto;

 

(iv) Reconciliation Statements: if, as a result of any change in accounting
principles and policies from those used in the preparation of the financial
statements previously delivered under this Section 6.1B, the financial
statements of any Person delivered pursuant to Sections 6.1B(i) or 6.1B(ii) will
differ in any material respect from the financial statements that would have
been delivered pursuant to such subdivisions had no such change in accounting
principles and policies been made, then (a) together with the first delivery of
financial statements pursuant to Sections 6.1B(i) or 6.1B(ii) following such
change, financial statements of such Person for, (1) the current Fiscal Year to
the effective date of such change, and (2) the full Fiscal Year immediately
preceding the Fiscal Year in which such change is made, in each case prepared on
a pro forma basis as if such change had been in effect during such period, and
(b) together with each delivery of quarterly or annual financial statements
pursuant to Sections 6.1B(i) or 6.1B(ii) following such change, a written
statement of the chief accounting officer or chief financial officer of such
Person setting forth the differences that would have resulted if such financial
statements had been prepared without giving effect to such change;

 

(v) Accountant’s Certification: together with each delivery of financial
statements pursuant to Section 6.1B(ii), a written statement by the Accountant
giving the report thereon, (a) stating that their audit examination has included
a review of the terms of this Agreement and the other Transaction Documents as
they relate to accounting matters, (b) stating whether, in connection with their
audit examination, any condition or event that constitutes a Potential Event of
Default or an Event of Default has come to their attention and, if such a
condition or event has come to their attention, specifying the nature and period
of existence thereof, and (c) stating that based on their audit examination
nothing has come to their attention that causes them to believe that the
information contained in the certificate delivered therewith pursuant to Section
6.1B(iii) is not correct;

 

-51-

 

 

(vi) Accountant’s Reports: promptly upon receipt thereof (unless restricted by
applicable professional standards), copies of all reports submitted to the
Issuer or any other Subject Company by the Accountant in connection with each
annual, interim or special audit of the financial statements of any Subject
Company made by such Accountant, including, without limitation, any comment
letter submitted by such Accountant to management in connection with their
annual audit;

 

(vii) Operating Budgets: no later than thirty (30) days in advance of the
beginning of each Fiscal Year, a proposed Operating Budget for the Subject
Companies for the succeeding Fiscal Year (and for each calendar month and
quarter during such Fiscal Year) prepared in reasonable detail and in a manner
consistent with the then-applicable Operating Budget and including details
regarding maintenance of equipment and target expenditure for such Fiscal Year;

 

(viii) Monthly Operation Reports: beginning September 2014, no later than ten
(10) days following the end of each calendar month of each Fiscal Year, a report
for the preceding calendar month, prepared in reasonable detail regarding the
operations of Eco-Stim Argentina and the other Subject Companies, which includes
a log showing the percentage of utilization and the number of work days for each
work crew and each equipment was operational during such month with respect to
the Subject Company Properties;

 

(ix) Events of Default.: promptly upon an officer of the Issuer obtaining
knowledge of, (a) any inaccuracy in any material respect of any representation
or warranty contained in this Agreement or any other Transaction Document, (b)
any breach in any material respect of any covenant, agreement or condition
contained in this Agreement or any other Transaction Document, (c) any event or
circumstance that could reasonably be expected to have a Material Adverse
Effect, (d) any Person giving notice to the Issuer or taking any other action
with respect to a claimed default, acceleration, foreclosure, exercise of
remedies or similar action or an event or condition of the type referred to in
Section 8.1B, or (e) the occurrence of any Potential Event of Default or Event
of Default, an Officer’s Certificate specifying in reasonable detail the nature
and date, if applicable, of such inaccuracy, breach or occurrence and the
Issuer’s and any other applicable Subject Company’s intended actions with
respect thereto;

 

(x) ERISA Events: promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event which could reasonably be expected to
result in liability to Issuer or any other Subject Company in excess of $100,000
in the aggregate, a written notice specifying the nature thereof, what action
the Issuer (or any other Subject Company) or any ERISA Affiliate thereof has
taken, is taking or proposes to take with respect thereto, and, when known, any
action taken or threatened by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto;

 

-52-

 

 

(xi) ERISA Reports and Documents: with reasonable promptness copies of, (a) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by a Subject Company or any of its ERISA Affiliates with the Internal Revenue
Service with respect to each Pension Plan, and (b) such other documents or
governmental reports or filings relating to any Employee Benefit Plan as the
Note Holders shall reasonably request;

 

(xii) Litigation:

 

(a)  promptly upon any officer of the Issuer obtaining knowledge of:

 

(1) the institution of, or non-frivolous threat of, any action, suit,
proceeding, governmental investigation or arbitration against or affecting any
Transaction Document Party or Subject Company or any property of the foregoing
parties (collectively, “Proceedings”) not previously disclosed in writing by the
Issuer to the Note Holders; or

 

(2) any material development in any Proceeding that, in any case: (A) if
adversely determined, could reasonably be expected to have a Material Adverse
Effect; or (B) seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby or by any other Transaction Document; or (C) was instituted
for the purposes of revoking, terminating, suspending, withdrawing, modifying or
withholding any Authorization which, if successful, could reasonably be expected
to have a Material Adverse Effect, written notice thereof together with such
other information as may be reasonably available to the Issuer to enable the
Note Holders and its counsel to evaluate such matters; and

 

(b) at the time of delivery of the applicable financial statement, a schedule of
all Proceedings involving an alleged liability of, or claims against or
affecting, any Transaction Document Party or other Subject Company equal to or
greater than $100,000, and promptly after request by any Note Holder such other
information as may be reasonably requested by such Note Holder to enable such
Note Holder and its counsel to evaluate any of such Proceedings;

 

(xiii) Notices and Reports to Shareholders: at the same time as delivery thereof
to the shareholders of the Issuer or any other Subject Company, any reports or
notices related to shareholders meetings and/or the material operations of each
Subject Company delivered to such parties, including notices and agendas of
shareholder meetings, financial reports, investor information reports, operating
statements, performance tests reports and any environmental reports;

 

(xiv) Notices Regarding Taxes: The Issuer shall notify promptly each Note Holder
of each of the following (and in no event later than fifteen (15) Business Days
after becoming aware thereof): (a) the creation, or filing with the IRS or any
other Governmental Authority, of any contractual obligation or other document
extending, or having the effect of extending, the period for assessment or
collection of any U.S. federal, state or foreign income or franchise taxes with
respect to any Subject Company; and (b) the creation of any contractual
obligation of any Subject Company, or the receipt of any request directed to any
Subject Company, to make any adjustment under Section 481(a) of the Internal
Revenue Code, by reason of a change in accounting method or otherwise, which
would have a Material Adverse Effect; and

 

-53-

 

 

(xv)  Other Information: monthly reports on the status of all equipment and
utilization thereof in the preceding month, and all other financial statements,
reports or information with respect to the Subject Companies or the Operating
Budget as the Note Holders may reasonably request.

 

6.2 Corporate and Partnership Existence

 

The Issuer shall, and shall cause each other Subject Company to, at all times
preserve and keep in full force and effect its existence as a corporation,
partnership, limited liability company, as applicable, and the rights and
franchises material to the operation of its business.

 

6.3 Payment of Taxes and Claims

 

The Issuer shall, and shall cause each other Subject Company to, pay all Taxes
(including any Taxes that must be collected or withheld from third parties and
remitted to a taxing authority on behalf of such third parties), assessments and
other governmental charges imposed upon it or any of its properties or assets or
in respect of any of its franchises, business, income or property before any
penalty or interest accrues thereon, and all claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by Law have or may become a Lien on any of its properties or assets, prior
to the time when any penalty or fine shall be incurred with respect thereto;
provided that no such Tax, assessment, charge or claim need be paid if being
contested in accordance with Permitted Contest Procedures.

 

6.4 Maintenance of Properties, Insurance



 

A. The Issuer shall, and shall cause each other Subject Company to, operate the
Subject Company Properties and equipment or cause such Subject Company
Properties and equipment to be operated in a careful and efficient manner in
accordance with the recognized best practices of the industry, including with
respect to environmental and worker safety standards, and in compliance with all
applicable contracts and agreements and in material compliance with all
requirements of Governmental Authorities, including applicable Environmental
Laws and Laws from time to time constituted.

 

B. The Issuer shall, and shall cause each other Subject Company to, use
commercially reasonable efforts to make all necessary arrangements to lease
trucks and vehicles in order to transport relevant equipment to the Neuquen
Basin, Argentina, in a manner reasonably acceptable to the Note Holders, within
thirty (30) days of receipt of the Initial Advance from the Note Holders.

 

C. The Issuer shall, and shall cause each other Subject Company to, maintain,
with Acceptable Insurance Carriers, insurance with respect to the Subject
Company Properties and business to provide coverage against loss or damage of
the kinds and to the extent customarily insured against by entities engaged in
the same or similar business, of such type and in such amounts as are
customarily carried under similar circumstances by such entities. All liability
policies shall name the Note Holders as additional insureds.

 

-54-

 

 

6.5 Compliance with Applicable Laws and Authorizations

 

A. The Issuer shall, and shall cause each other Subject Company to, comply in
all respects with all applicable Laws and Authorizations imposed by any
Governmental Authority, except where the failure to do so could not be
reasonably expected to have a Material Adverse Effect.

 

B.  The Issuer shall, and shall cause each other Subject Company to, from time
to time obtain, maintain, retain, observe, keep in full force and effect and
comply with the terms, conditions and provisions of all Authorizations as shall
now or hereafter be necessary under applicable Laws, except where the failure to
do so could not, individually or in the aggregate, be reasonably expected to
have a Material Adverse Effect.

 

6.6 Inspection

 

The Issuer shall, and shall cause each other Subject Company to, permit any
representative or agent of the Note Holders to visit and inspect the Subject
Company Properties, and any related surveys, reports, drawings or other
documents, and to examine each Subject Company’s books of record and account and
discuss its affairs, finances and accounts with its representatives, all upon
reasonable notice, at such reasonable times and as often as the Note Holders may
reasonably request, but (unless an Event of Default or a Potential Event of
Default shall have occurred and is continuing) not more than once each Fiscal
Quarter.

 

6.7 Security Interest, Filings and Reportings

 

A. Filing and Perfection. On or before the Closing Date, the Issuer shall, and
shall cause each other Transaction Document Party to, execute, as debtor, and
cause the filing of UCC financing statements covering the security interests
created in favor of the Note Holders by the Security Documents in any applicable
jurisdiction; provided, that, the Issuer shall enter into and complete the
registration of the Argentina Security Agreement immediately upon arrival in
Argentina of any equipment purchased pursuant to the Equipment Purchase
Agreements. In addition, the Issuer shall, at its expense, take all actions that
have been reasonably requested by the Note Holders or that are reasonably
necessary to maintain the perfection and priority of the security interest of
the Note Holders and shall furnish timely notice of the necessity of such
action, together with such instruments, in execution form, and such other
information as may be required to enable the Note Holders to take such action.
Without limiting the generality of the foregoing, the Issuer shall file or cause
to be filed at its expense such financing statements and continuation statements
in all places necessary or advisable (in the reasonable opinion of counsel for
the Note Holders) to perfect and maintain such security interests and shall
promptly notify the Note Holders of any change in its chief executive office or
jurisdiction of organization.

 

B.  Form D and Blue Sky. The Issuer agrees to file a Form D with respect to the
Notes as required under Regulation D under the Securities Act and to provide a
copy thereof to the Note Holders promptly after such filing. The Issuer shall,
on or promptly after the Closing Date, take such action as the Issuer shall
reasonably determine is necessary in order to obtain an exemption for or to
qualify the Notes for sale to the Note Purchaser at the Closing pursuant to this
Agreement under applicable securities or “Blue Sky” Laws of the states of the
United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Note Purchaser on or
promptly after the Closing Date. The Issuer shall make all filings and reports
relating to the offer and sale of the Notes required under applicable securities
or “Blue Sky” laws of the states of the United States following the Closing
Date.

 

-55-

 

 

C. Reporting Status. Until the date as of which both (i) the Note Holders (or
their transferees) shall have sold all of the Shares issuable upon conversion of
the Notes and the exercise of the option under the Option Agreement and (ii)
none of the Notes are outstanding (the “Reporting Period”), the Issuer shall use
its reasonable best efforts to timely file all reports required to be filed with
the SEC pursuant to the Exchange Act, and the Issuer shall not terminate its
status as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would no longer require or
otherwise permit such termination.

 

D. Financial Information. The Issuer agrees to send the following to the Note
Holders during the Reporting Period, (i) unless the following are filed with the
SEC through EDGAR and are available to the public through the EDGAR system,
within one (1) Business Day after the filing thereof with the SEC, a copy of its
Annual Reports on Form 10-K, any Quarterly Reports on Form 10-Q, any Current
Reports on Form 8-K (or any analogous reports under the Exchange Act) and any
registration statements (other than on Form S-8) or amendments filed pursuant to
the Securities Act, and (ii) copies of any notices and other information made
available or given to the shareholders of the Issuer generally,
contemporaneously with the making available or giving thereof to the
shareholders.

 

E. Listing/Quotation. The Issuer shall use its reasonable best efforts to
maintain the listing or authorization for quotation of the Common Stock on a
United States securities exchange or automated quotation system. Neither the
Issuer nor any other Subject Company of shall take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
from such securities exchange or quotation system.

 

6.8 Books and Records

 

The Issuer shall, and shall cause each other Subject Company to, maintain true
and correct financial books and records.

 

6.9 Material Agreements.

 

The Issuer shall, and shall cause each other Subject Company to:

 

A. comply, duly and promptly, in all material respects with its respective
obligations and enforce all of its respective rights under the Material
Agreements to which it is a party. The Issuer shall, and shall cause each other
Subject Company to, provide the Note Holders with prompt notice of any material
breach of or default by any party under any Material Agreement upon becoming
aware of such breach and of its intentions with regard to the cure of, or
exercise of remedies in respect of, such breach or default; and

 

-56-

 

 

B.  promptly perform, or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its material properties, except to the
extent a failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

6.10 Environmental Disclosure and Investigation

 

A. The Issuer shall, and shall cause each other Subject Company to, exercise all
due diligence in order to comply and cause all other Persons on or occupying any
portion of the Subject Company Properties to comply, in all material respects,
with all Environmental Laws.

 

B.  The Issuer agrees that the Note Holders may, from time to time, but not more
often than once per year, and in its sole and absolute discretion, retain, at
the Issuer’s reasonable expense, an independent environmental consultant to
review any report relating to Hazardous Materials prepared by or for any Subject
Company and to conduct its own non-invasive investigation of any Subject Company
Property currently owned, leased, operated or used by any Subject Company. Soil
and/or groundwater sampling or any Phase II Environmental Site Assessments shall
not be conducted without the express and written authorization of the Issuer
prior to the occurrence of such activities, which authorization may not be
unreasonably withheld, conditioned or delayed by the Issuer. Any non-invasive
investigations of any Subject Company Property shall be conducted, unless
otherwise agreed to by the Parties, during normal business hours and, to the
extent reasonably practicable, shall be conducted so as not to interfere with
the ongoing operations at such Subject Company Property. The Issuer hereby
acknowledges and agrees that any report of any investigation conducted at the
request of the Note Holders pursuant to this Section 6.10 will be obtained and
shall be used by the Note Holders for the purposes of the Note Holders’ internal
credit decisions, to monitor and police its investment and to protect the Note
Holders’ security interests created by the Transaction Documents. The Note
Holders agree to deliver a copy of any such report to the Issuer with the
understanding that the Issuer acknowledges and agrees that, (i) it will
indemnify and hold harmless the Indemnitees from any costs, losses or
liabilities relating to the Issuer’s use of or reliance on such report, (ii) the
Note Holders do not make any representation or warranty with respect to such
report, and (iii) by delivering such report to the Issuer, the Note Holders are
not requiring or recommending the implementation of any suggestions or
recommendations contained in such report. Any such environmental consultant
retained by the Note Holders will maintain appropriate insurance coverage with
respect to activities performed by such consultant, including policy coverage of
$1,000,000 per incident and $2,000,000 in the aggregate, and will be solely
responsible, as between the Note Holders, consultant and the Issuer, for any
losses, liabilities or damages (including personal injury or death) arising out
of or resulting from the activities performed pursuant to this Section 6.10B.

 

C. The Issuer shall, promptly upon its becoming aware of the occurrence thereof,
advise the Note Holders in writing and in reasonable detail of:

 

(i) any Release of any Hazardous Materials not in compliance with Environmental
Laws that is required to be reported to any federal, state or local governmental
or regulatory agency under applicable Environmental Laws, where such Release
represents a material liability under Environmental Law to Issuer;

 

-57-

 

 

(ii) any and all written communications with respect to any Environmental Claims
alleging a material liability under Environmental Laws;

 

(iii) any remedial action taken by the Issuer or any other Person in response to
(a) any Hazardous Material on or under any Subject Company Property, the
existence of which could reasonably be expected to result in an Environmental
Claim, or (b) any Environmental Claims involving any Subject Company, in each
case, where such remedial action or Environmental Claim represents a material
liability to Issuer; and

 

(iv) the Issuer’s discovery of any occurrence or condition on any real property
adjoining any Subject Company Property that could reasonably be expected to
cause such Subject Company Property or any part thereof to be subject to any
restrictions on the ownership, occupancy, transferability or use thereof under
any applicable Environmental Laws.

 

D. The Issuer shall, at its own expense, provide copies of such documents or
information as the Note Holders may reasonably request in relation to any
matters disclosed pursuant to this Section 6.10.

 

6.11 Remedial Action Regarding Hazardous Materials

 

The Issuer shall promptly take, and shall cause each other Subject Company to
take, any and all necessary remedial action in connection with the presence,
storage, use, disposal, transportation or Release of any Hazardous Materials on,
under or from any Subject Company Property owned or leased by such Subject
Company at any time in order to comply with all applicable Environmental Laws
and Authorizations and to respond to any Environmental Claim made against such
Subject Company. If the Issuer or any other Subject Company undertakes any
remedial action with respect to any Hazardous Materials on, under or from any
Subject Company Property, such Subject Company shall conduct and complete such
remedial action in compliance with all applicable Environmental Laws, and in
accordance with the legally enforceable orders and directives of all
Governmental Authorities except when, and only to the extent that, such Subject
Company’s liability for such presence, storage, use, disposal, transportation or
discharge of any Hazardous Materials is being contested in good faith by such
Subject Company in accordance with Permitted Contest Procedures.

 

6.12 Casualty or Condemnation Event

 

A. The Issuer shall notify the Note Holders promptly of any Casualty Event
(generally describing the nature and extent thereof and the Issuer’s best
estimate of the cost of Restoration) and upon becoming aware of the threat or
commencement of any proceeding relating to a Condemnation Event.

 

B.  The Issuer shall consult with the Note Holders in connection with any
proceedings relating to a Condemnation Event and shall diligently oppose any
such proceedings and pursue all of its rights to compensation against the
condemning authority in respect of the Condemnation Event. The Issuer may
approve a compromise or settlement of any such proceedings only with the consent
of the Note Holders, such consent not to be unreasonably withheld.

 

-58-

 

 

C. If any Casualty/Condemnation Proceeds are received by any Subject Company
such proceeds shall be segregated and held in a separate account in trust for
the Note Holders. The Issuer will comply with any requests of the Note Holders
to confirm or further grant to the Note Holders a security interest in any such
Casualty/Condemnation Proceeds.

 

D. Casualty/Condemnation Proceeds received in respect of a Casualty Event may be
applied to Restoration of the affected property, subject to the consent of the
Note Holders and, if such consent is given, to such conditions as the Note
Holders may reasonably require.

 

6.13 Mandatory Prepayments of Notes

 

The Issuer shall make all prepayments of all or any portion of the Notes as
required by Section 3.3B.

 

6.14 Equipment Reserve

 

In the event that, following the later of (i) the collection of the first
invoice from the Argentina Customer pursuant to the Argentina Service Agreement
or (ii) March 31, 2015, the equipment operated by Eco-Stim Argentina is
underutilized by 67% in each of three (3) successive months according to the
monthly operation reports pursuant to Section 6.1B(viii), the Issuer shall
deposit promptly following the end of each calendar month occurring thereafter a
portion of the cash revenue received by the Subject Companies during each such
month in excess of the aggregate expenses paid in such month as specified in the
then-effective Operating Budget, in an amount or percentage as specified from
time to time by the Note Holders, into a separate bank or deposit account opened
by the Issuer with a bank selected by the Note Holders. At the request of the
Note Holders, the Issuer shall grant or cause to be granted a perfected first
priority security interest in such account and all amounts on deposit therein to
the Note Holders to secure the Obligations, and the Issuer shall enter into and
cause any Subject Companies to enter into all documentation requested by and in
form and substance satisfactory to the Note Holders, in order to create and
perfect such security interest.

 

6.15 Approved Capex Draw

 

The Issuer shall use commercially reasonable efforts to implement the Approved
Capex Draw in accordance with its requirements.

 

6.16 Disclosure of Transactions and Other Material Information

 

As soon as practicable after the date hereof and in any event within the time
period required under the rules and regulations of the SEC, the Issuer shall
file a Current Report on Form 8-K describing the material terms of the
transactions contemplated by this Agreement and the Additional Transaction
Documents in the form required by the Exchange Act and attaching this Agreement
and the Additional Transaction Documents as exhibits to such filing
(collectively, the “8-K Filing”). Except for the foregoing, neither the Issuer,
any other Subject Company nor the Note Purchaser shall issue any press releases
or any other public statements with respect to the transactions contemplated
hereby; provided, however, that the Issuer shall be entitled, without the prior
approval of the Note Purchaser, to make any press release or other public
disclosure with respect to such transactions, (i) in substantial conformity with
the 8-K Filing and contemporaneously therewith, and (ii) as is required by
applicable law and regulations (provided that in the case of clause (i) the Note
Purchaser shall be consulted by the Issuer in connection with any such press
release or other public disclosure prior to its release). Except for the 8-K
Filing, any registration statement required to be filed pursuant to the
Registration Rights Agreement or as otherwise required by law, without the prior
written consent of any applicable Note Purchaser, neither the Issuer nor any of
its Subsidiaries or Affiliates shall disclose the name of the Note Purchaser in
any filing, announcement, release or otherwise.

 

-59-

 

 

6.17 Reservation of Shares

 

So long as any Notes remain outstanding, the Issuer shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance, no less than the maximum number of Shares issuable upon conversion of
the Notes then outstanding (the “Required Reserved Amount”). If at any time the
number of Shares authorized and reserved for issuance is not sufficient to meet
the Required Reserved Amount, the Issuer will promptly take all corporate action
necessary to authorize and reserve a sufficient number of Shares, including,
without limitation, calling a special meeting of stockholders to authorize
additional shares of Common Stock to meet the Issuer’s obligations under this
Section 6.17, in the case of an insufficient number of authorized shares, obtain
stockholder approval of an increase in such authorized number of shares, and
voting the management shares of the Issuer in favor of an increase in the
authorized shares of the Issuer to ensure that the number of authorized shares
is sufficient to meet the Required Reserved Amount.

 

6.18 Subsidiary Guarantee

 

For so long as any Notes remain outstanding, upon any entity becoming a
Subsidiary of the Issuer, the Issuer shall promptly cause each such Subsidiary
that is not a Foreign Subsidiary or a FSHCO (other than the Norwegian Subject
Companies) to become party to the Security Agreements by executing a joinder to
such agreements reasonably satisfactory in form and substance to the Note
Holders.

 

6.19 Federal Income Tax Treatment of Loan

 

For federal income Tax purposes, the Parties agree (i) to treat the Notes and
the options to subscribe for shares as “investment units” within the meaning of
Section 1273(c)(2) of the Internal Revenue Code, and (ii) that $32,612 of the
proceeds of the Advances is allocable to the option to subscribe for Shares
under the Option Agreement. The Parties further agree that the Notes will not be
treated as having “original issue discount” or otherwise requiring the accrual
of interest other than stated interest for U.S. federal income tax purposes and
will file all Tax Returns in a manner consistent with the foregoing and not
assert any contrary position in connection with any tax audit or proceeding.

 

-60-

 

 

6.20 Account Balances

 

The Issuer shall:

 

A. maintain at all times in one or more bank accounts established with a bank in
the United States in the name of the Issuer a balance of cash in Dollars of not
less than the greater of (i) (x) $1,000,000 until March 31, 2015, (y) $2,500,000
from April 1, 2015 until March 31, 2016, and (z) $3,000,000 on and after April
1, 2016; and (ii) an amount equal to 75% of net income plus all depreciation and
amortization expenses for the Issuer (on a consolidated basis) for the previous
four (4) Fiscal Quarters; and

 

B. except as may be expressly permitted by any Transaction Document, not permit
at any time Eco-Stim Argentina to have on deposit in any bank account greater
than the amount of Argentine pesos that is necessary to pay invoices or payroll
expenses that are due and payable or will be due and payable within ten (10)
Business Days, as determined in good faith by the management of the Issuer in
accordance with the Operating Budget for a Fiscal Quarter.

 

6.21 Operating Budget Compliance.

 

A. In the event that the Issuer’s total expenditures for any two (2) consecutive
Fiscal Quarters or any three (3) out of six (6) consecutive Fiscal Quarters
exceed the amounts provided for in the Operating Budget then in effect
(including any adjustments as provided in the definition of “Operating Budget”)
for such time period by more than fifteen percent (15%), the Issuer shall pay to
the Note Holders a fee equal to fifty thousand Dollars ($50,000).

 

B. In the event that the Issuer anticipates an increase in labor costs to be
incurred in connection with field operations by Eco-Stim Argentina (as compared
to the relevant line item specified in the Operating Budget), the Issuer shall
promptly notify the Note Holders, including details as to the amount of the
increase and the reasons therefor. Provided that the Note Holders approve such
increase (such approval not to be unreasonably withheld), such increased costs
shall be excluded from the calculation of the Issuer’s total expenditures
contemplated in Section 6.21A.

 

6.22 IMPACT Lease.

 

Within 15 days of Closing, the Issuer shall amend the IMPACT Lease in a manner
reasonably satisfactory to the Note Purchaser.

 

Section 7. NEGATIVE COVENANTS OF the ISSUER

 

The Issuer covenants and agrees that for so long as any Obligations remain
outstanding, the Issuer shall perform or cause to be performed the covenants in
this Section.

 

7.1 Indebtedness and Contingent Obligations

 

The Issuer shall not, and shall not permit any other Subject Company to,
directly or indirectly, create, incur, assume, guaranty or otherwise become or
remain liable with respect to, any Indebtedness or Contingent Obligations,
except Permitted Indebtedness.

 

-61-

 

 

7.2 Prohibition on Liens and Related Matters

 

A. The Issuer shall not, and shall not permit any other Subject Company to,
directly or indirectly, create, incur, assume or permit to exist any Lien on or
with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of such Subject Company,
whether now owned or hereafter acquired, or any income or profits therefrom, or
file or permit the filing of, or permit to remain in effect, any financing
statement or other similar notice of any Lien with respect to any such property,
asset, income or profits under the UCC of any State or under any similar
recording or notice statute, other than Permitted Liens.

 

B. Except as provided in the Transaction Documents, the Issuer shall not, and
shall not permit any other Subject Company to, enter into any agreement
prohibiting the creation or assumption of any Lien upon any of its properties or
assets, whether now owned or hereafter acquired.

 

C. Except as provided in the Transaction Documents, the Issuer shall not, and
shall not permit any other Subject Company to, directly or indirectly create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of such Subject Company
to:

 

(i) make any payments, redemptions, repurchases or other distributions of any
kind on any of its Equity Interests;

 

(ii) repay or prepay any Indebtedness or make payments on any other obligations
owed by such Subject Company to any other Subject Company;

 

(iii) make loans or advances to any other Subject Company; or

 

(iv) transfer any of its property or assets to any other Subject Company.

 

7.3 Investments and Joint Ventures

 

The Issuer shall not, and shall not permit any other Subject Company to,
directly or indirectly, make or own any investment in any Person (including any
loan or advance to such Person and the formation of any Subsidiaries) except (i)
in the ordinary course of business and in accordance with the then-effective
Operating Budget, and (ii) each Subject Company may continue to hold the
investments in its respective Subsidiaries and Affiliates (if any) that they own
as of the Closing Date. The Issuer shall not, and shall not permit any other
Subject Company to, enter into any sale-leaseback transaction for any equipment
constituting Collateral.

 

-62-

 

 

7.4 Restriction on Fundamental Changes and Asset Sales

 

A. The Issuer shall not, and shall not permit any other Subject Company to, (i)
alter its corporate structure (other than creation of Subsidiaries after the
Closing Date otherwise not prohibited hereunder so long as such new Subsidiaries
(A) comply with Section 6.18, (B) are not FSHCOs and (C) only own or lease any
hydraulic fracturing or other equipment to the extent such equipment is vendor
financed or serves as collateral), or enter into any transaction of merger, or
consolidation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or (ii) directly or indirectly, amend, supplement,
terminate or waive, or consent to the amendment, supplement, termination or
waiver of any of the provisions of any Organizational Document or enter into or
obtain any new Organizational Document without the express prior written consent
of the Note Holders as to the form, scope and substance of such new
Organizational Document or such amendment, supplement, termination, waiver or
consent. For the avoidance of doubt, the Issuer shall not, and shall not permit
any Subject Company to, increase the size of its Board of Directors without the
express prior written consent of the Note Holders.

 

B. The Issuer shall not, and shall not permit any other Subject Company to,
convey, sell, lease, sub-lease (as lessor or sub-lessor), transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any material
part of its respective businesses, property, assets or long-term leases or any
other of the Subject Company Properties, whether now owned or hereafter
acquired, except for the disposal (i) in accordance with the then-effective
Operating Budget or (ii) in the ordinary course of business of any surplus, worn
out or obsolete assets not exceeding $25,000 in value in the aggregate in any
Fiscal Year not exceeding $75,000 in value in the aggregate while any Notes are
outstanding.

 

C. The Issuer shall not, and shall not permit any other Subject Company to,
acquire by purchase or otherwise all or any portion of the business, property or
fixed assets of, or stock or other evidence of beneficial ownership of, any
Person or any division or line of business of any Person, except for the
purchase of assets in the ordinary course of business reasonably required in the
operation of such Subject Company’s business, consistent with prior practice and
in accordance with the then-effective Operating Budget, or unless the Note
Holders have provided its prior written consent to such purchase.

 

7.5 Restrictions on Issuances or Transfers of Securities

 

The Issuer shall not, and shall not permit any other Subject Company to,
directly or indirectly, issue, sell, transfer, assign, pledge or otherwise
encumber, or grant any options, rights or warrants with respect to any
Securities or other Equity Interests of any Subject Company, including any new
class of Equity Interests or any new Equity Interests, except for Liens on such
Securities or other Equity Interests created pursuant to the terms of the
Transaction Documents; provided that the foregoing shall not prohibit the Issuer
from issuing or selling Equity Interests representing the common equity of the
Issuer, including options, rights and warrants in respect of Equity Interests
representing common equity of the Issuer.

 

7.6 Transactions with Affiliates

 

Other than transactions, those in existence on the Closing Date and disclosed on
Schedule 5.2L, the Issuer shall not, and shall not permit any other Subject
Company to, engage in any transaction with any Affiliate of the Issuer or with
any holder of five (5)% percent or more of any class of Equity Interests of the
Issuer or any Affiliate of Issuer or any Affiliate of such a holder, unless such
transaction both (i) is upon terms no less favorable to the Issuer or such
Subject Company, as applicable, than would be obtained in a comparable
arm’s-length transaction with a Person that is not an Affiliate (and if such
transaction replaces an existing transaction, such terms must be no less
favorable to the Issuer or such Subject Company than the terms of such existing
transaction) and (ii) has been approved by all of the independent directors on
the Board of Directors of the Issuer (including any one or more directors
appointed by the Note Holders, unless the transaction is with an Affiliate of
the Note Holders).

 

-63-

 

 

7.7 Restrictions on Conduct of Business

 

The Issuer shall not, and shall not permit any other Subject Company to, engage,
directly or indirectly, in any business other than the (i) consummation of the
transactions contemplated by the Transaction Documents, (ii) ownership of Equity
Interests in the other Subject Companies, (iii) activities contemplated in the
Operating Budget, and (iv) the business of management of oilfield information
and the completion of oil and gas wells in the ordinary course of business
consistent with past practice, and activities ancillary thereto.

 

7.8 Restrictions on Prepayment or Refinancing of Indebtedness

 

Except with respect to the IMPACT Lease, the Issuer shall not, and shall not
permit any other Subject Company to, directly or indirectly, pay or set apart
any sum for any payment, retirement or repurchase of any Indebtedness or
Contingent Obligations (other than obligations under the Transaction Documents),
whether by prepayment, refinancing, exchange, defeasance or otherwise, other
than scheduled principal, interest and fee payments and mandatory prepayments
with respect to such Indebtedness or Contingent Obligations.

 

7.9 Restricted Payments

 

The Issuer shall not directly or indirectly, declare, order, pay, make or set
apart any sum for any:

 

(i) dividend or other distribution, direct or indirect, on account of any Equity
Interests of the Issuer or any other Subject Company now or hereafter
outstanding;

 

(ii) management fees, or other payments to any Affiliate of the Issuer (other
than payments to a Subject Company and salaries and other payments to offices
and employees of any of the Subject Companies, in each case in the amounts
included in the Operating Budget;

 

(iii) redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interests of the Issuer
or any Subject Company now or hereafter outstanding;

 

(iv) payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire Equity Interests of Issuer or any
Subject Company now or hereafter outstanding; or

 

(v) payment of any kind on or in respect of Indebtedness of the Issuer or any
Subject Company that is subordinated to the Obligations.

 

-64-

 

 

7.10 Fiscal Year

 

The Issuer shall not, and shall not permit any other Subject Company to, change
its Fiscal Year.

 

7.11 ERISA

 

The Issuer shall not, and shall not permit any other Subject Company or any
ERISA Affiliate of any Subject Company to, enter into any indemnity agreement or
similar arrangement with, or assume any liability or obligation with respect to,
any other ERISA Affiliate of any Subject Company in connection with any Pension
Plan or in connection with any Multiemployer Plan to which any such ERISA
Affiliate may at any time contribute, except as may be required by ERISA or the
Internal Revenue Code. Except for matters that could not reasonably be expected
to result in, individually or in the aggregate, a Material Adverse Effect, (i)
the Issuer shall not, and shall not permit any other Subject Company or any
ERISA Affiliate of any Subject Company to, engage in any prohibited transactions
under Section 406 of ERISA or under Section 4975 of the Internal Revenue Code
and (ii) the Issuer shall not permit any ERISA Event to occur.

 

7.12 Accountant

 

The Issuer shall not, and shall not permit any other Subject Company to, change
the Accountant.

 

7.13 Lease Payments

 

Beginning with the Fiscal Year ending on December 31, 2015, the Issuer shall not
permit, for any Fiscal Year, the ratio of (x) EBITDA to (y) the sum of aggregate
lease payments plus interest accrued during such Fiscal Year to be less than 2
to 1.

 

Section 8. EVENTS OF DEFAULT

 

8.1 Events of Default

 

The occurrence of any one or more of the following shall constitute an “Event of
Default” under this Agreement:

 

A. Failure to Make Payments When Due. Failure to pay (i) any installment of
principal on the Notes when due (whether by acceleration, by notice of
prepayment or otherwise) or (ii) any interest, fee, prepayment premium or other
amount to any Note Holder when due under this Agreement or any other Transaction
Document and any such failure to pay such other amount continues for more than
three (3) Business Days after such due date.

 

B. Default in Other Agreements.

 

(i) Failure of any Subject Company to pay when due (a) any principal of or
interest on any Indebtedness (other than Indebtedness referred to in Section
8.1A) in an individual principal amount of $500,000 or more or any items of
Indebtedness with an aggregate principal amount of $500,000 or more, or (b) any
Contingent Obligation in an individual principal amount of $500,000 or more or
any Contingent Obligations with an aggregate principal amount of $500,000 or
more, in each case beyond the end of any cure or grace period provided therefor;
or

 

-65-

 

 

(ii) Breach or default by any Subject Company with respect to any other material
term of any item of any Indebtedness in an individual principal amount of
$500,000 or more or any items of Indebtedness with an aggregate principal amount
of $500,000 or more or any Contingent Obligation in an individual principal
amount of $500,000 or more or any Contingent Obligations with an aggregate
principal amount of $500,000 or more, if the effect of such breach or default is
to cause, or to permit the holder or holders of that Indebtedness or Contingent
Obligation(s) (or a trustee or agent on behalf of such holder or holders) to
cause, that Indebtedness or Contingent Obligation(s) to become or be declared
due and payable prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be (upon the giving or receiving of
notice, lapse of time, both, or otherwise) and any cure or grace period for such
breach or default under the applicable indenture or other agreement shall have
expired.

 

C. Breach of Warranty. Any representation or warranty made by any Transaction
Document Party herein or in any other Transaction Document, or in any
certificate or other instrument at any time given by any Transaction Document
Party in writing pursuant hereto or in connection herewith shall be false,
inaccurate or misleading in any material respect on the date as of which made or
deemed made.

 

D. Negative Covenants. Any Transaction Document Party shall default in the
performance of or fail to comply with any term, condition, covenant or agreement
to be performed by it contained in Section 7 of this Agreement.

 

E. Other Defaults Under this Agreement. Any Transaction Document Party shall
default in the performance of or fail to comply with any term, condition,
covenant or agreement to be performed by it contained in this Agreement or any
other Transaction Document (other than those expressly referred to above in
Sections 8.1A or 8.1D) and, in each such case such default or failure to comply
shall not have been remedied or waived within thirty (30) days after the earlier
of (a) the date on which such failure shall have become known, or should have
become known, to the Issuer and (b) the date on which written notification
thereof shall have been received by the Issuer; provided that if such
Transaction Document Party commences efforts to cure such default within such
30-day period, it may continue to effect such cure of the default for an
additional 30 days so long as such default is reasonably capable of being cured
within such period and it is diligently pursing the cure.

 

F. Involuntary Bankruptcy and Appointment of Receiver.

 

(i) A court having jurisdiction in the premises shall enter a decree or order
for relief in respect of any Transaction Document Party or any Subject Company
in an involuntary case under any applicable bankruptcy, insolvency or other
similar Law now or hereafter in effect, including the Bankruptcy Code, which
decree or order is not stayed; or

 

-66-

 

 

(ii) An involuntary case shall be commenced against any Transaction Document
Party or any Subject Company under any applicable bankruptcy, insolvency or
similar Law now or hereafter in effect, including the Bankruptcy Code; or a
decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over any Transaction Document Party or any Subject
Company, or over all or a substantial part of any Transaction Document Party’s
or such Subject Company’s respective property, shall have been entered; or there
shall have occurred the involuntary appointment of an interim receiver, trustee
or other custodian of any Transaction Document Party or any Subject Company for
all or a substantial part of such Transaction Document Party’s or such Subject
Company’s respective property; or the issuance of a warrant of attachment,
execution or similar process against any substantial part of the respective
property of such Transaction Document Party or such Subject Company; and the
continuance of any such events described in this Section 8.1F(ii) for sixty (60)
days unless vacated, dismissed, bonded, stayed or discharged.

 

G. Voluntary Bankruptcy and Appointment of Receiver. Any Transaction Document
Party or any Subject Company shall have an order for relief entered with respect
to it or commence a voluntary case under any applicable bankruptcy, insolvency
or other similar Law now or hereafter in effect, including the Bankruptcy Code,
or shall consent to the entry of an order for relief in an involuntary case, or
to the conversion of an involuntary case to a voluntary case, under any such
Law, or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its respective
property; the making by any Transaction Document Party or any Subject Company of
any general assignment for the benefit of creditors; or the inability of any
Transaction Document Party or any Subject Company or the admission by any
Transaction Document Party or any Subject Company in writing of its inability
generally to pay its debts as such debts become due; or the Board of Directors
or a similar governing body of any Transaction Document Party or any Subject
Company shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to in this Section 8.1G.

 

H. Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in any individual case or in the aggregate an
amount in excess of $500,000 (in either case not adequately covered by insurance
as to which a solvent and unaffiliated insurance company has acknowledged
coverage) or that otherwise has or could reasonably be expected to have a
Material Adverse Effect shall be entered or filed against any Transaction
Document Party or any Subject Company or any of its respective assets and shall
remain undischarged, unvacated, unbonded or unstayed for a period in excess of
sixty (60) days (or in any event later than ten (10) days prior to the date of
any proposed sale thereunder).

 

I. Dissolution. Any order, judgment or decree shall be entered against any
Transaction Document Party or any Subject Company decreeing the dissolution or
split up of such Person, and in the case of any such order, judgment or decree
that is involuntarily entered against such Person, such order, judgment or
decree shall remain undischarged or unstayed for a period of thirty (30) days.

 

J. Modification or Impairment of Material Agreements.

 

(i) (a) Any Material Agreement shall for any reason cease to be in full force
and effect in all material respects prior to the scheduled termination date
thereof (unless such agreement is replaced by a substantially similar agreement
on terms at least as favorable as the terminated contract), or (b)(1) the term
of any Material Agreement shall expire, (2) such Material Agreement is material
to the operation of the business of any Subject Company, and (3) the Subject
Companies do not continue to enjoy all rights and benefits of such contractual
arrangement or such Material Agreement is not replaced with a Material Agreement
on terms at least as favorable to the applicable Subject Company.

 

-67-

 

 

(ii) Any party to a Material Agreement (other than the Transaction Documents),
including any Subject Company, shall default or fail to comply in any material
respect with any term, condition, covenant or requirement in any such Material
Agreement and such event shall continue for thirty (30) days (or, if longer, the
applicable grace or cure period set forth in such Material Agreement) without
such default or failure to comply being cured and, with respect to a default or
failure by any party to comply with any Material Agreement, such default or
failure to comply, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect and such Agreement is not replaced
within ninety (90) days of such default or failure to comply with a new Material
Agreement on terms at least as favorable to the applicable Subject Company.

 

(iii) The Argentina Service Agreement shall be terminated as a result of a
default or other failure to comply by the Issuer thereunder or QM shall have
failed to deliver any of the QM Equipment in compliance with the terms of the QM
Equipment Purchase Agreement after the applicable Subject Company shall have
made the payment for the QM Option thereunder.

 

K. Enforceability of Transaction Documents. Either, (i) any Security Document
shall fail to provide, or cease to be effective to grant, to Note Holders a
first priority perfected Lien on the Collateral, or (ii) any Transaction
Document ceases to be in full force and effect (other than in accordance with
its terms), or the validity or enforceability thereof shall be contested or
disaffirmed by or on behalf of any Transaction Document Party.

 

L. Employee Benefit Plans. There shall occur one or more ERISA Events which
individually or in the aggregate results in liability of any Subject Company or
any ERISA Affiliate of any Subject Company in excess of $1,000,000; or there
shall exist an amount of unfunded benefit liabilities (as defined in Section
4001(a)(18) of ERISA), individually or in the aggregate for all Pension Plans
(excluding for purposes of such computation any Pension Plans with respect to
which assets exceed benefit liabilities) which results in the imposition of
payment obligations on any Subject Company under ERISA or the Internal Revenue
Code in excess of $1,000,000.

 

M. Environmental Claims. Any Environmental Claim arising with respect to (i) the
development, financing, construction, ownership or operation of any activity
specified in the Operating Budget or any Subject Company Property shall have
been asserted against any Subject Company or any of its properties) which, if
adversely decided, could, in the determination of the Note Holders, result in
cost or liability to a Subject Company in excess of $500,000, individually or in
the aggregate, or (ii) any Release at, on, under or from any of the activities
or the Subject Company Properties described above shall have occurred which has
resulted in cost or liability in excess of $500,000, individually or in the
aggregate, except in cases adequately covered by insurance or indemnification
where a solvent and unaffiliated insurance company or other third party has
acknowledged coverage for the events described in (i) and (ii) of this Section
8.1L, but in each case of (i) or (ii), excluding those matters disclosed to the
Note Holders in Schedule 5.12 to this Agreement.

 

-68-

 

 

N. Nationalization. Any expropriation, nationalization or other similar event
(including the imposition of material Taxes, tariffs or other special
assessments having the same effect) resulting in a material taking of property
or assets of any Subject Company by any Governmental Authority shall have
occurred.

 

8.2 Remedies

 

A. Acceleration.

 

(i) Upon the occurrence of any Event of Default described in Sections 8.1F or
8.1G with respect to the Issuer, the unpaid principal amount of and accrued and
unpaid interest on the Notes and if such Event of Default occurs on or prior to
the second anniversary of the Closing Date, the Make Whole Premium shall
automatically become immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by the Issuer.

 

(ii) Upon the occurrence and during the continuation of any Event of Default not
described in Section 8.2A(i), the Note Holders may, by written notice to Issuer,
declare all or any portion of the amounts described in Section 8.2A(i) to be,
and the same, together with the Make Whole Premium if such Event of Default
occurs on or prior to the second anniversary of the Closing Date, shall further
become, immediately due and payable, without presentment, further demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by the Issuer.

 

B. Remedies Available Under Law. The remedies set forth in this Section 8 are in
addition to all other rights and remedies available to the Note Holders under
this Agreement, any other Transaction Document or by Law or equity.

 

Section 9. MISCELLANEOUS

 

9.1 Registration and Transfer of the Notes

 

A. Register. The Notes shall be issued in registered form. The Issuer shall keep
at its principal office a register for the registration and transfers of the
Notes. The name and address of each holder of the Notes, the principal amount
(and stated interest) of the Notes held by each Note Holder, each transfer
thereof and the name and address of each transferee of the Notes shall be set
out in such register. Prior to due presentment for registration of transfer, the
Person in whose name any Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof. This Section 9.1A shall be
construed so that the Notes are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal
Revenue Code. The Issuer shall give to any Note Holder promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes. Any registered holder of the Notes shall be
considered to be a “Note Holder” for purposes of this Agreement and each other
Transaction Document.

 

-69-

 

 

B. Transfers.

 

(i) No Note Holder may sell, assign, transfer, or grant participations in any of
the Notes to any Permitted Transferee except as permitted under this Section
9.1B and subject to compliance with the transfer procedures set forth in Section
9.1C below; provided, however, no sale, assignment, transfer or grant of
participation in the Notes shall be permitted unless:

 

(a) the Note Holders have given its prior written consent to such sale,
assignment, transfer or grant (and any purported sale, assignment, transfer or
grant without such consent shall be void and of no effect);

 

(b) the subsequent purchaser, assignee, transferee or participant is a person
who qualifies as an “accredited investor” as that term is defined under SEC Rule
501 of Regulation D under the Securities Act and the transaction complies with
applicable state securities Laws; and

 

(c) the subsequent purchaser, assignee, transferee or participant has provided
to the Issuer representations and warranties in the form of Section 9.22M.

 

(ii) The Issuer hereby acknowledges and agrees that any sale, assignment,
transfer or grant of the Notes will give rise to a direct obligation of the
Issuer to the transferee, assignee or purchaser. Except with the prior written
consent of the Note Holders, no Note Holder shall have a right to consent or
vote on any matters hereunder other than with respect to:

 

(a) the extension of any date of any payment of principal or interest in respect
of any Note;

 

(b) the reduction of the amount of any such payment of principal;

 

(c) a decrease in the rate of interest on any Note (as specified in the Note)
other than any imposition of a default rate of interest;

 

(d) the termination of any Transaction Document except in accordance with its
terms; or

 

(e) release of all or substantially all of the Collateral securing the Notes
other than in accordance with the terms of the Transaction Documents;

 

provided, however, that the restrictions set forth in this Section 9.1B(ii)
shall not apply in respect of such waiver or amendment required by any
applicable Law or request of any governmental authority (including in connection
with any actual or proposed reorganization, restructuring, bankruptcy,
insolvency, or other similar event affecting the Issuer or any other party to
the Security Agreements.

 

-70-

 

 

(iii) Each Note Holder that sells a participation shall (i) acting solely for
this purpose as an agent of the Issuer, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Notes (the “Participant
Register”), and (ii) obtain from each Participant the documentation prescribed
by Section 3.6E as if such participant were a Note Holder; provided that no Note
Holder shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any loans) to any Person
except to the extent that such disclosure is necessary to establish that such
loan is in registered form under Treasury Regulation Section 5f.103-1(c). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Note Holder shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

C. Procedures. Upon surrender of any Note at the principal office of the Issuer
for registration of transfer or exchange (for registration of transfer, duly
endorsed or accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or his attorney duly authorized in writing and
accompanied by the address for notices and payment instructions of each
transferee of such Note or part thereof and a representation by each such
transferee that such transferee is a Permitted Transferee), the Issuer shall
execute and deliver, at the Issuer’s expense, one or more new Notes (as
requested by the holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note. Each such
new Note shall be substantially in the form attached in Exhibit A and shall be
payable to such Person as such holder may request. Each such new Note shall be
dated and bear interest from the date to which interest shall have been paid on
the surrendered Note or dated the date of the surrendered Note if no interest
shall have been paid thereon.

 

D. Replacement. Upon receipt by the Issuer of evidence reasonably satisfactory
to the Issuer of the loss, theft, destruction or mutilation of any Note, and (i)
in the case of loss, theft or destruction, upon receipt of an unsecured
agreement of indemnity or, in the case of any Note Holder that is not an
institutional investor, an indemnity bond, in each case in such reasonable
amount as the Issuer shall determine, or (ii) in the case of mutilation, upon
surrender and cancellation thereof, the Issuer at its own expense shall execute
and deliver, in lieu thereof, a new Note, dated and bearing interest from the
date to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.

 

9.2 Costs and Expenses

 

The Issuer agrees to pay on demand:

 

(i) all reasonable and documented out-of-pocket costs and expenses incurred by
the Note Holders (including the reasonable and documented fees, expenses and
disbursements of consultants and counsel to the Note Holders; provided that such
fees, expenses and disbursements, when combined with the other out-of-pockets
expenses of the Note Holders reimbursed by the Issuer, shall not exceed $200,000
for any services performed through the Closing Date) in connection with the
negotiation, preparation and execution of this Agreement and the other
Transaction Documents, and the transactions contemplated hereby and thereby and
the creation and perfection of the Liens in favor of the Note Holders pursuant
to the Security Documents, including filing and recording fees and expenses in
any applicable jurisdiction;

 

-71-

 

 

(ii) all reasonable and documented out-of-pocket costs and expenses (including
the reasonable and documented fees, expenses and disbursements of consultants
and counsel to the Note Holders) incurred in connection with the administration
of this Agreement and the other Transaction Documents and any amendments,
consents and waivers (whether entered into or not) to this Agreement or any
other Transaction Document requested by the Issuer and the continued perfection
of the Note Holders’ security interests granted pursuant to the Security
Documents in any applicable jurisdiction; and

 

(iii) after the occurrence and during the continuation of a Potential Event of
Default or Event of Default, all reasonable and documented out-of-pocket costs
and expenses (including reasonable and documented attorneys’ fees and costs of
settlement and fees and costs of other consultants) incurred by any Note Holder
in enforcing any Obligations of or in collecting any payments due from any
Transaction Document Party hereunder or under any other Transaction Document by
reason of such Potential Event of Default or Event of Default (including in
connection with the sale of, collection from, or other realization upon any of
the Collateral) or in connection with any refinancing or restructuring of the
credit arrangements provided under this Agreement in the nature of a “work-out”
or pursuant to any insolvency or bankruptcy proceedings.

 

9.3 Indemnity

 

A. In addition to the payment of expenses pursuant to Section 9.2, the Issuer
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless each Note Holder and its Affiliates and its respective
officers, directors, employees, beneficiaries, shareholders and agents
(collectively called the “Indemnitees”) from and against any and all other
Indemnified Liabilities; provided that the Issuer shall not have any obligation
to any Indemnitee hereunder with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities arise from (i) the gross negligence or
willful misconduct of that Indemnitee as determined by a final judgment of a
court of competent jurisdiction or (ii) a dispute among Indemnitees not arising
from the actions or omissions of the Issuer. In no event shall any Indemnitee be
liable to the Issuer for any consequential, indirect, special or punitive
damages other than payable with respect to a third party claim.

 

B. As used herein, “Indemnified Liabilities” means any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
actions, judgments, suits, claims, costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation, or other response action necessary to remove, remediate, clean up,
or abate any Hazardous Materials), expenses and disbursements of any kind or
nature whatsoever (including the reasonable and documented fees, expenses and
disbursements of counsel for such Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), and whether based on any federal, state, or foreign
Laws (including securities and commercial Laws and Environmental Laws), on
common Law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of:

 

-72-

 

 

(i) this Agreement or the other Transaction Documents, or the transactions
contemplated hereby or thereby (including the Note Purchaser’s agreement to
purchase the Notes hereunder or the use or intended use of proceeds thereof) or
any enforcement of any of the Transaction Documents (including any sale of,
collection from, or other realization upon any of the Collateral);

 

(ii) any statement made by the Note Purchaser to the Issuer during the
negotiation of this Agreement or the other Transaction Documents prior to the
date hereof; or

 

(iii) any Environmental Claim or any condition resulting from Hazardous
Materials relating to or arising from, directly or indirectly, any past or
present activity, operation, land ownership or practice of the Issuer or any
other Subject Company.

 

C. To the extent that the undertaking to indemnify, pay and hold harmless set
forth in Section 9.3A above may be unenforceable because it is violative of any
applicable Law or public policy, the Issuer shall contribute the maximum portion
which it is permitted to pay and satisfy under applicable Law to the payment and
satisfaction of all Indemnified Liabilities incurred by the Indemnitees or any
of them.

 

9.4 Amendments and Waivers

 

No amendment, modification, termination or waiver of any provision of this
Agreement or any other Transaction Document or consent to any departure by the
Issuer therefrom shall in any event be effective without the written concurrence
of the Note Holders representing greater than fifty percent (50%) of then
outstanding principal amount of the Notes (provided that the consent of all Note
Holders shall be required for any amendment, modification, termination or waiver
would have the effect of increasing the Commitments, reducing the outstanding
principal amount or reducing the rate of interest or any fees payable hereunder
or postpone the date of payment or amending this Section 9.4) and, if intended
to bind the Issuer, of the Issuer. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on the Issuer in any case shall entitle the Issuer to any
other or further notice or demand in similar or other circumstances. Any
amendment, modification, termination, waiver or consent effected in accordance
with this Section 9.4 with the written concurrence of the Note Holders shall be
binding upon each holder of the Notes at such time outstanding, each future
holder of the Notes, and, if signed by Issuer, on Issuer.

 

9.5 Notices

 

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, sent by facsimile or sent by recognized national overnight
courier service or registered or certified mail, postage prepaid, and shall be
deemed to have been given when delivered in person or otherwise upon receipt.
For the purposes hereof, the addresses of the Parties (until notice of a change
thereof is delivered as provided in this Section 9.5) shall be as follows:

 

-73-

 

 

The Issuer: Eco-Stim Energy Solutions, Inc. Address: 2930 W. Sam Houston Pkwy N.
  Suite 275   Houston, Texas 77043 Attention: J. Christopher Boswell Telephone
No.: 281-531-7200 Facsimile No.: 281-531-5297     The Note Purchaser: ACM
Emerging Markets Master Fund I, L.P. Address: Albright Capital Management LLC  
Suite 900, 1101 New York Avenue, NW   Washington, DC 20005-4213 Attention: Ahmad
Al-Sati; Nelson Oliveira Telephone No.: 202 370 3500 Facsimile No.: 202 370 3555

 

If to any other Note Holder: the address specified in the transfer instrument
delivered to the Issuer in connection with the assignment of any Note or portion
thereof to it.

 

9.6 Survival of Warranties and Certain Agreements

 

All agreements, representations and warranties made herein shall survive the
execution and delivery of this Agreement and the execution and delivery of the
Notes hereunder. Notwithstanding anything in this Agreement or implied by Law to
the contrary, the agreements of the Issuer set forth in Sections 3.5, 9.2 and
9.2(i) shall survive repayment of the Notes and termination of this Agreement.

 

9.7 Failure or Indulgence Not Waiver, Remedies Cumulative

 

No failure or delay on the part of any Note Holder in the exercise of any power,
right or privilege hereunder or under such Notes shall impair such power, right
or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege. All rights and remedies existing under this Agreement and
the other Transaction Documents are cumulative to and not exclusive of, any
rights or remedies otherwise available.

 

9.8 Severability

 

In case any provision in or obligation under this Agreement or any other
Transaction Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

-74-

 

 

9.9 Headings

 

Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose or be given any substantive effect.

 

9.10 Independence of Covenants

 

Except as otherwise expressly stated in a covenant herein, all covenants
hereunder shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or be otherwise within the limitations of, another
covenant shall not avoid the occurrence of an Event of Default or Potential
Event of Default if such action is taken or condition exists.

 

9.11 Applicable Law

 

THIS AGREEMENT AND THE NOTES AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

9.12 Successors and Assigns, Subsequent Holders of the Notes

 

This Agreement shall be binding upon the Parties and their respective successors
and assigns and shall inure to the benefit of the Parties and the successors and
permitted assigns of the Note Holders. The terms and provisions of this
Agreement and the other Transaction Documents shall inure to the benefit of any
permitted assignee or transferee of any Notes, and in the event of such transfer
or assignment, the rights and privileges herein and in the other Transaction
Documents conferred upon the Note Holders shall automatically extend to and be
vested in such permitted assignee or transferee, all subject to the terms and
conditions hereof and of the other Transaction Documents. The Issuer’s rights
and interests hereunder may not be assigned without the prior written consent of
all the Note Holders.

 

9.13 Marshaling, Payments Set Aside

 

No Note Holder shall be under any obligation to marshal any assets in favor of
the Issuer or any other party or against or in payment of any or all of the
Obligations. To the extent that the Issuer makes a payment to any Note Holder,
or any Note Holder enforces any security interests or exercises its rights of
set-off, and such payment or the proceeds of such enforcement or set-off or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy Law, any other state or federal Law, common
Law or any equitable cause, then, to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor or related thereto, shall be revived and continued in full
force and effect as if such payment had not been made or such enforcement or
set-off had not occurred.

 

-75-

 

 

9.14 Set-Off

 

In addition to any rights now or hereafter granted under applicable Law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default, each Note Holder is hereby authorized by
the Issuer at any time or from time to time, without notice to the Issuer or to
any other Person, any such notice being hereby expressly waived, to set off and
to appropriate and to apply any and all deposits (general or special, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other Indebtedness at any time held or
owing by that Note Holder to or for the credit or the account of the Issuer
against and on account of the obligations and liabilities of the Issuer to that
Note Holder under this Agreement and the other Transaction Documents, including
all claims of any nature or description arising out of or connection with this
Agreement or any other Transaction Document, irrespective of whether or not, (i)
that Note Holder shall have made any demand hereunder, or (ii) the principal of
or the interest on the Notes or any other amounts due hereunder shall have
become due and payable pursuant to Section 8 and although said obligations and
liabilities, or any of them, may be contingent or unmatured.

 

9.15 Ratable Sharing

 

A. The Note Holders hereby agree among themselves that if any of them shall,
whether by voluntary payment, by realization upon security, through the exercise
of any right of set-off or banker’s lien, by counterclaim or cross action or by
the enforcement of any right under the Transaction Documents or otherwise, or as
adequate protection of a deposit treated as cash collateral under the Bankruptcy
Code or any similar law, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to that Note Holder hereunder or under the other Transaction Documents
(collectively, the “Aggregate Amounts Due” to such Note Holder) which is greater
than the proportion received by any other Note Holder in respect of the
Aggregate Amounts Due to such other Note Holder, then the Note Holder receiving
such proportionately greater payment shall:

 

(i) notify each other Note Holder of the receipt of such payment; and

 

(ii) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously
upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Due to the other Note Holders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Note Holders in proportion to the Aggregate
Amounts Due to them,

 

provided that if all or part of such proportionately greater payment received by
such purchasing Note Holder is thereafter recovered from such Note Holder upon
the bankruptcy or reorganization of the Issuer or otherwise, those purchases
shall be rescinded and the purchase prices paid for such participations shall be
returned to such purchasing Note Holder ratably to the extent of such recovery,
but without interest.

 

-76-

 

 

B. The Issuer expressly consents to the arrangement contemplated in Section
9.15A and agrees that any holder of a participation so purchased may exercise
any and all rights of banker’s lien, set-off or counterclaim with respect to any
and all monies owing by the Issuer to that holder with respect thereto as fully
as if that holder were owed the amount of the participation held by that holder.

 

9.16 Classification of Transaction

 

Notwithstanding anything to the contrary herein contained, the Note Holders, by
entering into this Agreement or by any action pursuant hereto, will not be, and
neither the Issuer nor the Note Holders intend any Note Holder to be, deemed a
partner or joint venturer with the Issuer.

 

9.17 Consent to Jurisdiction and Service of Process

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE ISSUER ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, OR ANY OBLIGATIONS
THEREUNDER, MAY BE BROUGHT IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK (OR ANY STATE COURTS SITTING IN THE BOROUGH OF MANHATTAN IN
THE EVENT THE SOUTHERN DISTRICT OF NEW YORK LACKS SUBJECT MATTER JURISDICTION).
BY EXECUTING AND DELIVERING THIS AGREEMENT, THE ISSUER FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY:

 

(i) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NON-EXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

 

(ii) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

 

(iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
ISSUER, AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.5;

 

(iv) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER THE ISSUER IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;

 

(v) AGREES THAT THE NOTE HOLDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST THE ISSUER IN THE COURTS
OF ANY OTHER JURISDICTION; AND

 

-77-

 

 

(vi) AGREES THAT THE PROVISIONS OF THIS SECTION 9.17 RELATING TO JURISDICTION
AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE
UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

 

9.18 Waiver of Jury Trial

 

THE PARTIES HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT. The scope
of this waiver is intended to be all-encompassing of any and all disputes that
may be filed in any court and that relate to the subject matter of this
transaction, including contract claims, tort claims, breach of duty claims and
all other common Law and statutory claims. The Parties each acknowledge that
this waiver is a material inducement for the Parties to enter into a business
relationship that the Parties have already relied on the waiver in entering into
this Agreement and that each will continue to rely on the waiver in their
related future dealings. The Parties further warrant and represent that each has
reviewed this waiver with its legal counsel, and that each knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.

 

9.19 Exculpation

 

The Issuer acknowledges that neither the partners, members, participants or
beneficiaries of any Note Holder nor any investment manager or adviser to any
Note Holder, nor any of their respective officers, directors, employees,
partners, members or shareholders, assume any personal liability for any of the
obligations under the Transaction Documents.

 

9.20 This Agreement Controls

 

In the event any provision of this Agreement and any of the other Transaction
Documents shall conflict, the provisions of this Agreement shall govern.

 

9.21 Counterparts, Effectiveness

 

This Agreement and any amendments, waivers, consents, or supplements may be
executed in counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument. This Agreement shall become effective upon the
execution of a counterpart hereof by each Party and written or telephonic
notification of such execution and authorization of delivery thereof has been
received by each party.

 

-78-

 

 

9.22 Representations of the Note Purchaser

 

The Note Purchaser represents and warrants that, as of the date hereof and each
Funding Date:

 

A. Organization; Authority. Such Note Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and the Additional
Transaction Documents to which it is a party and otherwise to carry out its
obligations hereunder and thereunder.

 

B. No Public Sale or Distribution. Such Note Purchaser is, (i) acquiring the
Notes, and (ii) upon conversion of the Notes will acquire the Shares issuable
pursuant to the Notes for its own account and not with a view towards, or for
resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered or exempted under the Securities Act; provided,
however, by making the representations herein, such Note Purchaser does not
agree to hold any of the Notes for any minimum or other specific term and
reserves the right to dispose of the Notes at any time in accordance with or
pursuant to a registration statement or an exemption under the Securities Act
and in accordance with the terms of this Agreement and the Additional
Transaction Documents. Such Note Purchaser is acquiring the Notes hereunder in
the ordinary course of its business. Such Note Purchaser does not presently have
any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Notes (or the Shares issuable upon conversion thereof).

 

C. Accredited Investor Status. Such Note Purchaser is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D under the Securities Act.

 

D. Reliance on Exemptions. Such Note Purchaser understands that the Notes (and
the Shares issuable upon conversion thereof) are being offered and sold to it in
reliance on specific exemptions from the registration requirements of United
States federal and state securities Laws and that the Issuer is relying in part
upon the truth and accuracy of, and such Note Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Note Purchaser set forth herein in order to determine the availability of
such exemptions and the eligibility of such Note Purchaser to acquire the Notes
(and the Shares issuable upon conversion thereof).

 

E. Information. Such Note Purchaser and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Issuer and materials relating to the offer and sale of the Notes (and the
Shares issuable upon conversion thereof) that have been requested by such Note
Purchaser. Such Note Purchaser and its advisors, if any, have been afforded the
opportunity to ask questions of the Issuer. Neither such inquiries nor any other
due diligence investigations conducted by such Note Purchaser or its advisors,
if any, or its representatives shall modify, amend or affect such Note
Purchaser’s right to rely on the Issuer’s representations and warranties
contained herein. Such Note Purchaser understands that its investment in the
Notes (and the Shares issuable upon conversion thereof) involves a high degree
of risk. Such Note Purchaser has sought such accounting, legal and tax advice as
it has considered necessary to make an informed investment decision with respect
to its acquisition of the Notes (and the Shares issuable upon conversion
thereof).

 

F. No Governmental Review. Such Note Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Notes (or the Shares
issuable upon conversion thereof) or the fairness or suitability of the
investment in the Notes (or the Shares issuable upon conversion thereof) nor
have such authorities passed upon or endorsed the merits of the offering of the
Notes (or the Shares issuable upon conversion thereof).

 

-79-

 

 

G. Transfer or Resale. Such Note Purchaser understands that except as provided
in the Registration Rights Agreement:

 

(i) the Notes (and the Shares issuable upon conversion thereof) have not been
and are not being registered under the Securities Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless:

 

(a) subsequently registered thereunder;

 

(b) such Note Purchaser shall have delivered to the Issuer an opinion of
counsel, in a form reasonably acceptable to the Issuer, to the effect that such
Notes or Shares issued upon conversion thereof to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration; or

 

(c) such Note Purchaser provides the Issuer with reasonable assurance that such
Securities can be sold, assigned or transferred pursuant to Rule 144;

 

(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Notes or Shares issuable upon conversion thereof
under circumstances in which the seller (or the Person through whom the sale is
made) may be deemed to be an underwriter (as that term is defined in the
Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the SEC promulgated thereunder;
and

 

(iii) neither the Issuer nor any other Person is under any obligation to
register the Notes or the Shares issuable upon conversion thereof under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.

 

H. Legends. Such Note Purchaser understands that the certificates or other
instruments representing the Notes and, until such time as the resale of the
Shares issuable upon conversion of the Notes have been registered under the
Securities Act as contemplated by the Registration Rights Agreement, the stock
certificates representing any Shares issued upon conversion of the Notes, except
as set forth below, shall bear any legend as required by the “blue sky” laws of
any state and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

 

-80-

 

 

The legend set forth above shall be removed and the Issuer shall issue a
certificate without such legend to the holder of the Notes or Shares issued upon
conversion of the Notes upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at DTC, if, unless
otherwise required by state securities laws, (i) such Notes or Shares issued
upon conversion of the Notes are registered for resale under the Securities Act,
(ii) in connection with a sale, assignment or other transfer, such holder
provides the Issuer with an opinion of counsel, in a generally acceptable form,
to the effect that such sale, assignment or transfer of the Notes or Shares
issued upon conversion of the Notes may be made without registration under the
applicable requirements of the Securities Act, or (iii) the Notes or Shares
issued upon conversion of the Notes can be sold, assigned or transferred
pursuant to Rule 144. The Issuer shall be responsible for the fees of its
transfer agent and all DTC fees associated with such issuance.

 

I. Validity; Enforcement. This Agreement and the Additional Transaction
Documents to which the Note Purchaser is a party have been duly and validly
authorized, executed and delivered on behalf of such Note Purchaser and shall
constitute the legal, valid and binding obligations of such Note Purchaser
enforceable against such Note Purchaser in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 

J. No Conflicts. The execution, delivery and performance by such Note Purchaser
of this Agreement and the Additional Transaction Documents to which the Note
Purchaser is a party and the consummation by such Note Purchaser of the
transactions contemplated hereby and thereby will not, (i) result in a violation
of the organizational documents of such Note Purchaser, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Note Purchaser is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to such Note Purchaser, except in
the case of clauses (ii) and (iii) above, for such conflicts, defaults, rights
or violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such Note Purchaser
to perform its obligations hereunder.

 

K. Residency. Such Note Purchaser is a resident of the jurisdiction specified
below its address on the signature pages hereto.

 

-81-

 

 

L. Experience of the Note Purchaser. Such Note Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Notes and the Shares
issuable upon conversion thereof, and has so evaluated the merits and risks of
such investment. Such Note Purchaser is able to bear the economic risk of an
investment in the Notes and the Shares issuable upon conversion thereof and is
able to afford a complete loss of such investment.

 

M. Plan Assets; Prohibited Transactions. Either:

 

(i) the Note Purchaser is not, and is not using assets of, a Benefit Plan
Investor or of a governmental, church or non-U.S. plan that is subject to any
federal, state, local or non-U.S. law that is substantially similar to the
provisions of Section 406 of ERISA or Section 4975 of the Internal Revenue Code
(“Similar Law”) or any entity whose assets are treated as assets of any such
plan to purchase the Notes and Common Stock; or

 

(ii) the purchase and holding of any Notes or any interest therein and the
acquisition of any Common Stock or any interest therein will not result in a
non-exempt prohibited transaction under Section 406 of ERISA, Section 4975 of
the Internal Revenue Code or any Similar Law.

 

9.23 Confidentiality

 

A. Each of the Parties shall hold as confidential this Agreement and any of its
terms, and each Transaction Document, except as permitted in Sections 9.23C and
9.23D.

 

B. Each Note Holder shall hold all non-public information provided by the Issuer
to it pursuant to the requirements of this Agreement that has been identified in
writing as confidential by the Issuer in accordance with such Note Holder’s
customary procedures for handling confidential information of this nature.

 

C. Each of the Parties may make disclosures:

 

(i) to the extent required by applicable Laws or by any judicial or
administrative proceeding;

 

(ii) to the extent requested by any Government Authority, provided that, unless
specifically prohibited by applicable Law or court order, each Note Holder shall
notify the Issuer of any request by any Government Authority or representative
thereof (other than any such request in connection with any examination of the
financial condition of such Note Holder by such Government Authority) for
disclosure of any such non-public information prior to disclosure of such
information;

 

(iii) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to the Transaction Documents or the enforcement of
rights hereunder;

 

(iv) to its Affiliates, and its and its Affiliates’ partners, members,
directors, officers, employees, representatives and agents, advisors, including
investment bankers, accountants, legal counsel and other advisors, to the extent
the foregoing are directly involved in the transaction contemplated under this
Agreement, and on a “need-to-know” basis (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such information and instructed to keep such information confidential);

 

-82-

 

 

(v) to the extent such information (a) becomes publicly available other than as
a result of a breach of this Section 9.23 or (b) becomes available to the Note
Purchaser or any Note Holder on a non-confidential basis from a source other
than the Issuer;

 

(vi) to any other party to the Transaction Documents;

 

(vii) subject to an agreement containing provisions substantially the same as
those of this Section 9.23, to any direct or indirect contractual counterparty
or prospective counterparty (or such contractual counterparty’s or prospective
counterparty’s professional advisor) to any transactions relating to
Obligations; and

 

(viii) with the consent of: (a) each of the Note Holders, in the case of
disclosure by the Issuer; and (b) the Issuer and the other Note Holders, in the
case of disclosure by a Note Holder.

 

D. The Note Purchaser and each Note Holder may disclose the existence of this
Agreement, and information on the transaction contemplated under this Agreement
to existing or prospective institutional investors of any fund managed by
Albright Capital Management LLC, or any of its Affiliates, and in addition to
market data collectors, similar service providers to the lending industry, and
service providers to the Note Purchaser and the Note Holders, and their
respective shareholders, directors, officers, partners, separate account
participants, beneficiaries, employees, advisors (including financial, legal and
accounting), agents and representatives.

 

E. Each Note Holder may make disclosures to any nationally recognized rating
agency that requires access to information about a Note Holder’s or its
Affiliates’ investment portfolio in connection with ratings issued with respect
to such Note Holder or its Affiliates (and that no written or oral
communications from counsel to the Note Purchaser and no information that is or
is designated as privileged or as attorney work product may be disclosed to any
Person unless such Person is a Note Holder or a participant hereunder).

 

F. In no event shall any Note Holder be obligated or required to return any
materials furnished by the Issuer, any other Subject Company or Transaction
Document Party.

 

9.24 Reinstatement

 

This Agreement shall remain in full force and effect and continue to be
effective should any petition be filed by or against the Issuer for liquidation
or reorganization, should the Issuer become insolvent or make an assignment for
the benefit of any creditor or should a receiver or trustee be appointed for all
or any significant part of any of the Issuer’s assets. This Agreement shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Obligations, or any part thereof, is, pursuant to
applicable Laws, rescinded or reduced in amount, or must otherwise be restored
or returned by any obligee of the Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” any settlement or compromise with any
Person (including the Issuer) in respect of such payment or otherwise, or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

 

-83-

 

 

9.25 Coordination Among the Note Holders

 

The provisions of this Section 9.25 are solely for the benefit of the Note
Holders and no Transaction Document Party nor any other Person shall have any
rights as a third party beneficiary of any of the provisions of this Section
9.25. Anything contained in any of the Transaction Documents to the contrary
notwithstanding, each Note Holder hereby agrees that no Note Holder shall have
any right individually to realize upon any of the Collateral under any Security
Document or to enforce or take any other action under any Transaction Document,
without the prior written consent of the Note Holders, and each Note Holder
agrees with the other Note Holders that it will take no action to realize upon
any of the Collateral or to enforce or take any other action under any
Transaction Document without such consent.

 

[Signature Page Follows]

 

-84-

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Convertible Note
Facility Agreement to be executed by its respective duly authorized officers as
of the date first written above.

 

  THE ISSUER:         ECO-STIM ENERGY SOLUTIONS, INC.   a Nevada corporation    
    By: /s/ Jon Christopher Boswell   Name: Jon Christopher Boswell   Title:
President and Chief Executive Officer

 

Signature Page

 

 

 

 

  THE NOTE PURCHASER:       ACM EMERGING MARKETS MASTER FUND I, L.P.,   a Cayman
Islands exempted limited partnership         By: ALBRIGHT CAPITAL MANAGEMENT
LLC,     its General Partner         By: /s/ Ahmad Al-Sati   Name: Ahmad Al-Sati
  Title: Authorized Officer

 

Signature Page

 

 

 

 

SCHEDULE 2.3A

 

Use of Proceeds

 

Eco-Stim Energy Solutions, Inc.

Capital Expenditure Draws

5/27/14

 

   Draw #1  QM Support Equipment   455,700  QM Fleet #2 Deposit   1,000,000 
S&S   6,463,600  S&S Blender #2   282,568  Accounting Software   200,000 
Shipping   400,000  Insurance   315,000  FoTech Recording Systems & Exclusivity 
 1,027,470  Bonding   400,000  Spooling Unit   315,000  Fiber Support Equipment 
 250,000  2 Fiber Optic Reels   135,200  Albright Advisor Cap   300,000  FracPro
Software   81,000  NCS YPF Project   238,347            $11,863,885 

 

1

 

 

SCHEDULE 3.3A

 

Calculation of Make Whole Premium

 

The “Make-Whole Premium” shall equal an amount (which shall not be less than
zero), calculated by the Note Holders as of the date of the Prepayment Notice
(or other date as of which the Make Whole Premium has become payable), equal to
(i) the IRR Target Amount (as defined below) minus (ii) all amounts to be
received by the Note Holders under the Notes (including payments of principal
and interest, but net of fees and commissions, withholding taxes or other
similar expenses) following payment in full of the outstanding principal amount
of the Notes in accordance with the terms of the Agreement.

 

“IRR Target Amount” means the amount that yields to Note Purchaser an internal
rate of return of twenty-one percent (21%) on the Commitment, calculated using
the XIRR function in Microsoft Excel and assuming all Advances are fully drawn
as of the Closing Date in the full amount of the Commitment, notwithstanding the
actual dates on which the Advances are made.

 

Schedule 3.3A Calculation of Make Whole Premium1 

 

 

SCHEDULE 5.1A

 

Ownership of the Issuer

 

Schedule 5.1A(x) – Table of beneficial ownership of the Issuer

 

Name  Common   Total   Percentage  Bjarte Bruheim   525,639    561,128    13.49%
Trek Partners III   342,857    342,857    8.24% Jon Christopher Boswell 
 257,138    310,924    7.47% Rome AS, Co   120,495    120,495    2.90% Carlos
Fernandez   109,993    129,232    3.11% Alexander Nickolatos   50,000  
 64,094    1.54% Bobby Chapman   25,000    50,000    1.20% Craig Murrin 
 25,083    34,694    0.83% Thomas Hardisty   21,385    25,014    0.60%
Christopher Krummel   11,763    12,893    0.31%                  Total 
 1,489,352    1,651,330    39.69%                  All officers and directors as
a group   1,273,779         30.61%                  Total shares outstanding 
 4,160,683           

 

Schedule 5.1A(y) – Record Shareholder List

 

See attached list of Transfer Agent as of May 27, 2014

 

 

 

 

Schedule 5.1A(z) – Table of Equity Awards

 

Name  $0.33 Options   $3.33 Options   $6 Options   Restricted Stock   Total  Jon
Christopher Boswell   -    30,048    125,000    -    155,048  Bobby Chapman 
 -    -    100,000    -    100,000  Bjarte Bruheim   -    22,318    75,000  
 -    97,318  Miguel DiVincenzo   -    -    50,000    -    50,000  Alexander
Nickolatos   4,083    5,015    25,000    -    34,098  Carlos Fernandez   -  
 22,318    10,000    -    32,318  Eamon Flynn   -    17,504    5,000    -  
 22,504  Craig Murrin   -    9,481    10,000    -    19,481  Martin Pons   -  
 -    15,000    -    15,000  Javier Rivera   -    -    -    15,000    15,000 
Mark Stevenson   4,083    5,015    5,000    -    14,098  Thomas Hardisty   583  
 729    10,000    -    11,312  Rome AS, Co   -    -    10,000    -    10,000 
Jeff Freedman   -    -    5,000    -    5,000  Inge Olsen   583    729    -  
 -    1,312  Christopher Krummel   583    729    -    -    1,312  Total 
 9,915    113,886    445,000    15,000    583,801 

 

 

 

 

SCHEDULE 5.2L

 

Transactions With Affiliates

 

Consulting Services Agreement by and between Frac Rock International, Inc. and
Carlos Alberto Fernandez.

 

Schedule 5.2L Transactions With Affiliates1 

 

 

SCHEDULE 5.2R

 

Other Covered Persons

 

In connection with a private placement announced on January 27, 2014, the
Company has currently engaged and expects to pay commissions to the following
brokers in the estimated amounts based on the anticipated funding.

 

Eco-Stim Energy Solutions, Inc.

Schedule of Anticipated

Broker Dealer Obligations

 

Firm Name  Anticipated
Funding   Agreed
Commission   Expected
Commission                Agasti Wunderlich  $1,500,000    6%  $90,000         
         GSS Capital Group  $3,000,000    9%  $270,000                   OFS
Cap  $-    6%  $-                   Colorado Financial Service Corporation 
$200,000    10%  $20,000                   Company Management  $300,000    0% 
$-                   Totals  $5,000,000        $380,000 

 

Schedule 5.R Other Covered Persons1 

 

 

SCHEDULE 5.3

 

Contingent Obligations of Eco-Stim Argentina

 

Coiled Tubing Asset Package Lease Agreement dated December 21, 2013 by and
between Impact Engineering, AS and Tango Rock S.A.

 

Schedule 5.3 Contingent Obligations of Eco-Stim Argentina1 

 

 

SCHEDULE 5.6

 

Litigation

 

None.

 

Schedule 5.6 Litigation1 

 

 

SCHEDULE 5.7

 

Taxes

 

None.

 

Schedule 5.7 Taxes1 

 

 

SCHEDULE 5.12

 

Environmental Non-Compliance

 

None.

 

Schedule 2.3A Environmental Non-Compliance1 

 

 

EXHIBIT A

 

Form of Note

 

ECO-STIM ENERGY SOLUTIONS, INC.

 

CONVERTIBLE PROMISSORY NOTE

 

THIS CONVERTIBLE PROMISSORY NOTE AND THE EQUITY SECURITIES ISSUABLE UPON
CONVERSION OF THIS CONVERTIBLE PROMISSORY NOTE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED FROM TIME TO TIME (THE “SECURITIES ACT”),
OR UNDER THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE OFFERED OR SOLD EXCEPT
IN COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM
SUCH REGISTRATION AND QUALIFICATION REQUIREMENTS IS AVAILABLE THEREUNDER. THE
SALE, ASSIGNMENT, TRANSFER, NEGOTIATION OR PLEDGE OF THIS CONVERTIBLE PROMISSORY
NOTE, OR ANY PORTION HEREOF OR INTEREST HEREIN, IS ALSO SUBJECT TO CERTAIN
RESTRICTIONS SET FORTH HEREIN.

 

$[_____________]

New York, New York

[__________________________, 201[__]

 

FOR VALUE RECEIVED, ECO-STIM ENERGY SOLUTIONS, INC., a Nevada corporation (the
“Issuer”), promises to pay to [_________________________________], a
[____________________] (the “Payee”) [or its registered assigns] the principal
amount of [INSERT AMOUNT IN ALL CAPS] ($[____________________]) (or such lesser
amount as shall equal the aggregate unpaid principal amount of all Advances made
by the Payee to the Issuer pursuant to the Convertible Note Facility Agreement
hereinafter referenced). The principal amount of this note (this “Note”) shall
be payable at the times and in the amounts specified in the Convertible Note
Facility Agreement referenced below, and the entire unpaid principal balance of
this Note, together with all accrued and unpaid interest thereon, shall be due
and payable on the Maturity Date.

 

1. The Issuer also promises to pay interest on the unpaid principal amount
hereof, until paid in full, at the rates and at the times which shall be
determined in accordance with the provisions of that certain Convertible Note
Facility Agreement dated as of May 28, 2014 by and between the Issuer and ACM
Emerging Markets Master Fund I, L.P., as the Note Purchaser, as it may be
amended, restated, supplemented or otherwise modified from time to time, being
the “Convertible Note Agreement”, the terms defined therein and not otherwise
defined herein being used herein as therein defined.

 

Exhibit A Form of Note1 

 

 

2. This Note is one of the Issuer’s “Notes” under the Convertible Note
Agreement, is issued pursuant to and entitled to the benefits of the Convertible
Note Agreement and is secured by the collateral specified in the Security
Documents. Reference is made to the Convertible Note Agreement for a more
complete statement of the terms and conditions under which this Note evidenced
hereby was made and is to be repaid.

 

3. Unless this Note is earlier converted in accordance with Section 7 hereof,
all payments of principal and interest in respect of this Note shall be made in
Dollars in immediately available funds to the Payee by crediting before 12:00
noon (New York City time), on the applicable payment date, through wire
transfer, to the account of the Payee identified in accordance with the Payment
Instructions set forth in Section 3.5B to the Convertible Note Agreement or at
such other account as shall be designated in writing by the Payee for such
purpose in accordance with the terms of the Convertible Note Agreement.

 

4. Whenever any payment on this Note shall be stated to be due on a day that is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest on this Note.

 

5. This Note may not be prepaid except as may be permitted by the Convertible
Note Agreement.

 

6. The principal amount of this Note, any Advances made pursuant to the terms of
the Convertible Note Agreement, and any payments and prepayments made by the
Issuer shall be recorded by the Payee on its books and on Schedule 1, and the
Payee may also attach schedules to this Note and endorse thereon the date,
amount, maturity, all payments made and conversions of principal amounts on this
Note; provided that any failure of the Payee to make any such recordation or
endorsement shall not affect the obligations of the Issuer under this Note.

 

7. (a) As provided hereafter and in the Convertible Note Agreement, in the event
that the Note Holder elects, in its sole discretion, to convert the amounts
advanced under the Notes prior to the repayment in full of such Notes as of such
date of conversion into the Shares, the then outstanding principal amount
(including accrued and unpaid interest) of this Note will automatically be so
converted. This election may be exercised by the Note Holders giving the Issuer
written notice of their election to so convert, on the Business Day of and not
more than ten (10) calendar days prior to the proposed conversion date (the
“Conversion Date”). The Issuer shall notify the Payee and each other Note Holder
of the receipt of any such election within two (2) Business Days after receipt
thereof. Any conversion pursuant to this Section 7 will be effective as of the
Conversion Date. The initial “Conversion Rate” is 166.66667 Shares per $1,000
principal amount of the Notes, provided that in the event that the Buyers (as
defined in the Option Agreement) fail to exercise the Option within the time
period provided for the in Option Agreement, the Conversion Rate shall
automatically be adjusted to 142.85714 Shares per $1,000 principal amount of the
Notes. The Conversion Rate shall be subject to further adjustment as provided in
Section 8. If the Note Holders exercise their conversion rights, at the
Conversion Date:

 

Exhibit A Form of Note2 

 

 

(i) the Payee shall record the principal amount so converted on its books and on
Schedule 1;

 

(ii) the Payee shall be deemed to be the record holder of the number of fully
paid and non-assessable Shares determined in accordance with this Section 7;

 

(iii) appropriate entries evidencing such ownership shall be made in the
Issuer’s books and records; and

 

(iv) the Issuer shall, on the Conversion Date, deliver to the Payee a
certificate or certificates for the number of Shares to which the Payee is
entitled.

 

(b) No fractional Share shall be issuable upon conversion.

 

(c) All principal and interest that is converted into the Shares pursuant to
this Section 7 will no longer be outstanding or due and payable from the Issuer
and will be deemed to have been fully paid and satisfied on the Conversion Date
and the Issuer shall thereafter have no further obligation or liability with
respect to such principal and interest. Subject to the terms and conditions of
the Convertible Note Agreement, the conversion of outstanding principal amounts
under this Note (and the other Notes) shall not affect the availability of
subsequent Advances under the Notes, and, at the option of the Note Holders, the
Notes may be converted from time to time with respect to the remaining Advances
thereunder.

 

8. Adjustment of Conversion Rate. The “Conversion Rate” is subject to adjustment
as provided in this Section 8. The Conversion Rate shall be subject to
adjustments, calculated by the Issuer, from time to time as follows:

 

(a) In case the Issuer shall hereafter pay a dividend or make a distribution to
all holders of outstanding Common Stock in Common Stock, the Conversion Rate in
effect at the opening of business on the date following the date fixed for the
determination of shareholders entitled to receive such dividend or other
distribution shall be increased by multiplying such Conversion Rate by a
fraction:

 

(i) the numerator of which shall be the sum of the number of shares of Common
Stock outstanding at the close of business on the record date fixed for such
determination and the total number of shares constituting such dividend or other
distribution; and

 

(ii) the denominator of which shall be the number of shares of Common Stock
outstanding at the close of business on the record date fixed for such
determination.

 

Such increase shall become effective immediately after the opening of business
on the Business Day following the record date. If any dividend or distribution
of the type described in this Section 8(a) is declared but not so paid or made,
the Conversion Rate shall again be adjusted to the Conversion Rate which would
then be in effect if such dividend or distribution had not been declared.

 

Exhibit A Form of Note3 

 

 

(b) In case the outstanding shares of Common Stock shall be subdivided into a
greater number of shares of Common Stock, the Conversion Rate in effect at the
opening of business on the day following the day upon which such subdivision
becomes effective shall be proportionately increased, and conversely, in case
outstanding shares of Common Stock shall be combined into a smaller number of
shares of Common Stock, the Conversion Rate in effect at the opening of business
on the day following the day upon which such combination becomes effective shall
be proportionately reduced. In each such case, the Conversion Rate shall be
adjusted by multiplying such Conversion Rate by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
after giving effect to such subdivision or combination and the denominator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such subdivision or combination. Such reduction or increase, as the
case may be, shall become effective immediately after the opening of business on
the day following the day upon which such subdivision or combination becomes
effective.

 

(c) In case the Issuer shall issue rights or warrants to all holders of its
outstanding shares of Common Stock entitling them to subscribe for or purchase
shares of Common Stock (or securities convertible into shares of Common Stock)
at a price per share (or having a conversion price per share) less than the
Current Market Price per share of Common Stock on the record date fixed for the
determination of shareholders entitled to receive such rights or warrants, the
Conversion Rate shall be adjusted so that the same shall equal the price
determined by multiplying the Conversion Rate in effect at the opening of
business on the date after such record date by a fraction:

 

(i) the numerator of which shall be the number of shares of Common Stock
outstanding on the close of business on the record date plus the total number of
additional shares of Common Stock so offered for subscription or purchase (or
into which the convertible securities so offered are convertible) at such below
Current Market Price, and

 

(ii) the denominator of which shall be the number of shares of Common Stock
outstanding at the close of business on the record date plus the number of
shares which the aggregate offering price of the total number of shares so
offered for subscription or purchase (or the aggregate Conversion Price of the
convertible securities so offered) would purchase at such Current Market Price.

 

Such adjustment shall be successively made whenever any such rights or warrants
are issued and shall become effective immediately after the opening of business
on the day following the record date fixed for determination of shareholders
entitled to receive such rights or warrants. To the extent that shares of Common
Stock (or securities convertible into shares of Common Stock) are not delivered
pursuant to such rights or warrants, upon the expiration or termination of such
rights or warrants the Conversion Rate shall be readjusted to the Conversion
Rate which would then be in effect had the adjustments made upon the issuance of
such rights or warrants been made on the basis of the delivery of only the
number of shares of Common Stock (or securities convertible into shares of
Common Stock) actually delivered. In the event that such rights or warrants are
not so issued, the Conversion Rate shall again be adjusted to be the Conversion
Rate which would then be in effect if such date fixed for the determination of
shareholders entitled to receive such rights or warrants had not been fixed. In
determining whether any rights or warrants entitle the holders to subscribe for
or purchase shares of Common Stock at less than such Current Market Price, and
in determining the aggregate offering price of such shares of Common Stock,
there shall be taken into account any consideration received for such rights or
warrants, the value of such consideration if other than cash, to be determined
by the Board of Directors.

 

Exhibit A Form of Note4 

 

 

(d) In case the Issuer shall, by dividend or otherwise, distribute to all
holders of its shares of Common Stock of any class of capital stock of the
Issuer (other than any dividends or distributions to which Section 8(a) applies)
or evidences of its indebtedness or other assets, including securities, but
excluding, (1) any rights or warrants referred to in Section 8(c), (2) any
dividends or distributions in connection with a reclassification, change of the
Issuer’s shares of Common Stock, merger, consolidation, statutory share
exchange, combination, sale or conveyance, and (3) dividends and distributions
paid exclusively in cash referred to in Section 8(e) (the securities described
in foregoing clauses (1), (2) and (3) hereinafter in this Section 8(d) called
the “excluded securities”), then, in each such case, subject to the second
succeeding paragraph of this Section 8(d), the Conversion Rate shall be adjusted
so that the same shall be equal to the price determined by multiplying the
Conversion Rate in effect immediately prior to the close of business on the
record date with respect to such distribution by a fraction:

 

(i) the numerator of which shall be such Current Market Price per share of
Common Stock on the record date, and

 

(ii) the denominator of which shall be the Current Market Price per share of
Common Stock on such date, less the then fair market value (as determined by the
Board of Directors, whose determination shall be conclusive and set forth in a
board resolution) on such date of the portion of the securities, evidences of
indebtedness or other assets so distributed (other than excluded securities)
applicable to one share of Common Stock (determined on the basis of the number
of shares of shares of Common Stock outstanding on the record date).

 

Such increase shall become effective immediately prior to the opening of
business on the day following the record date. However, in the event that the
then fair market value (as so determined) of the portion of the securities,
evidences of indebtedness or other assets so distributed (other than excluded
securities) applicable to one share of Common Stock is equal to or greater than
the Current Market Price on the record date, in lieu of the foregoing
adjustment, adequate provision shall be made so that each Note Holder shall have
the right to receive upon conversion of the Notes (or any portion thereof) the
amount of securities, evidences of indebtedness or other assets so distributed
(other than excluded securities) that such Note Holder would have received had
such Note Holder converted such Notes (or portion thereof) immediately prior to
such record date. In the event that such dividend or distribution is not so paid
or made, the Conversion Rate shall again be adjusted to be the Conversion Rate
which would then be in effect if such dividend or distribution had not been
declared.

 

If the Board of Directors determines the fair market value of any distribution
for purposes of this Section 8(d) by reference to the actual or when issued
trading market for any securities comprising all or part of such distribution
(other than excluded securities), it must in doing so consider the prices in
such market over the same period (the “Reference Period”) used in computing the
Current Market Price pursuant to Section 8(g) to the extent possible, unless the
Board of Directors in a board resolution determines in good faith that
determining the fair market value during the Reference Period would not be in
the best interests of the Note Holder.

 

Exhibit A Form of Note5 

 

 

For purposes of Sections 8(a) through 8(d), any dividend or distribution to
which this Section 8(d) is applicable that also includes share of Common Stock,
a subdivision or combination of share of Common Stock to which Section 8(b)
applies, or rights or warrants to subscribe for or purchase shares of Common
Stock (or securities convertible into shares of Common Stock) to which Section
8(c) applies (or any combination thereof), shall be deemed instead to be:

 

(1) a dividend or distribution of the evidences of indebtedness, assets, shares
of capital stock, rights or warrants other than such share of Common Stock, such
subdivision or combination or such rights or warrants to which Sections 8(a)
through 8(c) apply, respectively (and any Conversion Rate increase required by
this Section 8(d) with respect to such dividend or distribution shall then be
made), immediately followed by:

 

(2) a dividend or distribution of such share of Common Stock, such subdivision
or combination or such rights or warrants (and any further Conversion Rate
increase required by Sections 8(a) through 8(c) with respect to such dividend or
distribution shall then be made), except:

 

(A) the record date of such dividend or distribution shall be substituted as (x)
“the date fixed for the determination of shareholders entitled to receive such
dividend or other distribution”, “record date fixed for such determinations” and
“record date” within the meaning of Section 8(a), (y) “the day upon which such
subdivision becomes effective” and “the day upon which such combination becomes
effective” within the meaning of Section 8(b), and (z) as “the date fixed for
the determination of shareholders entitled to receive such rights or warrants”,
“the record date fixed for the determination of the shareholders entitled to
receive such rights or warrants” and such “record date” within the meaning of
Section 8(c), and

 

(B) any shares of Common Stock included in such dividend or distribution shall
not be deemed “outstanding at the close of business on the date fixed for such
determination” within the meaning of Section 8(a) and any increase or reduction
in the number of shares of Common Stock resulting from such subdivision or
combination shall be disregarded in connection with such dividend or
distribution.

 

(e) In case the Issuer shall, by dividend or otherwise, distribute to all
holders of its shares of Common Stock, cash, then and in each such case,
immediately after the close of business on such date, the Conversion Rate shall
be increased so that the same shall equal the price determined by multiplying
the Conversion Rate in effect immediately prior to the close of business on such
record date by a fraction:

 

(i) the numerator of which shall be equal to the Current Market Price on such
record date, and

 

(ii) the denominator of which shall be equal to the Current Market Price on the
record date less an amount equal to the quotient of (x) the aggregate amount of
the cash distributed and (y) the number of shares of Common Stock outstanding on
the record date.

 

Exhibit A Form of Note6 

 

 

In the event that such dividend or distribution is not so paid or made, the
Conversion Rate shall again be adjusted to be the Conversion Rate which would
then be in effect if such dividend or distribution had not been declared.

 

(f) In case the Issuer or any of its Subsidiaries pays holders of the shares of
Common Stock in respect of a tender offer or exchange offer, other than an
odd-lot offer, by the Issuer or any of its Subsidiaries for shares of Common
Stock to the extent that the cash and fair market value of any other
consideration included in the payment per share of Common Stock exceeds the Sale
Price per share of Common Stock on the Trading Day next succeeding the last date
on which tenders or exchanges may be made pursuant to such tender offer or
exchange offer (the “Expiration Time”), then, and in each such case, the
Conversion Rate shall be adjusted so that the same shall equal the price
determined by multiplying the Conversion Rate in effect immediately prior to
close of business on the date of the Expiration Time by a fraction:

 

(i) the numerator of which shall be the sum of (x) the fair market value
(determined as aforesaid) of the aggregate consideration payable to shareholders
based on the acceptance (up to any maximum specified in the terms of the tender
offer or exchange offer) of all shares validly tendered or exchanged and not
withdrawn as of the Expiration Time (the shares deemed so accepted, up to any
such maximum, being referred to as the “Purchased Shares”) and (y) the product
of the number of shares of Common Stock outstanding (less any Purchased Shares)
at the Expiration Time and the Sale Price of the shares of Common Stock on the
Trading Day next succeeding the Expiration Time, and

 

(ii) the denominator of which shall be the number of shares of Common Stock
outstanding (including any tendered or exchanged shares) at the Expiration Time
multiplied by the Sale Price of the shares of Common Stock on the Trading Day
next succeeding the Expiration Time.

 

Such increase (if any) shall become effective immediately prior to the opening
of business on the day following the Expiration Time. In the event that the
Issuer is obligated to purchase shares pursuant to any such tender offer or
exchange offer, but the Issuer is permanently prevented by applicable law from
effecting any such purchases or all such purchases are rescinded, the Conversion
Rate shall again be adjusted to be the Conversion Rate which would then be in
effect if such tender offer or exchange offer had not been made.

 

(g) For purposes of this Section 8, the following terms shall have the meanings
indicated:

 

“Current Market Price” shall mean the average of the daily Sale Prices per share
of Common Stock for the ten consecutive Trading Days ending not later than the
earlier of the date immediately prior to the date in question and the day before
the “ex” date with respect to the issuance, distribution, subdivision or
combination requiring such computation. If another issuance, distribution,
subdivision or combination to which Section 8 applies occurs during the period
applicable for calculating “Current Market Price” pursuant to the preceding
definition, then “Current Market Price” shall be appropriately adjusted to
reflect the impact of such issuance, distribution, subdivision or combination on
the Sale Price of the share of Common Stock during such period. For purposes of
this paragraph, the term “ex” date, when used:

 

Exhibit A Form of Note7 

 

 

(A) with respect to any issuance or distribution, means the first date on which
the shares of Common Stock trades regular way on the relevant exchange or in the
relevant market from which the Sale Price was obtained without the right to
receive such issuance or distribution;

 

(B) with respect to any subdivision or combination of shares of Common Stock,
means the first date on which the shares of Common Stock trades regular way on
such exchange or in such market after the time at which such subdivision or
combination becomes effective, and

 

(C) with respect to any tender or exchange offer, means the first date on which
the shares of Common Stock trades regular way on such exchange or in such market
after the Expiration Time of such offer.

 

Notwithstanding the foregoing, whenever successive adjustments to the Conversion
Rate are called for pursuant to this Section 8, such adjustments shall be made
to the Current Market Price as may be necessary or appropriate to effectuate the
intent of this Section 8 and to avoid unjust or inequitable results as
determined in good faith by the Board of Directors.

 

(2) “fair market value” shall mean the amount which a willing buyer would pay a
willing seller in an arm’s length transaction.

 

(3) “record date” shall mean for purposes of this Section 8, with respect to any
dividend, distribution or other transaction or event in which the holders of
shares of Common Stock have the right to receive any cash, securities or other
property or in which the shares of Common Stock (or other applicable security)
is exchanged for or converted into any combination of cash, securities or other
property, the date fixed for determination of shareholders entitled to receive
such cash, securities or other property (whether such date is fixed by the Board
of Directors or by statute, contract or otherwise).

 

(4) “Sale Price” as of any date means the closing per share sale price (or if no
closing sale price is reported, the average of the bid price and ask prices or,
if more than one in either case, the average of the average bid and average ask
prices) on such date on the principal United States securities exchange on which
the shares of Common Stock are traded or, if the shares of Common Stock are not
listed on a United States national or regional securities exchange, as reported
by the OTC Bulletin Board or successor thereto or by Pink Sheets LLC or a
successor thereto. In the absence of a quotation, the Board of Directors of the
Issuer will determine the sale price on the basis of such quotations as the
Board of Directors in good faith considers appropriate.

 

(h) The Issuer may make such increases in the Conversion Rate, in addition to
those required by any of Sections 8(a) through (f), as the Board of Directors
considers to be advisable to avoid or diminish any income Tax to holders of
shares of Common Stock or rights to purchase shares of Common Stock resulting
from any dividend or distribution of stock (or rights to acquire stock) or from
any event treated as such for income Tax purposes.

 

Exhibit A Form of Note8 

 

 

(i) All calculations under this Section 8 shall be made by the Issuer and shall
be made to the nearest cent or to the nearest one hundredth of a share, as the
case may be. No adjustment need be made for a change in the par value or no par
value of the shares of Common Stock. No adjustment in the Conversion Rate shall
be required if the holders of the Notes participate in the transactions that
would otherwise lead to an adjustment in the Conversion Rate pursuant to this
Section 8.

 

(j) In any case in which this Section 8 provides that an adjustment shall become
effective immediately after a record date for an event, the Issuer may defer
until the occurrence of such event, (i) issuing to the holder of any Notes
converted after such record date and before the occurrence of such event the
additional shares of Common Stock issuable upon such conversion by reason of the
adjustment required by such event over and above the shares of Common Stock
issuable upon such conversion before giving effect to such adjustment, and (ii)
paying to such holder of Notes any amount in cash in lieu of fractional shares
of Common Stock.

 

(k) For purposes of this Section 8, the number of shares of Common Stock at any
time outstanding shall not include shares held in the treasury of the Issuer.
The Issuer will not pay any dividend or make any distribution on shares of
Common Stock held in the treasury of the Issuer.

 

9. THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE ISSUER AND THE PAYEE
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES WHICH WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

 

10. Upon the occurrence of an Event of Default, the unpaid balance of the
principal amount of this Note, together with all accrued and unpaid interest
thereon, may become, or may be declared to be, due and payable in the manner,
upon the conditions and with the effect provided in the Convertible Note
Agreement.

 

11. The terms of this Note are subject to amendment only in the manner provided
in the Convertible Note Agreement.

 

12. This Note is subject to restrictions on transfer or assignment as provided
in the Convertible Note Agreement.

 

13. No reference herein to the Convertible Note Agreement and no provision of
this Note or the Convertible Note Agreement shall alter or impair the
obligations of the Issuer, which are absolute and unconditional, to pay the
principal of and interest on this Note at the place, at the respective times,
and in the currency herein prescribed.

 

Exhibit A Form of Note9 

 

 

14. This Note is a registered Note and, as provided in Section 9.1C of the
Convertible Note Agreement, upon surrender of any Note at the principal office
of the Issuer for registration of transfer or exchange (for registration of
transfer, duly endorsed or accompanied by a written instrument of transfer duly
executed by the registered holder of such Note or his attorney duly authorized
in writing and accompanied by the address for notices and payment instructions
of each transferee of such Note or part thereof and a representation by each
such transferee that such transferee is a Permitted Transferee), the Issuer
shall execute and deliver, at the Issuer’s expense, one or more new Notes (as
requested by the holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note. Prior to
the due presentment for registration and transfer, the Issuer may treat the
person in whose name this Note is registered as the Holder and the owner of this
Note for the purpose of receiving payment and for all other purposes of this
Note and the Convertible Note Agreement. Notwithstanding anything to the
contrary herein, the right to receive payments of interest and principal under
this Note shall be transferable only upon surrender for cancellation of this
Note, and the issuance of a new Note registered in the name of the transferee.
In addition, the Issuer shall maintain a register in which it shall record the
name of the Holder or any transferee, and no transfer shall be valid unless so
registered.

 

15. The Issuer promises to pay all costs and expenses, including attorneys’
fees, all as provided in the Convertible Note Agreement, incurred in the
collection and enforcement of this Note, to the extent required by Section 9.2
of the Convertible Note Agreement. The Issuer and any endorsers of this Note
hereby consent to renewals and extensions of time at or after the maturity
hereof, without notice, and hereby waive diligence, presentment, protest, demand
and notice of every kind and, to the full extent permitted by Law, the right to
plead any statute of limitations as a defense to any demand hereunder.

 

Exhibit A Form of Note10 

 

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be executed and delivered
by its respective duly authorized officers as of the date and at the place first
written above.

 

  ECO-STIM ENERGY SOLUTIONS, INC.   a Nevada corporation         By:     Name:  
  Title:  

 

Exhibit A Form of Note11 

 

 

SCHEDULE 1

to Convertible Promissory Note

 

No.   Date   Amount of
Principal
Advanced   Amount of
Principal Paid,
Prepaid or
Converted   Balance of
Principal   Notation Made By 1.                     2.                     3.  
                  4.                     5.                     6.              
      7.                     8.                     9.                     10.  
                  11.                     12.                     13.          
          14.                     15.                     16.                  
  17.                     18.                     19.                     20.  
                  21.                     22.                     23.          
          24.                     25.                    

 

Exhibit A Form of Note12 

 

 

EXHIBIT B

 

Form of the Advance Notice

 

[Letterhead of the Issuer]

 

To: [Insert addresses of the Note Holders[s]]

 

[DATE]

 

RE: Advance Notice under the Convertible Note Facility Agreement

 

Ladies and Gentlemen:

 

Reference is made to that certain Convertible Note Facility Agreement dated as
of May 28, 2014, between Eco-Stim Energy Solutions, Inc., a Nevada corporation
(the “Issuer”) and ACM Emerging Markets Master Fund I, L.P., a Cayman Islands
exempted limited partnership, as the Note Purchaser, as it may be amended,
restated, supplemented or otherwise modified from time to time, being the
“Convertible Note Agreement,” the terms defined therein and not otherwise
defined herein being used herein as therein defined.

 

The Issuer irrevocably requests an Advance on [__________, ___] (or as soon as
practicable thereafter) (the “Funding Date”) of the aggregate amount of
$[____________] under the Notes.

 

The undersigned [INSERT TITLE][1] of the Issuer hereby certifies:

 

1. The Issuer shall use the proceeds of such Advance,

 

[FOR THE INITIAL ADVANCE

 

as set forth in Annex 1 hereto, in an aggregate amount of not less than the sum
of $[11,863,885] plus the amount of all costs and expenses incurred with respect
to shipping, insurance and bonding for the equipment to be purchased pursuant to
the Equipment Purchase Agreements, including the payment of the consideration
for the QM Option, plus the amounts due under the Exclusive Sales Agreement
dated May 1, 2014 between Fotech Oil & Gas Solutions Limited, an English company
and the Issuer plus the fees and expenses of the Issuer incurred in connection
with the Convertible Note Agreement with the proceeds of such Advance;]

 



 



1 Advance Notice may be signed by any of the following: chief executive officer,
president, vice president or chief financial officer of the Issuer or by any
executive officer of the Issuer designated by any of the above-described
officers on behalf of Issuer.

 

Exhibit B Form of Advance Notice1 

 

 

[FOR SUBSEQUENT ADVANCES

 

for expenditures incurred in accordance with the Operating Budget then in effect
or the Approved Capex Draw, in whole or in integral multiples of $500,000.]

 

2. Each of the conditions set forth in Section[s] [4.1 and] 4.2 of the
Convertible Note Agreement have been satisfied (or waived by the Note Holders)
as of the Funding Date.

 

3. The representations and warranties contained in the Convertible Note
Agreement and in the other Transaction Documents are true and correct in all
material respects on and as of the Funding Date to the same extent as though
made on and as of such date (except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date).

 

4. No event has occurred and is continuing or would result from the consummation
of the transactions contemplated by this Advance Notice or the Transaction
Documents that would constitute an Event of Default or a Potential Event of
Default.

 

The above certifications are effective as of the date of this Advance Notice and
shall continue to be effective as of the Funding Date. If any of these
certifications is no longer valid as of or prior to the requested Funding Date,
the Issuer undertakes to immediately notify the Note Holders.

 

  ECO-STIM ENERGY SOLUTIONS, INC.   a Nevada corporation         By:     Name:  
  Title  

 

Exhibit B Form of Advance Notice2 

 

 

ANNEX 1

 

Use of proceeds

 

Exhibit B Form of Advance Notice3 

 

 

EXHIBIT C

 

Form of Option Agreement

 

Exhibit C Form of Option Agreement1 

 

 

EXHIBIT D-1

 

Form of Viking Security Agreements

 

Exhibit D-1 Form of Viking Security Agreements1 

 

 

EXHIBIT D-2

 

Form of Viking Share Pledges

 

Exhibit D-2 Form of Viking Share Pledges1 

 

 

EXHIBIT E

 

Form of U.S. Security Agreement

 

Exhibit E Form of U.S. Security Agreement1 

 

 

EXHIBIT F

 

Form of Argentina Share Pledge

 

Exhibit F Form of Argentina Share Pledge1 

 

 

EXHIBIT G

 

Form of Registration Rights Agreement

 

Exhibit G Form of Registration Rights Agreement2 

 

 

EXHIBIT H

 

Form of Stockholder Rights Agreement

 

Exhibit H Form of Stockholder Rights Agreement1 

 

 

EXHIBIT I-1

 

Form of U.S. Tax Compliance Certificate

 

(For Foreign Note Holders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Convertible Note Facility Agreement dated as of
May 28, 2014 (as amended, supplemented or otherwise modified from time to time,
the “Convertible Note Agreement”), by and between Eco-Stim Energy Solutions,
Inc., as the Issuer, and ACM Emerging Markets Master Fund I, L.P., as the Note
Purchaser.

 

Pursuant to the provisions of Section 3.6 of the Convertible Note Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the loan(s) (as well as any Note(s) evidencing such loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Issuer within the meaning of Section 871(h)(3)(B) of
the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Issuer as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

 

The undersigned has furnished the Issuer with a certificate of its non-U.S.
Person status on IRS Form W-8BEN (or applicable successor form). By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Issuer,
and (2) the undersigned shall have at all times furnished the Issuer with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Convertible Note Agreement
and used herein shall have the meanings given to them in the Convertible Note
Agreement.

 

[NAME OF NOTE HOLDER]     By: ________________________________________ Name:  
Title:       Date: ________ __, 201[  ]

 

Exhibit I-1 Form of U.S. Tax Compliance Certificate (Not Partnerships)

 

 

EXHIBIT I-2

 

Form of U.S. Tax Compliance Certificate

 

(For Foreign Note Holders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Convertible Note Facility Agreement dated as of
May 28, 2014 (as amended, supplemented or otherwise modified from time to time,
the “Convertible Note Agreement”), by and between Eco-Stim Energy Solutions,
Inc., as the Issuer, and ACM Emerging Markets Master Fund I, L.P., as the Note
Purchaser.

 

Pursuant to the provisions of Section 3.6 of the Convertible Note Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the loan(s)
(as well as any Note(s) evidencing such loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such loan(s) (as well as any Note(s) evidencing such
loan(s)), (iii) with respect to the extension of credit pursuant to this
Convertible Note Agreement or any other Transaction Document, neither the
undersigned nor any of its direct or indirect partners/members claiming the
benefit of the portfolio interest exemption is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv)
except as provided below, none of its direct or indirect partners/members
claiming the benefit of the portfolio interest exemption is a ten percent
shareholder of the Issuer within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members
claiming the benefit of the portfolio interest exemption is a controlled foreign
corporation related to the Issuer as described in Section 881(c)(3)(C) of the
Internal Revenue Code.

 

The undersigned has furnished the Issuer with IRS Form W-8IMY (or applicable
successor form) accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or applicable successor form) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN (or applicable successor form)from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.

 

Unless otherwise defined herein, terms defined in the Convertible Note Agreement
and used herein shall have the meanings given to them in the Convertible Note
Agreement.

 

[NAME OF NOTE HOLDER]     By: ________________________________________ Name:  
Title:       Date: ________ __, 201[  ]

 

Exhibit I-2 Form of U.S. Tax Compliance Certificate (Partnerships)

 

 

